EXHIBIT 10.12




EXECUTION VERSION
INCREMENTAL AMENDMENT
INCREMENTAL AMENDMENT, dated as of May 9, 2017 (this “Agreement”), among Diebold
Nixdorf, Incorporated (f/k/a Diebold, Incorporated), an Ohio corporation
(“Company”), the other Subsidiary Borrowers party hereto, the Guarantors party
hereto, the Lenders party hereto, and JPMorgan Chase Bank, N.A. (“JPMorgan”), as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein but not otherwise defined have the meanings assigned to such
terms in the Amended Credit Agreement (as hereinafter defined).


W I T N E S S E T H:
WHEREAS, the Borrowers, the several lenders from time to time party thereto
prior to giving effect to this Agreement (the “Original Lenders”), the other
agents party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
originally entered into the Credit Agreement on November 23, 2015 (as amended,
amended and restated, waived, consented to or otherwise modified prior to the
date hereof, the “Original Credit Agreement”), pursuant to which the lenders
party thereto made certain loans and other extensions of credit to Borrowers;


WHEREAS, the parties hereto wish to amend the Original Credit Agreement to
effect the amendments described herein, including the repricing of the Term B
Loans outstanding immediately prior to the date hereof (the “Original Term B
Loans”, such Original Term B Loans, if denominated in Dollars, “Original Dollar
Term B Loans” and if denominated in Euro, “Original Euro Term B Loans”), so that
each of the Dollar and Euro denominated Class of such amended Original Term B
Loans (such new term loans, including the Incremental New Term B Loans (as
defined below), the “New Term B Loans”, such new term loans denominated in
Dollars representing a repricing of the Dollar Term B Loans, the “New Dollar
Term B Loans” and such new term loans denominated in Euro representing a
repricing of the Euro Term B Loans, the “New Euro Term B Loans”) have identical
terms with, and the same rights and obligations under the Loan Documents as and
are in the same aggregate principal amount as, the Original Dollar Term B Loans
and Original Euro Term B Loans, respectively, except as such terms are amended
as set forth herein;


WHEREAS, such repricing will be in the form of the following: (x) each Original
Lender holding a Term B Loan (an “Original Term B Lender”) who so consents
pursuant to the execution and delivery of this Agreement (a “Consenting Term B
Lender”) shall be deemed, upon effectiveness of this Agreement, to have
consented to the terms of this Agreement, including the conversion by amendment
of all of its Original Dollar Term B Loans and Original Euro Term B Loans into
the same aggregate principal amount of New Dollar Term B Loans and New Euro Term
B Loans, respectively, and such Original Term B Lender shall continue as a Term
B Lender under the Amended Credit Agreement (in each case, subject to reduction
in allocation by JPMorgan) and (y) each Person who executes and delivers this
Agreement as an Incremental Lender will make Term B Loans under the Amended
Credit Agreement on the effective date of this Agreement to the Company as set
forth below, the proceeds of which will be used by the Company to repay in full
the outstanding principal amount of Original Term B Loans of each Original Term
B Lender that has not executed and delivered a counterpart of this Agreement on
or prior to the Effective Date (a “Non-Converting Original Term B Lender”) or
that represent amounts of Consenting Term B Lenders that have been allocated
down by JPMorgan;


WHEREAS, pursuant to Section 2.19 of the Original Credit Agreement the Company
has requested the establishment of an Incremental Term B Loan Facility
denominated in Dollars in an aggregate principal amount equal to $169,557,065.80
(the “Incremental New Dollar Term B Loan”) which will replace a portion of the
existing Dollar Term B Facility that is not being converted into New Dollar Term
B Loans or been allocated down by JPMorgan and the establishment of an
Incremental Term



--------------------------------------------------------------------------------




B Loan Facility denominated in Euro in an aggregate principal amount equal to
€73,736,685.89 (the “Incremental New Euro Term B Loan”) which will replace the
portion of the existing Euro Term B Facility that is not being converted into
New Euro Term B Loans or has been allocated down by JPMorgan, as well as replace
the remaining portion of the existing Dollar Term B Facility not replaced by the
Incremental New Dollar Term B Loan (the Incremental New Dollar Term B Loan and
Incremental New Euro Term B Loan, collectively the “Incremental New Term B
Loans”);


WHEREAS, Subject to and upon the terms and conditions herein and of the Amended
Credit Agreement, each Original Term B Lender severally agrees to convert by
amendment 100% of its Original Dollar Term B Loans and Original Euro Term B
Loans into a like outstanding principal amount of New Dollar Term B Loans and
New Euro Term B Loans, respectively, on the Effective Date (in each case subject
to reduction in allocation by JPMorgan).
WHEREAS, the Lender set forth on Annex B hereto (the “Incremental Lender”)
hereby commits to (a) make a New Dollar Term B Loan to the Company on the
Effective Date in an aggregate principal amount not to exceed the amount of its
“New Dollar Incremental Term B Loan Commitment” set forth on Annex B and (b)
make a New Euro Term B Loan to the Company on the Effective Date in an aggregate
principal amount not to exceed the amount of its “New Euro Incremental Term B
Loan Commitment” set forth on Annex B;


WHEREAS, (a) the New Dollar Term B Loans (whether consisting of Incremental New
Dollar Term B Loans or Original Dollar Term B Loans amended by the terms of this
Amendment) will constitute one Class of New Dollar Term B Loans on the terms set
forth in Annex A hereto and (b) the New Euro Term B Loans (whether consisting of
Incremental New Euro Term B Loans or Original Euro Term Loans amended by the
terms of this Amendment) will constitute one Class of New Euro Term B Loans on
the terms set forth in Annex A hereto;


WHEREAS, the Borrowers wish to make certain other amendments to the Original
Credit Agreement with the consent of the Required Lenders (the “Required Lender
Amendments”);
 
WHEREAS, in furtherance thereof, each party hereto hereby consents to the
modifications to the Original Credit Agreement as set forth in Section 1 below
(the Original Credit Agreement, as hereby modified, the “Amended Credit
Agreement”).


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:


SECTION 1.     Amendment to Original Credit Agreement
The Original Credit Agreement is, effective as of the Effective Date (as defined
below), hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Original
Credit Agreement attached as Annex A hereto. Any Required Lender Amendments set
forth therein shall be deemed to have occurred immediately after the
establishment of the New Term B Loans as set forth herein.
Immediately after giving effect to this Agreement, the aggregate principal
amount of each Lender’s New Term B Loans is set forth on Annex C hereto.


2

--------------------------------------------------------------------------------





SECTION 2.    Conditions Precedent to the Effectiveness of this Amendment
This Agreement and the obligations of the Incremental Lender to make New Term B
Loans shall become effective as of the date (the “Effective Date”) of the
satisfaction or waiver of each of the conditions precedent set forth in this
Section 2.


(a)Executed Counterparts. The Administrative Agent shall have received this
Agreement, duly executed by (A) the Incremental Lender, (B) each Consenting Term
B Lender, (C) the Required Lenders, (D) each Loan Party and (E) the
Administrative Agent.
(b)Corporate and Other Proceedings. The Administrative Agent shall have received
a copy of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors or managing member (or
equivalent governing body) of each Loan Party authorizing (a) the execution,
delivery and performance of this Agreement and the Amended Credit Agreement (and
any agreements relating thereto) and (b) in the case of Borrowers, the
extensions of credit contemplated hereunder and under the Amended Credit
Agreement.
(c)Incremental Conditions. The conditions set forth in Section 2.19(c)(i) of the
Original Credit Agreement shall be satisfied or waived in accordance with the
terms of the Original Credit Agreement.
(d)Certificates. The Administrative Agent shall have received (i) such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of each Loan
Party and any other legal matters relating to the Loan Parties or the Loan
Documents all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (ii) an officer’s certificate of
Borrower, dated the Effective Date, confirming compliance with the condition set
forth in Section 2(c) above.
(e)Opinions of Counsel. The Administrative Agent shall have received such legal
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Loan Parties requested by the Administrative Agent.
(f)Repayment of Certain Existing Term B Loans, Etc. Substantially concurrently
with the making of the Incremental New Term B Loans on the Effective Date, the
Term B Loans of the Non-Converting Original Term Lenders (and any Term B Loans
that represent amounts of Term B Loans that have been allocated down by
JPMorgan) shall be repaid in full with the proceeds thereof, in each case, to
the Administrative Agent for the account of the relevant Term B Lenders. All
outstanding accrued interest and, if any, fees in respect of all Original Term B
Loans shall be paid in full by the Company to the Administrative Agent, in each
case, for the account of the relevant Term B Lenders. For the avoidance of
doubt, the Effective Date shall be deemed the first day of a new Interest Period
under the Amended Credit Agreement with respect to the New Term B Loans
outstanding as of the Effective Date.
(g)Fees and Expenses. All fees and all reasonable out-of-pocket expenses
required to be paid by the Company pursuant to that certain Engagement Letter
dated April 5, 2017 entered into by the Company and invoiced to the Company at
least one Business Day prior to the Effective Date shall have been paid to the
Persons to whom such fees or expenses are owed.
(h)Mortgage Property. The Borrower shall have provided life of loan flood hazard
determinations (together with, if applicable, a notice about special flood
hazard area status and flood disaster assistance duly executed by the applicable
Loan Party) with respect to each property subject


3

--------------------------------------------------------------------------------



to a Mortgage that has located on it one or more buildings. If any portion of
the buildings located on any property subject to a Mortgage is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall (i)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount that is reasonably satisfactory to the
Administrative Agent and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Regulations
and (ii) deliver to the Administrative Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent.
(i)Patriot Act; KYC. The Administrative Agent shall have received at least three
business days prior to the Effective Date all documentation and other
information about the Loan Parties as has been reasonably requested in writing
at least ten days prior to the Effective Date by the Incremental Lender that
such Incremental Lender reasonably determines is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.
(j)Borrowing Notice. The Company shall have provided the Administrative Agent a
notice of borrowing with respect to the New Term B Loans.


SECTION 3.    Representations and Warranties
(a)On and as of the Effective Date, after giving effect to this Agreement, each
Loan Party hereby represents and warrants to the Administrative Agent and each
Lender that this Agreement has been duly authorized, executed and delivered by
such Loan Party and constitutes the legal, valid and binding obligations of such
Loan Party enforceable against such Loan Party in accordance with its terms and
the Amended Credit Agreement and constitutes the legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(b)On the Effective Date immediately after giving effect to the transactions set
forth in this Agreement, (i) each of the Fair Value and the Present Fair Salable
Value of the assets of the Company and its Subsidiaries taken as a whole exceed
their Stated Liabilities and Identified Contingent Liabilities; (ii) the Company
and its Subsidiaries taken as a whole Do Not Have Unreasonably Small Capital;
and (iii) the Company and its Subsidiaries taken as a whole Can Pay Their Stated
Liabilities and Identified Contingent Liabilities as they mature.


SECTION 4.    No Other Amendments; References to the Credit Agreement
Other than as specifically provided herein or in the Amended Credit Agreement,
this Agreement shall not operate as a waiver or amendment of any right, power or
privilege of the Lenders under (and as defined in) the Original Credit Agreement
or any other Loan Document (as such term is defined in the Original Credit
Agreement) or of any other term or condition of the Original Credit Agreement or
any other Loan Document (as such term is defined in the Original Credit
Agreement) nor shall the entering into of this Agreement preclude the Lenders
from refusing to enter into any further waivers or amendments with respect to
the Amended Credit Agreement. All references to the Original Credit Agreement in
any document, instrument, agreement, or writing that is a Loan Document shall
from and after the Effective Date be deemed to refer to the Amended Credit
Agreement, and, as used in the Amended Credit Agreement, the terms “Agreement,”
“herein,” “hereafter,” “hereunder,” “hereto” and


4

--------------------------------------------------------------------------------



words of similar import shall mean, from and after the Effective Date, the
Amended Credit Agreement. This Agreement is a Loan Document.


SECTION 5.    Headings
The various headings of this Agreement are inserted for convenience only and
shall not affect the meaning or interpretation of this Agreement or any
provisions hereof.


SECTION 6.    Execution In Counterparts


This Agreement may be executed by one or more of the parties hereto on any
number of separate counterparts and all of said counterparts together shall be
deemed to constitute one and the same instrument. A counterpart hereof or a
signature page hereto delivered by facsimile or electronic transmission (such as
a .pdf file) shall be effective as delivery of a manually signed, original
counterpart hereof.


SECTION 7.    Cross-References
References in this Agreement to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Agreement.


SECTION 8.    Governing Law
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


SECTION 9.    Loan Party Acknowledgments
(a)Each Loan Party hereby (i) expressly acknowledges the terms of the Amended
Credit Agreement, (ii) ratifies and affirms its obligations under the Loan
Documents (including guarantees and security agreements) executed by the
undersigned, (iii) acknowledges, renews and extends its continued liability
under all such Loan Documents and agrees such Loan Documents remain in full
force and effect and (iv) agrees that each Security Document secures all
Obligations of the Loan Parties in accordance with the terms thereof.
(b)Each Loan Party hereby reaffirms, as of the Effective Date, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Agreement and the transactions contemplated thereby,
and (ii) as applicable with respect to Domestic Loan Parties, its guarantee of
payment of the Obligations pursuant to Article IX of the Amended Credit
Agreement and its grant of Liens on the Collateral to secure the Obligations.
(c)Each Loan Party hereby certifies that, as of the date hereof (both
immediately before and after giving effect to the occurrence of the Amendment
Date and the effectiveness of the Amended Credit Agreement), the representations
and warranties made by it contained in the Loan Documents to which it is a party
are true and correct in all material respects with the same effect as if made on
the date hereof, except to the extent any such representation or warranty refers
or pertains solely to a date prior to the date hereof (in which case such
representation and warranty was true and correct in all material respects as of
such earlier date).


5

--------------------------------------------------------------------------------



(d)Each Loan Party further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.
(e)Each Loan Party hereby acknowledges and agrees that the acceptance by the
Administrative Agent and each applicable Lender of this document shall not be
construed in any manner to establish any course of dealing on such Person’s
part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.


SECTION 10.    Post-Closing Collateral Matters
Within 60 days of the Effective Date (or such later date as the Administrative
Agent shall agree), the Loan Parties shall have delivered such documents and
other items, if any, with respect to the each Mortgage as reasonably requested
by the Administrative Agent.


[SIGNATURE PAGES FOLLOW]




6

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.
DIEBOLD NIXDORF, INCORPORATED
By:        /s/ Jonathan B. Leiken    
Name:    Jonathan B. Leiken
Title:    Senior Vice President, Chief Legal Officer and Secretary




DIEBOLD Self-Service Solutions S.ar.l.
By:        /s/ Jonathan B. Leiken    
Name:    Jonathan B. Leiken
Title:     Manager


Signature Page to Incremental Amendment



--------------------------------------------------------------------------------





DIEBOLD GLOBAL FINANCE CORPORATION,
DIEBOLD SST HOLDING COMPANY, INC.,
DIEBOLD SELF-SERVICE SYSTEMS, and
DIEBOLD HOLDING COMPANY, INC.




By:        /s/ David S. Kuhl    
Name:    David S. Kuhl
Title:    Authorized Signatory
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as Incremental Lender and as Lender




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------





By:        /s/ Tracy Martinov    
Name:    Tracy Martinov
Title:    Authorized Signatory




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



CREDIT SUISSE AG CAYMAN ISLANDS BRANCH,
as Revolving Credit Lender and Term A Lender




By:        /s/ William O’Daly    
Name:    William O’Daly
Title:    Authorized Signatory


By:        /s/ Tino Schaufelberger    
Name:    Tino Schaufelberger
Title:    Authorized Signatory






Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION
as Revolving Credit Lender and Term A Lender




By:        /s/ Scott D. Beran    
Name:    Scott D. Beran
Title:    Senior Vice President




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH,
as Revolving Credit Lender




By:        /s/ Anca Trifan    
Name:    Anca Trifan
Title:    Managing Director


By:        /s/ Dusan Lazarov    
Name:    Dusan Lazarov
Title:    Director




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



The Bank of Tokyo Mitsubishi UFJ, Ltd.
as Revolving Credit Lender and Term A Lender




By:        /s/ Thomas Danielson    
Name:    Thomas Danielson
Title:    Authorized Signatory




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.
as Revolving Credit Lender and Term A Lender




By:        /s/ Sara Just    
Name:    Sara Just
Title:    Vice President






Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION,
as Revolving Credit Lender and Term A Lender




By:        /s/ Ross Graney    
Name:    Ross Graney
Title:    Assistant Vice President




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA,
as Revolving Credit Lender and Term A Lender




By:        /s/ Sangeeta Shah    
Name:    Sangeeta Shah
Title:    Director






Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



FIFTH THIRD BANK,
as Revolving Credit Lender and Term A Lender




By:        /s/ Michael S. Barnett    
Name:    Michael S. Barnett
Title:    Managing Director




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



Commerzbank AG, New York Branch,
as Revolving Credit Lender and Term A Lender




By:        /s/ Michael Ravelo    
Name:    Michael Ravelo
Title:    Director


By:        /s/ Anne Culver    
Name:    Anne Culver
Title:    Assistant Vice President




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



ING Bank N.V., Dublin Branch,
as Revolving Credit Lender and Term A Lender




By:        /s/ Sean Hassett    
Name:    Sean Hassett
Title:    Director


By:        /s/ Shaun Hawley    
Name:    Shaun Hawley
Title:    Director


Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



The Governor and Company of The Bank of Ireland,
as Revolving Credit Lender and Term A Lender




By:        /s/ Ollie Conneely    
Name:    Ollie Conneely
Title:    Authorized Signatory


By:        /s/ Conor Linehan    
Name:    Conor Linehan
Title:    Authorized Signatory




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



KBC BANK NV, NEW YORK BRANCH,
as Revolving Credit Lender and Term A Lender




By:        /s/ Susan M. Silver    
Name:    Susan M. Silver
Title:    Managing Director


By:        /s/ Iryna Leff    
Name:    Iryna Leff
Title:    Associate


Signature Page to Incremental Amendment



--------------------------------------------------------------------------------





For Dollar Term B Lenders
The undersigned Original Term B Lender hereby irrevocably and unconditionally
approves the Agreement and consents to the conversion by amendment of 100% of
the outstanding principal amount of the Original Dollar Term B Loans held by
such Lender into New Dollar Term B Loans (it being understood that the principal
amount of such Original Dollar Term B Loans accepted to be so converted is
subject to allocation as set forth in the Agreement, with any such amounts not
accepted subject to repayment as set forth in the Agreement).
Executing as a Consenting Term B Lender and as an Original Term B Lender holding
Original Dollar Term B Loans (type name of the legal entity):


By: ______________________________________
Name:    
Title:    


[If a second signature is necessary:
By:        
Name:    
Title:]






Signature Page to Incremental Amendment



--------------------------------------------------------------------------------



For Euro Term B Lenders
The undersigned Original Term B Lender hereby irrevocably and unconditionally
approves the Agreement and consents to the conversion by amendment of 100% of
the outstanding principal amount of the Original Euro Term B Loans held by such
Lender into New Euro Term B Loans (it being understood that the principal amount
of such Original Euro Term B Loans accepted to be so converted is subject to
allocation as set forth in the Agreement, with any such amounts not accepted
subject to repayment as set forth in the Agreement).
Executing as a Consenting Term B Lender and as an Original Term B Lender holding
Original Euro Term B Loans (type name of the legal entity):


By: ______________________________________
Name:    
Title:    


[If a second signature is necessary:
By:        
Name:    
Title:]


Signature Page to Incremental Amendment



--------------------------------------------------------------------------------





ALL CONSENTING TERM B LENDER AND ORIGINAL TERM B LENDER COUNTERPART SIGNATURE
PAGES ARE ON FILE WITH THE ADMINISTRATIVE AGENT.




Signature Page to Incremental Amendment



--------------------------------------------------------------------------------




Annex A to Agreement


AMENDED CREDIT AGREEMENT





--------------------------------------------------------------------------------




Annex A
Marked Version Reflecting Changes
Pursuant to Incremental Amendment Agreement
ADDED TEXT SHOWN UNDERSCORED
DELETED TEXT SHOWN STRIKETHROUGH


DIEBOLD, INCORPORATED,
Diebold Nixdorf, Incorporated (f/k/a Diebold, Incorporated), With respect to the
2017 May Incremental Amendment (as defined herein), JPMorgan Chase Bank, N.A.
and HSBC Securities (USA) Inc. acted as joint lead arrangers and joint
bookrunners.
THE SUBSIDIARY BORROWERS,
______________________________________
CREDIT AGREEMENT
dated as of November 23, 2015
______________________________________
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
THE LENDERS PARTY HERETO
______________________________________
J.P. MORGAN SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Bookrunners
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agent

With respect to the 2017 May Incremental Amendment (as defined herein), JPMorgan
Chase Bank, N.A. and HSBC Securities (USA) Inc. acted as joint lead arrangers
and joint bookrunners.



--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS    1
1.1
Defined Terms    1

1.2
Rules of Construction    56

1.3
Accounting Terms; GAAP    56

1.4
Redenomination of Certain Foreign Currencies    57

1.5
Foreign Currency Calculations    57

ARTICLE II THE CREDITS    58
2.1
Commitments    58

2.2
Repayment of Loans; Evidence of Debt    59

2.3
Procedures for Borrowing Loans    63

2.4
Termination or Reduction    63

2.5
Commitment, Ticking and other Fees    64

2.6
Optional and Mandatory Principal Payments    65

2.7
Conversion and Continuation of Outstanding Advances    68

2.8
Interest Rates, Interest Payment Dates; Interest and Fee Basis    69

2.9
Rates Applicable After Default    70

2.10
Pro Rata Payment, Method of Payment; Proceeds of Collateral    70

2.11
Telephonic Notices    72

2.12
Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    72

2.13
Lending Installations    72

2.14
Non‑Receipt of Funds by the Administrative Agent    73

2.15
Facility Letters of Credit    73

2.16
Swing Loans    80

2.17
Defaulting Lenders    82

2.18
Guaranties    84

2.19
Incremental Credit Extensions    85

2.20
Inability to Determine Rates    89

ARTICLE III CHANGE IN CIRCUMSTANCES, TAXES    90
3.1
[Reserved]    90

3.2
Increased Costs    90

3.3
Break Funding Payments    92

3.4
Withholding of Taxes; Gross-Up    92

3.5
Mitigation Obligations; Replacement of Lenders    97

ARTICLE IV CONDITIONS PRECEDENT    98
4.1
Execution Date    98

4.2
Replacement Facilities Effective Date    101

4.3
Acquisition Closing Date    102

4.4
Each Advance under the Revolving Credit Facility    104

4.5
Each Advance under the Delayed Draw Term A Commitments after the Acquisition
Closing Date    105

4.6
Actions by Lenders During the Certain Funds Period    105



i
509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------



ARTICLE V REPRESENTATIONS AND WARRANTIES    106
5.1
Corporate Existence and Standing    106

5.2
Authorization and Validity    106

5.3
No Conflict; Government Consent    106

5.4
Financial Statements    107

5.5
Material Adverse Change    107

5.6
Taxes    107

5.7
Litigation and Guarantee Obligations    108

5.8
Subsidiaries    108

5.9
ERISA    108

5.10
Accuracy of Information    108

5.11
Regulations T, U and X    109

5.12
Use of Proceeds    109

5.13
Compliance With Laws; Properties    109

5.14
Plan Assets; Prohibited Transactions    109

5.15
Environmental Matters    109

5.16
Investment Company Act    110

5.17
Subsidiary Borrowers    110

5.18
Insurance    110

5.19
Ownership of Properties    110

5.20
Labor Controversies    110

5.21
Burdensome Obligations    110

5.22
Patriot Act    110

5.23
Anti-Corruption Laws and Sanctions    110

5.24
Security Documents    111

5.25
Solvency    111

5.26
Business Combination Agreement; Non-Tender Documents    112

5.27
EEA Financial Institutions    112

ARTICLE VI COVENANTS    112
6.1
Financial Reporting    112

6.2
Use of Proceeds    114

6.3
Notice of Default    114

6.4
Conduct of Business    115

6.5
Taxes    115

6.6
Insurance    115

6.7
Compliance with Laws    115

6.8
Properties; Inspection    115

6.9
Collateral Matters; Further Assurances, Etc.    116

6.10
Maintenance of Ratings    118

6.11
[Reserved]    118

6.12
Guaranties    118

6.13
Merger; Consolidations; Fundamental Changes    118

6.14
Sale of Assets    119

6.15
Investments and Acquisitions    120

6.16
Liens    124

6.17
Affiliates    127



ii
509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------



6.18
Indebtedness    127

6.19
Negative Pledge Clauses    131

6.20
Limitation on Restrictions on Subsidiary Distributions    132

6.21
Hedging Agreements    133

6.22
Total Net Leverage Ratio    133

6.23
Interest Coverage Ratio    133

6.24
Receivables Indebtedness    133

6.25
Restricted Payments    133

6.26
Certain Payments of Indebtedness    135

6.27
Amendments to Organizational Documents    136

6.28
Additional Covenants    136

6.29
The Offer, the Acquisition and Related Matters    136

6.30
Designation of Certain Subsidiaries    137

6.31
Security On the Acquisition Closing Date    138

ARTICLE VII DEFAULTS    139
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    142
8.1
Acceleration    142

8.2
Amendments    143

8.3
Preservation of Rights    147

ARTICLE IX GUARANTEE    148
9.1
Guarantee    148

9.2
No Subrogation    148

9.3
Amendments, etc. with respect to the Obligations; Waiver of Rights    149

9.4
Guarantee Absolute and Unconditional    150

9.5
Reinstatement    151

9.6
Payments    151

ARTICLE X GENERAL PROVISIONS    151
10.1
Survival of Representations    151

10.2
Governmental Regulation    151

10.3
Headings    151

10.4
Entire Agreement; Integration    151

10.5
Several Obligations; Benefits of this Agreement    152

10.6
Expenses; Indemnification    152

10.7
Severability of Provisions    153

10.8
Nonliability of Lenders    153

10.9
Confidentiality    154

10.10
Nonreliance    155

10.11
USA PATRIOT Act    155

10.12
Interest Rate Limitation    155

ARTICLE XI THE ADMINISTRATIVE AGENT    156
11.1
Appointment    156

11.2
Rights as a Lender    156

11.3
Limitation of Duties and Immunities    156



iii
509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------



11.4
Reliance on Third Parties    156

11.5
Sub-Agents    157

11.6
Successor Agent    157

11.7
Independent Credit Decisions    157

11.8
Other Agents    158

11.9
Permitted Release of Collateral and Guarantors    158

11.10
Perfection by Possession and Control    159

11.11
Lender Affiliates Rights    159

11.12
Actions in Concert    160

ARTICLE XII SETOFF; ADJUSTMENTS AMONG LENDERS    160
12.1
Setoff    160

12.2
Ratable Payments    160

ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    161
13.1
Successors and Assigns    161

13.2
Dissemination of Information    165

ARTICLE XIV NOTICES    165
14.1
Notices    165

14.2
Change of Address    167

ARTICLE XV COUNTERPARTS    167
ARTICLE XVI CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL,
JUDGMENT CURRENCY    167
16.1
Choice of Law    167

16.2
WAIVER OF JURY TRIAL    167

16.3
Submission to Jurisdiction; Waivers    168

16.4
Acknowledgments    169

16.5
Power of Attorney    170

16.6
Judgment    170

ARTICLE XVII CERTAIN ADDITIONAL MATTERS    170
17.1
Replacement Facilities    170

17.2
Escrow    171

17.3
Facility Sizing    173

17.4
Bifurcation    173

17.5
Acquisition Cancellation    173

17.6
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    173





EXHIBITS


EXHIBIT A
ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT B
SUBSIDIARY JOINDER AGREEMENT

EXHIBIT C
NOTE

EXHIBIT D
TAX CERTIFICATE

EXHIBIT E
SOLVENCY CERTIFICATE



iv
509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------



EXHIBIT F
COMPLIANCE CERTIFICATE



SCHEDULES


SCHEDULE 1.1(a)
COMMITMENTS

SCHEDULE 1.1(b)
INTEGRATED SERVICE CONTRACT DEBT

SCHEDULE 1.1(c)
SUBSIDIARY BORROWERS

SCHEDULE 5.7
LITIGATION

SCHEDULE 5.8
SUBSIDIARIES

SCHEDULE 6.16
LIENS

SCHEDULE 6.18
INDEBTEDNESS





 


509265-1946-Active.21307007.121307007.7




v
509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of November 23, 2015, is
among DIEBOLD, INCORPORATEDDiebold Nixdorf, Incorporated (f/k/a Diebold,
Incorporated), an Ohio corporation (the “Company”), the SUBSIDIARY BORROWERS (as
hereinafter defined) from time to time parties hereto (together with the
Company, the “Borrowers”), the Lenders from time to time parties hereto (as
defined below), and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
Article I.ARTICLE I
Article II.

Article III.DEFINITIONS
1.1    Defined Terms
As used in this Agreement, the following terms shall have the following
meanings:
“2017 May Incremental Amendment” means that certain Incremental Amendment dated
May 9, 2017, among the Company, the other Loan Parties, the Lenders Party
thereto and the Administrative Agent.
“2017 May Incremental Effective Date” means May 9, 2017.
“Acquisition” means the initial acquisition by AcquisitionCo (and/or, if
applicable, the Company) of a number of shares in the Target which represent
(after taking into account any treasury shares held by the Target subject to the
Non-Tender Agreement) at least 75% of the voting rights in the Target via a
tender offer completed pursuant to the Acquisition Documentation.
“AcquisitionCo” means Diebold Holding Germany Incorporated & Co. KGaA a German
partnership limited by shares (Kommanditgesellschaft auf Aktien - KGaA) that is
a Wholly Owned Restricted Subsidiary of the Company and whose general partner is
the Company.
“Acquisition Closing Date” means the first date on which all conditions
precedent set forth in Section 4.3 are satisfied or waived in accordance with
Section 8.2.


“Acquisition Documentation” means, collectively, the Offer Documentation and the
Business Combination Agreement.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period divided by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period, plus, without duplication, plus (ii) the
amount of all reserves, costs or similar requirements relating to the funding of
the relevant Available Foreign Currency (if any), as reasonably determined by
the Administrative Agent.
“Administrative Agent” means JPMorgan Chase in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.


1




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or otherwise acceptable to the Administrative Agent.
“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans or Facility Letters of
Credit of the same Type, Class and, in the case of Foreign Currency Loans, in
the same Available Foreign Currency and for the same Interest Period, and
further, in the case of Eurocurrency Loans, for the same Interest Period, made
by the Lenders on the same Borrowing Date (or converted or continued by the
Lenders on the same date of conversion or continuation).
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
“Agents” means, collectively, the Administrative Agent, the Arrangers and the
Syndication Agent.
“Aggregate Commitments” means the aggregate Dollar Equivalent Amount of the
Commitments of all Lenders.
“Aggregate Outstandings” means as at any date of determination with respect to
any Lender, the sum of the Dollar Equivalent Amount on such date of the
aggregate unpaid principal amount of such Lender’s Loans on such date and,
without duplication, the Dollar Equivalent Amount on such date of the amount of
such Lender’s Pro Rata Share of the Facility Letter of Credit Obligations and
Swing Loans on such date.
“Aggregate Revolving Credit Commitments” means the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders.
“Aggregate Revolving Credit Outstandings” means as at any date of determination
with respect to any Lender, the sum of the Dollar Equivalent Amount on such date
of the aggregate unpaid principal amount of such Lender’s Revolving Credit Loans
on such date and the Dollar Equivalent Amount on such date of the amount of such
Lender’s Pro Rata Share of the Facility Letter of Credit Obligations and Swing
Loans on such date.
“Agreed Currency” means (i) Dollars, (ii) the Euro and (iii) any other Eligible
Currency which a Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and which is a currency all of the Revolving Credit
Lenders and the Administrative Agent agree to make an Agreed Currency.
“Agreement” is defined in the recitals hereto.


2




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







“Agreement Currency” is defined in Section 16.6.
“All-in Yield” means the yield of the applicable Indebtedness, whether in the
form of interest rate, margin, commitment or ticking fees, original issue
discount, upfront fees, index floors or otherwise, in each case payable
generally to lenders, provided that original issue discount and upfront fees
shall be equated to interest rate assuming a four-year life to maturity, and
shall not include arrangement fees, structuring fees or other fees not paid to
the applicable lenders generally.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds
EffectiveNYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided, that
notwithstanding the rate calculated in accordance with the foregoing, at no time
shall the Alternate Base Rate for the Dollar Term B Facility be less than 1.75%
per annum (or if the Indicative Company Rating is less than either Ba3 from
Moody’s or BB- from S&P, 2.00% per annum). Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or the
Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
primarily or in any material manner concerning or relating to bribery or
corruption, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977 and the United Kingdom Bribery Act of 2010.
“Applicable Margin” means
(a)    with respect to (x) Dollar Term B Loans, (i) 3.501.75% in the case of
Floating Rate Loans and (ii) 4.502.75% in the case of Eurocurrency Loans and (y)
Euro Term B Loans, 4.253.00%; and
(b)     with respect to the Revolving Credit Facility and the Term A Facility,
the rates set forth on Level III of the pricing schedule below (the “Pricing
Schedule”); provided that the Applicable Margin with respect to the Revolving
Credit Facility and the Term A Facility shall be subject to change after the
financial statements described in Section 6.1(i) or (ii), as applicable, have
been delivered for the first full fiscal quarter after the Execution Date;
provided further, that on the Acquisition Closing Date the Applicable Margins
with respect to the Revolving Facility and the Term A Facility shall
automatically be reset at “Level I” of the Pricing Schedule on such date, and
after the financial statements described in Section 6.1(i) or (ii), as
applicable, have been delivered for the first full fiscal quarter after the
Acquisition Closing Date, such margins shall be subject to change as set forth
in the Pricing Schedule:


3




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Pricing Schedule


Level
Total Net Leverage Ratio
Commitment Fee/Delayed Draw Term A Ticking Fee
Floating Rate Loans that are Revolving Credit Loans or Term A Loans
Eurocurrency Loans that are Revolving Credit Loans or Term A Loans; Letter of
Credit Fees
I
> 3.75:1.00
0.350%
1.250%
2.250%
II
> 3.00:1.00
but
≤ 3.75:1.00
0.300%
1.000%
2.000%
III
> 2.25:1.00
but
≤ 3.00:1.00
0.250%
0.750%
1.750%
IV
> 1.50:1.00
but
≤ 2.25:1.00
0.200%
0.500%
1.500%
V
> 0.75:1.00
but
≤ 1.50:1.00
0.175%
0.375%
1.375%
VI
< 0.75:1.00
0.150%
0.25%
1.250%





Such Applicable Margin shall be determined in accordance with the foregoing
Pricing Schedule based on the Company's Total Net Leverage Ratio as reflected in
the most recent financial statements of the Company delivered pursuant to
Section 6.1(i) or (ii) of the Credit Agreement. Adjustments, if any, to the
Applicable Margin shall be effective on the date the Company delivers its
financial statements pursuant to Section 6.1(i) and (ii). If the Company fails
to deliver the financial statements required pursuant to Section 6.1(i) or (ii)
at the time required, then the Applicable Margin shall be the highest Applicable
Margin set forth in the foregoing Pricing Schedule until such financial
statements are delivered.


“Applicable Property” means the fee-owned real property located at 5995 Mayfair
Road, North Canton, OH 44720.
“Approved Fund” has the meaning assigned to such term in Section 13.1.
“Arranger Fee Letter” means that certain Arranger Fee Letter related to this
Agreement, entered into by the Company and dated November 23, 2015.
“Arrangers” means J.P. Morgan Securities LLC and Credit Suisse Securities (USA)
LLC.


4




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







“Article” means an article of this Agreement unless another document is
specifically referenced.
“Asset Sale Prepayment Event” means any Disposition of property or series of
related Dispositions of property (excluding any such Disposition permitted by
Section 6.14 other than clauses (vi), (xvi) and, except to the extent proceeds
are received and used prior to the Acquisition Closing Date to repay Senior
Notes, clause (xv)) that yields gross proceeds to the Company or any Restricted
Subsidiary (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $15.0
million, provided that all such Dispositions excluded under such de-minimis
exception (including any Recovery Events excluded pursuant to the definition
thereof) shall not exceed $50.0 million in any fiscal year of the Company.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 13.1), and accepted by the Administrative Agent, substantially in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.
“Authorized Officer” means, with respect to any Borrower, any of the president,
the chief executive officer, any Designated Financial Officer or the secretary
or assistant secretary of the Company or any other Person designated by any of
the foregoing in writing to the Administrative Agent from time to time to act on
behalf of any Borrower (or, if so designated, a specific Borrower) which
designation has not been rescinded in writing, in each case acting singly,
provided that two Authorized Officers shall be required to modify the wiring
instructions for any Advance.
“Available Amount” means, as at any time of determination, an amount, not less
than zero in the aggregate, determined on a cumulative basis, equal to, without
duplication:


(a)    $30,000,000; plus
(b)    the Cumulative Company’s ECF Share; plus
(c)    the Net Cash Proceeds actually received by the Company from and after the
Execution Date to such date from any capital contributions to, or the sale or
issuance of Equity Interests of, the Company (other than (i) Disqualified Equity
Interests, (ii) Equity Interests issued or sold to a Restricted Subsidiary or an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
guaranteed by the Company or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination and (iii) Equity
Interests the Net Cash Proceeds of which are used to repay long-term
Indebtedness for borrowed money (other than (i) revolving loans or (ii)
Indebtedness of a Person, or Indebtedness secured by a Lien on the assets, being
acquired in connection with acquisitions permitted hereunder for which the
Company issues Equity Interests as consideration)); plus


5




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







(d)    the Net Cash Proceeds of Indebtedness and Disqualified Equity Interests
of the Company and its Restricted Subsidiaries, in each case issued after the
Execution Date, which have been exchanged or converted into Equity Interests
(other than of Disqualified Equity Interests) of the Company; plus
(e)    the Net Cash Proceeds received by the Company and its Restricted
Subsidiaries of Dispositions of Investments made using the Available Amount
(such amount not to exceed the amount of the Investments made using the
Available Amount); plus
(f)    returns, profits and distributions received in cash or Cash Equivalents
by the Company and its Restricted Subsidiaries on Investments made using the
Available Amount (including Investments in Unrestricted Subsidiaries) (such
amount not to exceed the amount of such Investments made using the Available
Amount); plus
(g)    the Investments of Company and its Restricted Subsidiaries made using the
Available Amount in any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary or that has been merged or consolidated with or into the
Company or any of its Restricted Subsidiaries (up to the fair market value (as
determined in good faith by the Company) of the Investments of the Company and
its Restricted Subsidiaries in such Unrestricted Subsidiary made with the
Available Amount at the time of such re-designation or merger or consolidation);
plus
(h)    Declined Amounts; minus
(i)    the cumulative amount of Investments made with the Available Amount from
and after the Execution Date, minus
(j)    the cumulative amount of Restricted Payments made with the Available
Amount from and after the Execution Date, minus
(k)    the cumulative amount of payments, prepayments, repurchases and
redemptions of optional or voluntary defeasements of Restricted Indebtedness
made with the Available Amount from and after the Execution Date.
“Available Foreign Currencies” means the Agreed Currencies other than Dollars.
“BaFin” means the German Federal Financial Supervisory Authority (Bundesanstalt
für Finanzdienstleistungsaufsicht).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


6




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Bankruptcy Event” means, with respect to any Lender or a Parent of any Lender,
such Lender or Parent becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (x) any ownership interest, or the acquisition of any
ownership interest, in such Lender or Parent by a Governmental Authority or
instrumentality thereof or (y) in the case of a solvent Lender and Parent, the
precautionary appointment of an administrator, guardian or custodian or similar
official by a Governmental Authority under or based on the law of the country
where such Lender or Parent is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed; provided,
further, that such ownership interest or appointment does not result in or
provide such Lender or Parent with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender or Parent (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender or Parent.
“Bi-lateral LC/WC Agreement” means an agreement between the Company and/or any
of its Restricted Subsidiaries and a financial institution providing for foreign
and/or domestic revolving credit facilities, and/or the issuance of letters of
credit, bank guarantees and/or similar obligations which agreement has been
designated in writing as a Bi-lateral LC/WC Agreement by the Company to the
Administrative Agent, which designation shall include a certification as to the
maximum principal exposure amount permitted under such agreement and a
designation as to the amount of such maximum exposure amount that shall
constitute Obligations. For the avoidance of doubt the Company may rescind such
designation (or deliver a certificate certifying as to a modified amount of such
maximum exposure amount that shall constitute Obligations) by written notice to
the Administrative Agent. On and after the Acquisition Closing Date, it is
agreed that Liens on Collateral securing Bi-lateral LC/WC Agreements, whether or
not constituting Obligations, shall be required to be secured pursuant to
Section 6.16(xviii) and/or (xix). Prior to the Acquisition Closing Date,
Bi-lateral LC/WC Agreements shall be required to be outstanding pursuant to
Section 6.18(xxii).
“Blocked Account Agreement” means a blocked account agreement between Deutsche
Bank AG, the Company, Target and Wincor Nixdorf Facility GmbH in customary form.
“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function; (3)
with respect to a partnership, the Board of Directors of the general partner of
the partnership; and (4) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.
“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Borrower and the Administrative Agent.


7




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Borrowers” is defined in the preamble hereto.
“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.3, 2.15 or 2.16 as a date on which a Borrower requests the Lenders to
make Loans hereunder or, with respect to the issuance of any Facility Letter of
Credit, the date the applicable Issuer issues such Facility Letter of Credit.
“Borrowing Notice” is defined in Section 2.3.
“Business Combination Agreement” means the Business Combination Agreement dated
November 23, 2015 (including all exhibits, schedules, annexes and other
attachments thereto) among the Company and Target.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago are authorized or required by
law to remain closed; and when used in connection with a Eurocurrency Loan for a
LIBOR Quoted Currency, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London; and in addition, with
respect to any date for the payment or purchase of, or the fixing of an interest
rate in relation to, any Non-Quoted Currency, the term “Business Day” shall also
exclude any day on which banks are not open for general business in the
principal financial center of the country of such Non-Quoted Currency and, if
the Advance or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in Euro.
“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries.
“Capital Stock” means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


8




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalents” means (i) Dollars, Canadian Dollars, Swiss Francs, Pounds
Sterling, Japanese Yen, Euros, any national currency of any participating member
state of the EMU and any other Agreed Currencies; (ii) securities issued
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof), (iii) Dollar
denominated time deposits, certificates of deposit, demand deposits, overnight
bank deposits and bankers’ acceptances of any domestic or foreign commercial
bank having capital and surplus of not less than $500,000,000 in the case of
U.S. banks and $100,000,000 (or the U.S. dollar equivalent as of the date of
determination) in the case of non‑U.S. banks (any such bank, an “Approved
Lender”), (iv) commercial paper issued by any Lender or Approved Lender or by
the parent company of any Lender or Approved Lender, commercial paper with a
short-term commercial paper rating of at least investment grade or the
equivalent thereof, marketable short‑term money market and similar funds of at
least investment grade or the equivalent thereof, (v) investment grade bonds and
preferred stock of investment grade companies, including but not limited to
municipal bonds, corporate bonds, treasury bonds, etc., (vi) readily marketable
direct obligations issued by (x) any state, commonwealth or territory of the
United States or any political subdivision or taxing authority thereof or (y)
any foreign government or any political subdivision or public instrumentality,
in each case of at least investment grade or the equivalent thereof, (vii)
foreign Investments that are of similar type of, and that have a rating
comparable to, any of the Investments referred to in the preceding clauses (i)
through (vi) above, (viii) investments in money market funds substantially all
the assets of which are comprised of securities of the types described in
clauses (i) through (vii) above and (ix) other securities and financial
instruments which offer a security comparable to those listed above.
“Cash Management Agreement” means any agreement providing cash management
services for collections, treasury management services (including controlled
disbursement, overdraft, automated clearing house fund transfer services, return
items and interstate depository network services), any demand deposit, payroll,
trust or operating account relationships, commercial credit cards, merchant
card, purchase or debit cards, non-card e-payables services, and other cash
management services, including electronic funds transfer services, lockbox
services, stop payment services and wire transfer services that is in effect on
the Execution Date or thereafter and is by and among the Company or any of its
Restricted Subsidiaries and a Cash Management Bank; provided that, any Cash
Management Agreement may be designated in writing by the Company and such Cash
Management Bank to the Administrative Agent to not be a Cash Management
Agreement (any such agreement, an “Excluded Cash Management Agreement”).
“Cash Management Bank” means the Administrative Agent, any Lender or an
Affiliate thereof that is a party to a Cash Management Agreement with the
Company or any of its Restricted Subsidiaries and any Person that was the
Administrative Agent, a Lender or an Affiliate thereof at the time it entered
into a Cash Management Agreement with the Company or any of its Restricted
Subsidiaries.




9




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Certain Funds Advances” is defined in Section 4.6(a).
“Certain Funds Commitments” is defined in Section 4.6(a).
“Certain Funds Event of Default” means a Default arising from any of the
following provisions (but excluding in any event Defaults with respect to the
Target Group):
(a)    a Default in respect of the failure of the Company or any of its
Subsidiaries to observe or perform any covenant or agreement applicable thereto
contained in (i) Section 6.2 (Use of Proceeds), Section 6.4 (Conduct of
Business); Section 6.7 (Compliance with Laws); Section 6.13 (Merger); Section
6.14 (Sale of Assets); Section 6.15 (Investments and Acquisitions); Section 6.16
(Liens); Section 6.18 (Indebtedness); Section 6.19 (Negative Pledge Clauses);
Section 6.20 (Limitation on Restrictions on Subsidiary Distributions); Section
6.25 (Restricted Payments); Section 6.26 (Certain Payments of Indebtedness);
Section 6.27 (Amendments to Organizational Documents); Section 6.29 (the Offer,
the Acquisition, and Related Matters) (but in the case of Section 6.29, not
clauses (e)(iii) or (iv) thereto, and not, on or prior to the Acquisition
Closing Date, clauses (f), (h) or (j) thereto); or
(b)    Sections 7.2, 7.6, 7.7; 7.12; or 7.14.
“Certain Funds Period” means the period commencing on the Execution Date and
ending on the first date on which a Mandatory Cancellation Date occurs or
exists.
“Certain Funds Purposes” means (i) payment of the cash price payable by Company
(or as applicable, AcquisitionCo) (x) to the holders of the Target Shares in
consideration for the acquisition of such Target Shares and (y) for the treasury
shares of Target, in each case, being acquired (directly or indirectly) by
Company (or as applicable, AcquisitionCo); (ii) payment (directly or indirectly)
of any cash payments required for the acquisition or settlement of any options
over Target Shares; (iii) financing (directly or indirectly) the fees, costs and
expenses in respect of the Transactions; (iv) the Existing Company Debt
Refinancing, (v) the Target Refinancing and the refinancing of other
Indebtedness of the Target; and (vi) (x) down-streaming of cash to AcquisitionCo
for such purposes or (y) depositing cash in escrow to the extent release thereof
is limited to use for any such purposes.
“Certain Funds Representations” means each of the following: Section 5.1 (with
respect to the Company and the Guarantors); Section 5.2 (with respect to
enforceability of the Loan Documents); Section 5.3 (with respect to no conflicts
between the Loan Documents and the organizational documents of the Company and
the Guarantors); Section 5.11; Section 5.12; Section 5.16; Section 5.22; Section
5.23; Section 5.25 (with respect to the Acquisition Closing Date, immediately
after the consummation of the Transactions to occur on the Acquisition Closing
Date); and Section 5.26.
“CF Rate” has the meaning assigned to such term in Section 2.20(a).
“Change in Law” means the occurrence, after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof


10




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





by any Governmental Authority, or (c) the making or issuance of any request,
rules, guideline, requirement or directive (whether or not having the force of
law) by any Governmental Authority; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Change of Control” means (i) a majority of the members of the Board of
Directors of the Company shall not be Continuing Directors; or (ii) any Person,
including a “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) which includes such Person, shall
purchase or otherwise acquire, directly or indirectly, beneficial ownership of
Voting Stock of the Company and, as a result of such purchase or acquisition,
any such Person (together with its Affiliates), shall directly or indirectly
beneficially own in the aggregate Voting Stock representing more than 30% of the
combined voting power of the Company’s Voting Stock.
“Charges” is defined in Section 10.12.
“Class”, when used in reference to any Loan or Commitment, refers to whether
such Loan is, as the context requires, a Revolving Credit Loan, a Delayed Draw
Term A Loan, a Replacement Term A Loan, a Term A Loan, a Dollar Term B Loan, a
Euro Term B Loan, a Term B Loan, a Term Loan or an Incremental Term Loan, and
when used in reference to a Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, a Delayed Draw Term A Commitment, a Replacement
Term A Commitment, a Term A Commitment, a Dollar Term B Commitment, a Euro Term
B Commitment, a Term B Commitment, a Term Commitment, or an Incremental Term
Loan Commitment.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” means, collectively, all of the assets and property (including
Capital Stock) and interests therein and proceeds thereof, whether now owned or
hereafter acquired, in or upon which a Lien is granted pursuant to any of the
Security Documents as security for the Obligations, as applicable.
“Commitment and Acceptance” is defined in Section 2.19(b).
“Commitments” means the Revolving Credit Commitments, the Incremental Term Loan
Commitments and the Term Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” is defined in the preamble hereto.


11




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







“Compliance Certificate” is defined in Section 6.1(iv).
“Condemnation” is defined in Section 7.8.
“Consolidated Current Assets” means at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Company and its Restricted Subsidiaries at such date.
“Consolidated Current Liabilities” means at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Company and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Company and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Credit Loans or Swing Loans to the extent otherwise
included therein.
“Consolidated Net Income” means as of any period, the consolidated net income
(or loss) of the Company and its Restricted Subsidiaries for such period
determined in conformity with GAAP.


“Consolidated Working Capital” means at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.
“Continuing Directors” means individuals who at the beginning of any period of
two consecutive calendar years constituted the board of directors of the
Company, together with any new directors whose election by such board of
directors or whose nomination for election was approved by a vote of at least a
majority of the members of such board of directors then still in office who
either were members of such board of directors at the beginning of such period
or whose election or nomination for election was previously so approved.
“Contract Consideration” is defined in the definition of “Excess Cash Flow”.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Sections 414(b), (c), (m) or (o) of the Code.
“Conversion/Continuation Notice” is defined in Section 2.7.
“Credit Facilities” means the Revolving Credit Facility, each Term Facility and
as applicable, any Incremental Facility.
“Credit Party” means the Administrative Agent, the Swing Lender, any Issuer, or
any other Lender.
“Credit Parties” means the Administrative Agent, the Swing Lender, the Issuers
and any other Lenders, collectively.


12




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







“Cumulative Company’s ECF Share” means, as of any date of determination, for
each fiscal year of the Company (commencing with the first fiscal year for which
excess cash flow prepayments, if any, are required pursuant to Section 2.6.5(c))
with respect to which a Compliance Certificate has been delivered in connection
with the delivery of annual financial statements pursuant to Section 6.1(i), an
amount (in no event less than zero) equal to the sum of the Retained Percentage
of Excess Cash Flow for such fiscal years covered by such Compliance
Certificates.
“Declined Amount” has the meaning set forth in Section 2.6.11.
“Declining Lender” has the meaning set forth in Section 2.6.11.
“Default” means an event described in Article VII.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, the Swing Lender or any Issuer, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action.
“Delayed Draw Amortization Amount” means, as of any date, the aggregate original
principal amount of all Delayed Draw Term A Loans that have been made on or
prior to such date (for the avoidance of doubt, disregarding any subsequent
repayments thereof).
“Delayed Draw Borrowing Date” means the date of any Advance of Delayed Draw Term
A Loans.
“Delayed Draw Term A Commitment” means, as to each Lender, its obligation to
make a Delayed Draw Term A Loan to the Company hereunder, expressed as an amount
representing the maximum principal amount of the Delayed Draw Term A Loans to be
made by such Lender under this Agreement, as such commitment may be reduced or
increased from time pursuant to


13




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Sections 2.4, 13.1 or any other applicable provisions hereof. The initial amount
of each Lender’s Delayed Draw Term A Commitment is set forth on Schedule 1.1(a)
under the caption “Delayed Draw Term A Commitment” or, otherwise, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Delayed Draw Term A Commitment, as the case may be. The aggregate amount of the
Delayed Draw Term A Commitments as of the Execution Date is $250,000,000.
“Delayed Draw Term A Facility” means the Delayed Draw Term A Commitments and the
extensions of credit made thereunder.
“Delayed Draw Term A Lender” means, at any time, each Lender having a Delayed
Draw Term A Commitment or an outstanding Delayed Draw Term A Loan at such time.
“Delayed Draw Term A Loan” is defined in Section 2.1(b).
“Delayed Draw Term A Ticking Fee” is defined in Section 2.5(b).
“Designated Financial Officer” means, with respect to any Borrower, its chief
financial officer, director of treasury services, treasurer, assistant
treasurer, or any position similar to any of the foregoing.
“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Equity Interests” means any Equity Interest that by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for scheduled payments of dividends
in cash or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interest that would constitute Disqualified Equity
Interests, in each case, on or prior to the 91st day following the Latest
Maturity Date; provided that (i) any Equity Interests that would constitute
Disqualified Equity Interests solely because the holders thereof have the right
to require the Company to repurchase such Disqualified Equity Interests upon the
occurrence of a change of control or asset sale shall not constitute
Disqualified Equity Interests if the terms of such Equity Interests (and all
securities into which they are convertible or for which they are exchangeable)
provide that the Company may not repurchase or redeem any such Equity Interests
(and all securities into which they are convertible or for which they are
exchangeable) pursuant to such provision unless the Obligations (other than
contingent indemnification claims) are fully satisfied prior thereto or
simultaneously therewith and (ii) only the portion of the Equity Interests
meeting one of the foregoing clauses (a) through (d) prior to the date that is
ninety-one (91) days after the Latest Maturity Date will be deemed to be
Disqualified Equity Interests. Notwithstanding the preceding sentence, (A) if
such Equity Interest is issued pursuant to any plan for the benefit of
directors, officers, employees, members of management, managers or consultants
or by any such plan to such directors, officers, employees, members of
management, managers or consultants, in each case in the ordinary course of
business of the Company or any


14




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Restricted Subsidiary, such Equity Interest shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased by the
issuer thereof in order to satisfy applicable statutory or regulatory
obligations, and (B) no Equity Interest held by any future, present or former
employee, director, officer, manager, member of management or consultant (or
their respective Affiliates or immediate family members) of the Company (or any
Subsidiary) shall be considered Disqualified Equity Interests because such stock
is redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement, stock ownership plan, put agreement, stockholder agreement or
similar agreement that may be in effect from time to time.


“Disqualified Lender” means (a) banks, financial institutions and other
institutional lenders separately identified in writing by the Company to the
Administrative Agent prior to the Execution Date, (b) any competitors of the
Company, the Target or their respective Subsidiaries that were separately
identified in writing by the Company to the Administrative Agent prior to the
Execution Date, and (c) in the case of each of the entities covered by clauses
(a) and (b), any of their Affiliates (other than bona fide debt funds) that are
either (i) identified in writing by the Company to the Administrative Agent from
time to time or (ii) clearly identifiable on the basis of such Affiliate’s name.
In no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any prospective assignee is a Disqualified Lender or have
any liability with respect to any assignment made to a Disqualified Lender.
“Dollar Equivalent Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is in Dollars or (ii) the Equivalent Amount of
Dollars if such currency is any currency other than Dollars as determined
pursuant to Section 1.5.
“Dollar Term B Commitment” means, with respect to each Term B Lender, the
commitment, if any, of such Term B Lender to make Dollar Term B Loans hereunder,
expressed as an amount representing the maximum principal amount of the Dollar
Term B Loans to be made by such Term B Lender hereunder, as such commitment may
be reduced or increased from time to time pursuant to Sections 2.4, 2.19. 13.1
or any other applicable provisions hereof. The initial amount of each Lender’s
Dollar Term B Commitment is set forth on Schedule 1.1(a) under the caption
“Dollar Term B Commitment” or, otherwise, in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Dollar Term B Commitment,
as the case may be. The aggregate amount of the Dollar Term B Lenders’ Dollar
Term B Commitments as of the Second Amendment Effective Date is $1,000,000,000.
“Dollar Term B Facility” means the Dollar Term B Commitments and the extensions
of credit made thereunder.
“Dollar Term B Lender” means a Lender with a Dollar Term B Commitment or an
outstanding Dollar Term B Loan.
“Dollar Term B Loan” means a Loan made pursuant to Section 2.1(c)(i).the New
Dollar Term B Loans (as defined in the 2017 May Incremental Amendment) made or
converted pursuant to the 2017 May Incremental Amendment. The aggregate amount
of the Dollar Term B Loans as of the 2017 May Incremental Effective Date is
$475,000,000, as set forth in the 2017 May Incremental Amendment


15




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







“Dollars”, “U.S. Dollars” and “$” means lawful currency of the United States of
America.
“Domestic Loan Party” means a Loan Party that is not a Foreign Subsidiary.
“Domestic Obligation” means an Obligation of a Borrower or Guarantor that is a
Domestic Loan Party.


“Domestic Restricted Subsidiaries” means any Domestic Subsidiary that is a
Restricted Subsidiary.


“Domestic Subsidiary” means each present and future Subsidiary of the Company
that is not a Foreign Subsidiary.
“Domestic Subsidiary Borrower” means each Domestic Subsidiary listed as a
Domestic Subsidiary Borrower in Schedule 1.1(c) as amended from time to time in
accordance with Section 8.2.2.
“Domestic Subsidiary Opinion” means with respect to any Domestic Subsidiary
Borrower, a legal opinion of counsel to such Domestic Subsidiary Borrower (or
the Company) addressed to the Administrative Agent and the Lenders in form and
substance reasonably acceptable to the Administrative Agent.
“Domination Agreement” means a domination agreement (Beherrschungvertrag in the
meaning of Sec 291(1) of the German Stock Corporation Act) among AcquisitionCo
(or the Company or any other of its direct or indirect Wholly Owned Restricted
Subsidiaries), the Target and the other parties thereto.
“Domination Agreement Effective Date” means the initial date on which the
Domination Agreement is effective.
“Drop Dead Date” means November 21, 2016.
“EBIT” means, for any period, the sum of:
(a)    the Consolidated Net Income of the Company and its Restricted
Subsidiaries for such period determined in conformity with GAAP
plus, each of the following to the extent not duplicative of amounts included in
determining Consolidated Net Income:
(b)    Taxes based on income, profits or capital for such period, including,
without limitation, state franchise and similar Taxes and foreign withholding
Taxes, and Interest Expense (without, however, giving effect to the proviso to
the definition thereof), and any extraordinary or non-recurring losses and
charges and any non-cash losses and non-cash charges and related tax effects in
accordance with GAAP; plus


16




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







(c)    net income of the Target and its Restricted Subsidiaries attributable to
the minority equity interests in the Target after the Acquisition (calculated
for the applicable period on a Pro Forma Basis as if the Acquisition had
occurred on the first day of such period), it being understood any such
increases pursuant to this clause (c) shall only be available subject to the
consummation of the Acquisition and not in contemplation thereof; plus
(d)    (i) fees, costs and expenses (including, without limitation, any taxes
paid in connection therewith and retention payments in respect of the Target)
incurred in connection with the Acquisition or Future Acquisitions, (ii)
non-recurring costs, charges and expenses relating to (x) the exercise of
options and (y) stock issued by Target or the target of a Future Acquisition,
(iii) any fees, costs, expenses or charges related to any equity offering,
Future Acquisition, Disposition or other Investment permitted hereunder,
recapitalization or incurrence or amendments of Indebtedness permitted to be
made under this Agreement (whether or not successful) and (iv) any costs or
expenses incurred by the Company or a Restricted Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Company or Net Cash Proceeds of an issuance of Equity
Interests of the Company; plus
(e)    any loss realized as a result of the cumulative effect of a change in
accounting principles; plus
(f)    any fees, expenses, charges or losses that are covered by indemnification
or other reimbursement provisions or insurance in connection with any Future
Acquisition, Disposition, Investment, sale, conveyance, transfer or other
disposition of assets permitted hereunder, to the extent actually reimbursed,
or, so long as the Company has made a determination that a reasonable basis
exists for indemnification or reimbursement and only to the extent that such
amount is in fact indemnified or reimbursed within 365 days of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365
days); plus
(g)    synergies and cost-savings of the Company and its Restricted Subsidiaries
related to operational changes, restructuring, reorganizations, operating
expense reductions, operating improvements and similar restructuring initiatives
(“Synergies”) and non-recurring costs, charges, accruals, reserves or expenses
of the Company and its Restricted Subsidiaries attributable or related to such
Synergies (“Costs of Synergies”), in each case relating to the Acquisition (it
being understood any such increases pursuant to this clause (g) shall only be
available subject to the consummation of the Acquisition and not in
contemplation thereof), in each case, that are set forth in a certificate of a
Designated Financial Officer of the Company and that are factually supportable
(in the good faith determination of the Company, as certified in the applicable
certificate) and, in the case of Synergies, are reasonably anticipated by the
Company in good faith to result from actions taken or with respect to which
substantial steps have been taken or are expected to be taken, or in the case of
Costs of Synergies, such costs or expenses are incurred, in each case within 24
months following the consummation of the Acquisition (calculated on a Pro Forma
Basis and net of the amount of actual benefits realized during such period from
such actions to the extent already included in consolidated net income for such


17




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





period); provided that the aggregate amount of Synergies added back in reliance
on this clause (g) in any four-fiscal quarter period shall not exceed
$160,000,000; plus
(h)    Synergies and Costs of Synergies, in each case relating to any Future
Acquisition, any Disposition by the Company or its Restricted Subsidiaries
outside the ordinary course of business or any initiatives relating to
restructuring, reorganization, operating expense reductions, operating
improvements and similar restructuring initiatives enacted after the date hereof
(it being understood any such increases pursuant to this clause (h) related to a
Future Acquisition or Disposition shall only be available subject to the
consummation of the Future Acquisition or Disposition and not in contemplation
thereof), in each case, that are set forth in a certificate of a Designated
Financial Officer of the Company and that are factually supportable (in the good
faith determination of the Company, as certified in the applicable certificate)
and, in the case of Synergies, are reasonably anticipated by the Company in good
faith to result from actions taken or with respect to which substantial steps
have been taken or are expected to be taken within 18 months following the
consummation of the Future Acquisition or Disposition or the decision implement
such restructuring initiative (calculated on a Pro Forma Basis and net of the
amount of actual benefits realized during such period from such actions to the
extent already included in consolidated net income for such period); provided
that the aggregate amount added back in reliance on this clause (h) in any
four-fiscal quarter period shall not exceed 10% of EBITDA for such four-fiscal
quarter period (calculated before giving effect to any addbacks and adjustments
in this clause (h) and in clauses (g) above and (i) below); plus
(i)    non-recurring costs, charges, accruals, reserves or expenses attributable
or related to operational changes, restructuring, reorganizations, operating
expense reductions, operating improvements and similar restructuring initiatives
incurred by the Target and its Restricted Subsidiaries prior to March 31, 2016
that are set forth in a certificate of a Designated Financial Officer of the
Company and are factually supportable (in the good faith determination of the
Company, as certified in the applicable certificate), it being understood any
such increases pursuant to this clause (i) shall only be available subject to
the consummation of the Acquisition and not in contemplation thereof; provided
that the aggregate amount of all amounts added back in reliance on this clause
(i) in any four-fiscal quarter period shall not exceed €80 million; plus
minus, each of the following to the extent included in determining Consolidated
Net Income (without duplication):


(j) (i) the income (or loss) of any Person (other than a Restricted Subsidiary
of the Company) in which any Person other than the Company or any of its
Restricted Subsidiaries has a joint interest or a partnership interest or other
ownership interest, except to the extent that any such income is actually paid
to or otherwise received in cash by the Company or any of its Restricted
Subsidiaries during such period, (ii) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Company or is merged
into or consolidated with the Company or any of its Restricted Subsidiaries or
that Person’s assets are acquired by the Company or any of its Restricted
Subsidiaries, except as provided in the definitions of “EBIT” and “Pro Forma
Basis” herein, (iii) the income (or loss) attributable to any Unrestricted
Subsidiary of the Company, except to the extent that any such income is actually
paid to or otherwise received in cash by the Company or a Restricted Subsidiary
of the Company during such period; (iv) gains (or losses) from the sale,
exchange, transfer or other disposition of


18




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





property or assets not in the ordinary course of business of the Company and its
Restricted Subsidiaries, and related tax effects in accordance with GAAP, (v)
any other extraordinary or non-recurring gains or other income not from the
continuing operations of the Company or its Restricted Subsidiaries, any
non-cash gains for such period, and in each case, related tax effects in
accordance with GAAP and (vi) the income of any Restricted Subsidiary of the
Company (other than Restricted Subsidiaries which are not material in the
aggregate as agreed upon between the Company and the Administrative Agent and
other than the Target and its Subsidiaries prior to the Domination Agreement
Effective Date) to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that income is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary; minus
(k)    net loss of the Target and its Restricted Subsidiaries attributable to
the minority equity interests in the Target after the Acquisition (calculated on
a Pro Forma Basis), it being understood any such decreases pursuant to this
clause (k) shall be subject to the consummation of the Acquisition and not in
contemplation thereof; minus
(l)    without duplication, the aggregate amount of cash payments made during
such period in respect of any non-cash accrual, reserve or other non-cash charge
or expense accounted for in a prior period which were added to Consolidated Net
Income to determine EBIT for such prior period and which do not otherwise reduce
Consolidated Net Income for the current period; minus
(m)    any gain realized as a result of the cumulative effect of a change in
accounting principles.
For the avoidance of doubt, the foregoing shall be calculated as set forth in
Section 1.2.


“EBITDA” means, for any period, the sum of (a) EBIT for such period plus (b) to
the extent deducted in determining Consolidated Net Income for such period, all
amounts attributable to depreciation expense and amortization expense (including
amortization of intangibles, deferred financing fees and actuarial gains and
losses related to pensions and other post-employment benefits, but excluding
amortization of prepaid cash expenses that were paid in a prior period), in each
case, determined in accordance with GAAP.
“ECF Percentage” means 50%; provided that, with respect to any full fiscal year
of the Company ending after the Acquisition Closing Date, the ECF Percentage
shall be reduced to 25% and 0%, respectively, if as of the last day of the
applicable fiscal year the Company’s Total Net Leverage Ratio was less than
3.25: 1.00 or 2.75: 1.00, respectively.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


19




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Escrow Term Loans” is defined in Section 17.2.
“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) that is convertible into
Dollars in the international interbank market and (v) as to which a Dollar
Equivalent Amount may be readily calculated. If, after the designation by the
Revolving Credit Lenders of any currency as an Agreed Currency, (x) currency
control or other exchange regulations are imposed in the country in which such
currency is issued with the result that different types of such currency are
introduced, (y) such currency is, in the reasonable determination of the
Administrative Agent, no longer readily available or freely traded or (z) in the
reasonable determination of the Administrative Agent, a Dollar Equivalent Amount
of such currency is not readily calculable, the Administrative Agent shall
promptly notify the Lenders and the Company, and such currency shall no longer
be an Agreed Currency until such time as all of the Revolving Credit Lenders
agree to reinstate such currency as an Agreed Currency and promptly, but in any
event within five Business Days of receipt of such notice from the
Administrative Agent, the Borrower shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article II.
“EMU” means the European Economic and Monetary Union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.
“Environmental Laws” means, with respect to the Company or any of its
Subsidiaries, any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (a) the protection of
the environment, (b) the effect of the environment on human health, (c)
emissions, discharges or releases of Hazardous Substances into surface water,
ground water or land, or (d) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances or
the clean-up or other remediation thereof, in each case, applicable to the
Company’s or any of its Subsidiary’s operations or Property.
“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests or any warrants, options or other rights to
acquire such interests but excluding any debt securities convertible into such
Equity Interests.


20




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







“Equivalent Amount” of any currency with respect to any amount of any other
currency at any date means the equivalent in such currency of such amount of
such other currency, calculated pursuant to Section 1.5.
“ERISA” means the Employee Retirement Income Security Act of l974, as amended
from time to time, and any rule or regulation issued thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” or “€” means the means the single currency unit of the member states of
the European Union that have the euro as its lawful currency in accordance with
the EMU Legislation.
“Euro Term B Commitment” means, with respect to each Term B Lender, the
commitment, if any, of such Term B Lender to make Euro Term B Loans hereunder,
expressed as an amount representing the maximum principal amount of the Euro
Term B Loans to be made by such Term B Lender hereunder, as such commitment may
be reduced or increased from time to time pursuant to Sections 2.4, 2.19, 13.1
or any other applicable provisions hereof. The initial amount of each Lender’s
Euro Term B Commitment is set forth on Schedule 1.1(a) under the caption “Euro
Term B Commitment” or, otherwise, in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Euro Term B Commitment, as the case may
be. The aggregate amount of the Euro Term B Lenders’ Term B Commitments as of
the Second Amendment Effective Date is €350,000,000.
“Euro Term B Facility” means the Euro Term B Commitments and the extensions of
credit made thereunder.
“Euro Term B Lender” means a Lender with a Euro Term B Commitment or an
outstanding Euro Term B Loan.
“Euro Term B Loan” means a Loan made pursuant to Section 2.1(c)(ii).the New Euro
Term B Loans (as defined in the 2017 May Incremental Amendment) made or
converted pursuant to the 2017 May Incremental Amendment. The aggregate amount
of the Euro Term B Loans as of the 2017 May Incremental Effective Date is
€415,000,000, as set forth in the 2017 May Incremental Amendment.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Advance, means that such Loan, or the
Loans comprising such Advance, bears interest at a rate determined by reference
to the Adjusted LIBO Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum equal to the sum of the Adjusted
LIBO Rate for such Interest Period plus the Applicable Margin.


21




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







“Excess Cash Flow” means for any fiscal year of the Company, the excess, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year and (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Company and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Company
and its Restricted Subsidiaries in cash during such fiscal year on account of
Capital Expenditures (except to the extent that such Capital Expenditures made
in cash were financed with the proceeds of Indebtedness of the Company or the
Subsidiaries and any such Capital Expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) [reserved], (iv) the aggregate amount of
all regularly scheduled principal payments of Funded Debt (including the Term
Loans) of the Company and its Restricted Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder), (v)
increases in Consolidated Working Capital for such fiscal year, (vi) the
aggregate net amount of non-cash gain on the Disposition of property by the
Company and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), (vii) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Company and its Restricted Subsidiaries during such period that are made in
connection with any prepayment of Indebtedness, (viii) the amount of Taxes paid
in cash or Tax reserves set aside or payable (without duplication) with respect
to such period to the extent they exceed the amount of Tax expense deducted in
determining net income for such period, (ix) cash expenditures in respect of
Hedging Agreements during such fiscal year, (x) without duplication of amounts
deducted pursuant to clause (xiii) below in prior fiscal years, the aggregate
amount of cash consideration paid by the Company and its Restricted Subsidiaries
(on a consolidated basis) in connection with Investments (including
acquisitions) made during such period in respect of Future Acquisitions or other
acquisitions of property or assets from third parties pursuant to Sections 6.15
(viii), (xi) and/or (x) or Acquisitions of Target Shares pursuant to Section
6.15(xii), in each case to the extent that such Investments were financed with
internally generated cash of the Company and its Restricted Subsidiaries, (xii)
the amount of Restricted Payments during such period (on a consolidated basis)
by the Company and its Restricted Subsidiaries made in reliance on Section
6.25(b) and/or (f), in each case to the extent such Restricted Payments were
financed with internally generated cash of the Company and its Restricted
Subsidiaries) and (xiii) without duplication of amounts deducted from Excess
Cash Flow in prior periods, the aggregate consideration required to be paid in
cash by the Company or any of its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Future Acquisitions or Capital Expenditures or acquisitions
of intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Company following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Future Acquisitions or Capital Expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
in each case, to the extent


22




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





included in arriving at such Consolidated Net Income. For the avoidance of
doubt, for purposes of calculating ‘Excess Cash Flow’, (a) prior to the
Domination Agreement Effective Date, the calculation of ‘Excess Cash Flow’ will
not take into account the Target and its Subsidiaries and any related
consolidated net income (or loss) or other applicable occurrences that would
otherwise modify the definition of ‘Excess Cash Flow’ that originate at the
Target and its Subsidiaries prior to the Domination Agreement Effective Date and
(b) Consolidated Net Income shall not include the consolidated net income (or
loss) of a Person earned prior to the date such Person becomes a Restricted
Subsidiary.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent Amount of any Eligible Currency, the rate at which such other
currency may be exchanged into U.S. Dollars at the time of determination on such
day on the Bloomberg WCR Page for such currency. If such rate does not appear on
any Bloomberg WCR Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Company or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of U.S. Dollars for delivery two (2)
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Company, may use any reasonable method it deems in good
faith appropriate to determine such rate, and such determination shall be
presumed correct absent manifest error.


“Exchange Rate Date” means
(a) with respect to the Revolving Facility, if on such date any Aggregate
Revolving Credit Outstanding is (or any Aggregate Revolving Credit Outstanding
that has been requested at such time would be) denominated in a Eligible
Currency, each of:
(i)    the first Business Day of each calendar month,
(ii)    if a Default has occurred and is continuing, any Business Day designated
as an Exchange Rate Date by the Administrative Agent in its sole discretion, and
(iii)    each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (a) a Borrowing Notice
with respect to Revolving Credit Loans, (b) a notice of conversion with respect
to any Eurocurrency Loan or (c) each request for the issuance, renewal or
extension of any Letter of Credit; and
(b) with respect to other determinations of a Dollar Equivalent Amount, the
applicable date of determination.
“Excluded Assets” means (i) any fee-owned real property located outside the
United States, (ii) any fee-owned real property located in the United States
having a fair market value


23




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





equal to or less than $10 million, (iii) leasehold interests (it being
understood that there shall be no requirement to obtain leasehold
mortgages/deeds of trusts, landlord waivers, estoppels, collateral access
letters or similar third-party agreements or consents), motor vehicles, aircraft
and other assets subject to certificates of title, (iv) those assets over which
the granting of security interests in such assets would be prohibited by
applicable law or regulation (in each case, after giving effect to the
applicable anti-assignment provisions of the UCC), or to the extent that such
security interests would result in material adverse tax consequences to the
Company and its Restricted Subsidiaries, taken as a whole, as reasonably
determined in good faith by the Company, (v) those assets as to which the
Administrative Agent and the Company reasonably determine that the costs of
obtaining a security interest in such assets or perfection thereof, including,
without limitation, the cost of title insurance, surveys or flood insurance (if
necessary) are excessive in relation to the benefit to the Lenders of the
security to be afforded thereby, (vi) any intent-to-use trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, (vii) to the extent requiring the consent of one or more third
parties or prohibited by (including by triggering a change of control provision
or, repurchase obligation under) the terms of any applicable organizational
documents, joint venture agreement or shareholders’ agreement (in each case
after taking commercially reasonable efforts to obtain such consent or have such
prohibition waived to the extent such actions are reasonably requested by the
Administrative Agent), equity interests in any person other than Wholly Owned
Subsidiaries, (viii) margin stock, (ix) letter of credit rights, chattel paper,
promissory notes (other than intercompany notes (it being understood and agreed
that Company and its Subsidiaries may deliver a global intercompany note and
allonge in lieu of taking any creation, perfection, priority or other actions
with respect to any individual intercompany notes)) and commercial tort claims
below a threshold to be mutually and reasonably agreed (except to the extent
perfection can be achieved by the filing of a UCC financing statement in the
state of the Company or such Guarantor’s state of organization, (x) any
governmental licenses or state or local franchises, charters and authorizations
to the extent security interest is prohibited thereby (after giving effect to
the applicable anti-assignment provisions of the UCC and excluding the proceeds
and receivables thereof), (xi) any lease, license or other agreement or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money,
capital lease or similar arrangement or create a right of termination in favor
of any other party thereto (other than the Company or a Subsidiary) after giving
effect to the applicable anti-assignment provisions of the UCC), other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibition and (xii) any voting
Capital Stock issued by any Excluded Subsidiary (as defined in clauses (i)
through (iv) of the definition thereof) in excess of 65% of the total voting
Capital Stock issued by such Excluded Subsidiary.
“Excluded Cash Management Agreement” is defined in the definition of “Cash
Management Agreement”.
“Excluded Hedging Agreement” is defined in the definition of “Hedging
Agreement”.
“Excluded Subsidiaries” means (i) any Foreign Subsidiary, (ii) any Domestic
Subsidiary of a Foreign Subsidiary, (iii) any Domestic Subsidiary substantially
all of the assets of which are Capital Stock or indebtedness of Excluded
Subsidiaries, (iv) any other subsidiary in respect of which either (a) the
pledge of 662/3% or more of the voting Capital Stock of such Subsidiary in
support of the Obligations of any U.S. Person or (b) the guaranteeing by such
Subsidiary of the Obligations of any U.S. Person,


24




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





could reasonably be expected to, in the good faith judgment of the Company,
result in adverse tax consequences to the Company or any other Restricted
Subsidiary that is a U.S. Person, and (v) SPCs.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant, if any, by such Guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Guarantor’s
failure for any reason to constitute a Qualified ECP Guarantor at the time the
Guaranty of such Guarantor or the grant of such security interest becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation subject to a clearing requirement pursuant to Section 2(h)
of the Commodity Exchange Act (or any successor provision thereto), because such
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guaranty of such Guarantor becomes or would become effective with respect to
such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) income or franchise Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed by the jurisdiction under the laws of which such Recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located, or (ii) that are Other
Connection Taxes, (b) any Tax attributable to such Recipient’s failure to comply
with Section 3.4(f) or 3.4(j), (c) in the case of a Lender, any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 3.5(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office or (d) any withholding Taxes imposed by FATCA.
“Execution Date” means the first date on which all conditions precedent set
forth in Section 4.1 are satisfied or waived in accordance with Section 8.2.
“Existing Company Debt Refinancing” means the Existing Loan Agreement
Refinancing, the Existing Senior Notes Refinancing and the refinancing or
repayment of the Company’s industrial revenue bonds outstanding as of the
Execution Date.
“Existing Loan Agreement” means the Loan Agreement dated as of June 30, 2011, as
amended, supplemented or otherwise modified, among the Company, the subsidiary
borrowers party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as agent for such lenders.


25




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Existing Loan Agreement Refinancing” means the repayment in full of all
outstanding amounts (other than contingent indemnification obligations not then
due) under the Existing Loan Agreement and the termination in full of all
commitments thereunder and any guarantees in respect thereof (or, if the
Replacement Facilities do not become effective hereunder on or prior to the
Acquisition Closing Date, an amendment, amendment and restatement or replacement
of the Existing Loan Agreement in form and substance reasonably satisfactory to
the Arrangers).
“Existing Senior Notes Refinancing” means the repayment in full of all
outstanding amounts (other than contingent indemnification obligations not then
due) owing under the Senior Notes and the termination in full of any guarantees
in respect thereof.
“External Subsidiary” means a Subsidiary of the Company which is not a Loan
Party.
“Facility” is defined in Section 17.3.
“Facility Letter of Credit” means a Letter of Credit issued by an Issuer
pursuant to Section 2.15.
“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of a Borrower under
Facility Letters of Credit, including the sum of (a) Reimbursement Obligations
and, without duplication, (b) the aggregate undrawn face amount of the
outstanding Facility Letters of Credit.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into in connection therewith, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any current or future regulations
or official interpretations of any of the foregoing.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnightthe rate calculated by
the NYFRB based on such day’s Ffederal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (Chicago time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing reasonably selected by the Administrative
Agent or, whenby depositary institutions (as determined in such manner as the
NYFRB shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the NYFRB as the federal funds effective
rate. When used in connection with any Advance denominated in any Eligible
Currency, “Federal Funds Effective Rate” means the correlative rate of interest
with respect to such Eligible Currency as reasonably determined by the
Administrative Agent for such day. It is agreed that if the Federal Funds
Effective Rate is less than zero, such rate shall be deemed to be zero.
“Final Settlement Date” means the latest date on which all payments to be made
by AcquisitionCo in connection with the Offer to settle acceptances during the
Initial Acceptance Period pursuant to Section 16(1) of the German Takeover Code
and the Subsequent Acceptance Period pursuant to Section 16(2) of the German
Takeover Code have been made.


26




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







“Floating Rate” means, for any day, a rate per annum equal to the sum of (a) the
Applicable Margin plus (b) the Alternate Base Rate for such day, in each case
changing when and as the Alternate Base Rate changes.


“Floating Rate Loan” or “Floating Rate Advance” means a Loan which bears
interest at the Floating Rate.
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood
Insurance Reform Act of 2004, in each case as now or hereafter in effect or any
successor statute thereto and including any regulations promulgated thereunder.
“Foreign Borrower Tranche” means a new tranche of Revolving Credit Commitments
pursuant to Section 2.19(a).
“Foreign Currency Loan” or “Foreign Currency Advance” means any Loan or other
Advance denominated in any Available Foreign Currency.
“Foreign Loan Party” means a Loan Party which is a Foreign Subsidiary.
“Foreign Obligation” means an Obligation of a Borrower or Guarantor that is a
Foreign Loan Party.
“Foreign Plan” means each employee benefit plan (as defined under Section 3(3)
of ERISA) that is not subject to the laws of the United States and is maintained
or contributed to by the Company or any member of the Controlled Group.
“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (B) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered; or (C) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.
“Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.
“Foreign Subsidiary Borrower” means each Foreign Subsidiary listed as a Foreign
Subsidiary Borrower in Schedule 1.1(c), as amended from time to time in
accordance with Section 8.2.2.
“Foreign Subsidiary Opinion” means with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower (or the
Company) addressed to the Administrative Agent and the Lenders in form and
substance reasonably acceptable to the Administrative Agent.
“Funded Debt” means as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or


27




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





extendible, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrowers, Indebtedness in
respect of the Loans.
“Future Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, other than the
Acquisition, by which the Company or any of its Restricted Subsidiaries (i)
acquires any going business or all or substantially all of the assets of any
Person, business line or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the Voting Stock of any Person.
“Future Target” is defined in the definition of Hostile Acquisition.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“German Takeover Code” means the German Securities Acquisition and Takeover Code
(Wertpapiererwerbs- und Übernahmegesetz).


“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.


28




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Guarantor” means (a) with respect to the Obligations of the Subsidiary
Borrowers or any Guarantor, the Company and each present and future Subsidiary
of the Company that executes a Guaranty as a guarantor at any time, and (b) with
respect to the Obligations of the Company, each present and future Subsidiary of
the Company executing a Guaranty as a guarantor at any time.
“Guaranty” means, with respect to the Company, the guarantee contained in
Article IX and, with respect to any other Guarantor, each guaranty agreement in
respect of the Obligations in form and substance reasonably acceptable to the
Administrative Agent and agreed by the Company, executed and delivered by each
such Guarantor to the Administrative Agent, including any amendment,
modification, renewal or replacement of such guaranty agreement.
“Hazardous Substances” means any material or substance: (1) which is or becomes
defined as a hazardous substance, pollutant, or contaminant, pursuant to the
Comprehensive Environmental Response Compensation and Liability Act (“CERCLA”)
(42 USC §9601 et. seq.) as amended and regulations promulgated under it; (2)
containing gasoline, oil, diesel fuel or other petroleum products; (3) which is
or becomes defined as hazardous waste pursuant to the Resource Conservation and
Recovery Act (“RCRA”) (42 USC §6901 et. seq.) as amended and regulations
promulgated under it; (4) containing polychlorinated biphenyls (PCBs); (5)
containing asbestos; (6) which is radioactive; (7) the presence of which
requires investigation or remediation under any Environmental Law; (8) which is
or becomes defined or identified as a hazardous waste, hazardous substance,
hazardous or toxic chemical, pollutant, contaminant, or biologically Hazardous
Substance under any Environmental Law.
“Hedging Agreement” means any agreement (i) with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Company or any of the Subsidiaries shall be a
Hedging Agreement or (ii) in respect of a hedging transaction entered into by
the Company or its Restricted Subsidiaries to hedge or mitigate risks of the
Company or its Restricted Subsidiaries that is in effect on the Execution Date
or thereafter and, in the case of both clauses (i) and (ii) above, is by and
among the Company or any of its Restricted Subsidiaries and a Hedge Bank;
provided that, any Hedging Agreement may be designated in writing by the Company
and such Hedge Bank to the Administrative Agent to not be a Hedging Agreement
(any such agreement, an “Excluded Hedging Agreement”).
“Hedge Bank” means the Administrative Agent, any Lender or an Affiliate thereof
that is a party to a Hedging Agreement with the Company or any of its Restricted
Subsidiaries and any Person that was the Administrative Agent, a Lender or an
Affiliate thereof at the time it entered into a Hedging Agreement with the
Company or any of its Restricted Subsidiaries.


“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) each Hedging


29




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Agreement (other than Excluded Hedging Agreements), and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any Hedging
Agreement (other than Excluded Hedging Agreements); provided, however, that the
definition of ‘Hedging Obligations’ shall not create any Guaranty or other
Guarantee Obligation by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor.
“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.
“Hostile Acquisition” means any Future Acquisition of the Capital Stock of a
Person (the “Future Target”) through a tender offer or similar solicitation of
the owners of such Capital Stock which has not been approved prior to such
acquisition by resolutions of the Board of Directors of the Future Target or by
similar action if the Future Target is not a corporation (and which approval has
not been withdrawn).
“Immaterial Subsidiary” means each Restricted Subsidiary of the Company now
existing or hereafter acquired or formed and each successor thereto, which
accounts for not more than (a) 5.0% of the consolidated gross revenues (after
intercompany eliminations) of the Company and its Restricted Subsidiaries or (b)
5.0% of the Total Assets (after intercompany eliminations) of the Company and
its Restricted Subsidiaries, in each case, as of the last day of the most
recently completed fiscal quarter of the Company for which financial statements
were delivered pursuant to Section 6.10(i) or (ii); provided that if the
Restricted Subsidiaries that constitute Immaterial Subsidiaries pursuant to the
preceding portion of this definition account for, in the aggregate, more than
10.0% of such consolidated gross revenues and more than 10.0% of the Total
Assets, each as described in the preceding portion of this definition, then the
term “Immaterial Subsidiary” shall not include each such Subsidiary (starting
with the Subsidiary that accounts for the most consolidated gross revenues or
Total Assets and then in descending order) necessary to account for at least 90%
of the consolidated gross revenues and 90% of the Total Assets, each as
described in clause (a) above.
“Increase Effective Date” is defined in Section 2.19.
“Increase Notice” is defined in Section 2.19.
“Incremental Amount” means, at any time, (i) $400,000,000 plus (ii) additional
amounts if the Company is in compliance on a Pro Forma Basis, after giving
effect to the incurrence of any Incremental Facilities (assuming the full
drawing of loans under any Revolving Credit Commitment Increases and giving
effect to other permitted pro forma adjustment events and any permanent
repayment of indebtedness after the beginning of the relevant determination
period but prior to or simultaneous with such borrowing), with a Secured Net
Leverage Ratio of not more than 2.50 to 1.00 recomputed as of the last day of
the most recently ended fiscal quarter of the Company for which financial
statements are available under 6.1(i) and (ii), plus (iii) additional principal
amounts of Incremental Term Facilities or Incremental Facilities in respect of
Incremental Revolving Loans, to the extent such amounts represent a
substantially concurrent refinancing or replacement of an equivalent principal
amount of existing Term Loans or existing Revolving Commitments, respectively
under this Agreement; provided that the proceeds of any Incremental Facility
will be disregarded in any netting calculations in determining compliance with
the Secured Net Leverage Ratio described above.


30




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Incremental Facility” means any facility established by the applicable Borrower
and applicable Lenders pursuant to Section 2.19.
“Incremental Revolving Loans” is defined in Section 2.19(a).
“Incremental Term A Facility” is defined in Section 2.19(a)(B).
“Incremental Term A Loan” is defined in Section 2.19(a)(B).
“Incremental Term B Facility” is defined in Section 2.19(a)(C).
“Incremental Term B Loan” is defined in Section 2.19(a)(C).
“Incremental Term Facility” is defined in Section 2.19(a).
“Incremental Amendment” is defined in Section 2.19(c)(iv).
“Incremental Term Loan Commitment” is defined in Section 2.19(b).
“Incremental Term Loans” is defined in Section 2.19(a).
“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money or similar obligations, (b) obligations
representing the deferred purchase price of Property or services (other than
accounts payable and/or accrued expenses and commercial Letters of Credit with
respect to the foregoing, in each case arising in the ordinary course of such
Person’s business payable in accordance with customary practices), (c)
obligations which are evidenced by notes, acceptances, or other instruments
(other than Hedging Agreements), to the extent of the amounts actually borrowed,
due, payable or drawn, as the case may be, (d) Capitalized Lease Obligations,
(e) all reimbursement obligations in respect of Letters of Credit (other than
commercial Letters of Credit referenced in clause (b)), whether drawn or
undrawn, contingent or otherwise, (f) any other obligation for borrowed money or
similar financial accommodation which in accordance with GAAP would be shown as
a liability on the consolidated balance sheet of such Person, (g) Off-Balance
Sheet Liabilities and Receivables Indebtedness, (h) Guarantee Obligations with
respect to any of the foregoing and (i) all obligations of the kind referred to
in the foregoing clauses secured by (or for which the holder of such obligation
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, provided that, if such Person has not assumed such obligations, then
the amount of Indebtedness of such Person for purposes of this clause (i) shall
be equal to the lesser of the amount of the obligations of the holder of such
obligations and the fair market value of the assets of such Person which secure
such obligations.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Indemnitee” is defined in Section 10.6(b).


31




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Indicative Company Rating” means the indicative public corporate credit rating
or public corporate family rating, as applicable, in respect of the Company,
from S&P and Moody’s, giving effect to the Transactions.
“Ineligible Person” means (a) a natural person or (b) other than as set forth
and in accordance with Section 13.1(b)(iii), the Company or any of its
Subsidiaries or other controlled Affiliates.
“Initial Acceptance Period” means the acceptance period (Annahmefrist) for the
Offer pursuant to Section 16(1) of the German Takeover Code specified in the
Offer Document (including any extensions thereof, if any, consented to by the
Arrangers).


“Integrated Service Contract” means a contract pursuant to which the Company
and/or a Subsidiary provides both equipment and services to a customer.
“Integrated Service Contract Debt” means Indebtedness of a type described on
Schedule 1.1(b).
“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) EBITDA to (b) Interest Expense, in each case calculated for the four
consecutive fiscal quarters then ending, on a consolidated basis for the Company
and its Restricted Subsidiaries in accordance with GAAP.
“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Restricted Subsidiaries in
accordance with GAAP during such period, net of any cash interest income
received by the Company and its Restricted Subsidiaries during such period from
Investments, provided that any Interest Expense on the portion of Integrated
Service Contract Debt that is excluded from Total Debt shall be excluded from
Interest Expense. As used in this definition, the term “interest” shall include,
without limitation, all interest, fees and costs payable with respect to the
obligations under this Agreement (other than fees and costs which may be
capitalized as transaction costs in accordance with GAAP), any discount in
respect of sales of accounts receivable and/or related contract rights and the
interest portion of Capitalized Lease payments during such period, all as
determined in accordance with GAAP.
“Interest Period” means with respect to any Eurocurrency Loan:
(a)    initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurocurrency Loan and ending one, two,
three, or six months thereafter, or such other period as agreed upon by the
Lenders making such Eurocurrency Loan, as selected by the relevant Borrower in
its Borrowing Notice or notice of conversion, as the case may be, given with
respect thereto; and
(b)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six months thereafter, or such other period as agreed upon by all the
applicable Lenders, as selected by the relevant Borrower by irrevocable notice
to the Administrative Agent not less than three Business Days prior to the last
day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:


32




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(i)    if any Interest Period pertaining to a Eurocurrency Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
(ii)    any Interest Period applicable to a Eurocurrency Loan that would
otherwise extend beyond the termination or maturity date of the applicable
Credit Facility, may be elected but shall end on the termination or maturity
date of the applicable Credit Facility (and such Loan shall be due and payable
on the termination or maturity date of the applicable Credit Facility and any
amounts due under Section 3.4 shall be payable) unless the termination or
maturity date of the applicable Credit Facility is extended on or before the
last day of such Interest Period to a date beyond the end of such Interest
Period; and
(iii)    any Interest Period pertaining to a Eurocurrency Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to the nearest 1/1000th of 1%) reasonably determined in
good faith by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the applicable Screen Rate for the shortest period (for which such Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, as of the Specified Time on the Quotation Day for such
Interest Period. When determining the rate for a period which is less than the
shortest period for which the relevant Screen Rate is available, the applicable
Screen Rate for purposes of paragraph (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means, in relation to any
currency, the overnight rate for such currency reasonably determined in good
faith by the Administrative Agent from such service as the Administrative Agent
may reasonably select in good faith.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable and/or accrued
expenses arising in the ordinary course of business payable in accordance with
customary practices and loans to employees in the ordinary course of business),
Future Acquisition or equity investment or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person.
“IRS” means the United States Internal Revenue Service.
“Issuers” or “Issuer” means, individually and collectively, each of JPMorgan
Chase, Credit Suisse AG, Cayman Islands Branch and any other Revolving Credit
Lender from time to time designated by the Company as an Issuer (including in
connection with the Replacement Facilities Effective Date and any documentation
related thereto), with the consent of such Revolving Credit Lender and the


33




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Administrative Agent (in the case of the Administrative Agent, such consent not
to be unreasonably withheld or delayed), in each case in its capacity as an
issuer of Facility Letters of Credit hereunder and their respective successors
in such capacity as provided in Section 2.15.9. Any Issuer may, in its
discretion, arrange for one or more Facility Letters of Credit to be issued by
any of its Lending Installations, in which case the term “Issuer” shall include
any such Lending Installation with respect to Facility Letters of Credit issued
by such Lending Installation. At any time there is more than one Issuer, all
singular references to the Issuer means any Issuer, either Issuer, each Issuer,
the Issuer that has issued the applicable Facility Letter of Credit, or both (or
all) Issuers, as the context may require.
“Issuer Sublimits” means (i) the amount set forth as such Issuer’s “Issuer
Sublimit” in the applicable Replacement Facilities Effective Date Documentation
and (ii) as to any other Issuer, such amount as shall be agreed to in writing
among the Company and such other Issuer and consented to by the Administrative
Agent (such consent not to be unreasonably withheld or delayed). Each Issuer
Sublimit may be (x) decreased at any time by the Company (and without the
consent or approval of any other parties) and (y) increased at any time by
agreement between the Company and the applicable Issuer increasing its Issuer
Sublimit, and with the consent of the Administrative Agent (such consent not be
unreasonably withheld or delayed), but without the consent or approval of any
other parties.
“JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association, and any successor-in-interest thereto.
“Judgment Currency” is defined in Section 16.6.
“Key Offer Terms” means the (a) maximum cash component of the consideration to
be paid for Target Shares (provided however, for the avoidance of doubt, that
issuances or sales of capital stock of the Company representing or in connection
with elections by shareholders of the Target to receive all or a portion of the
equity component of their consideration in the form of cash from the sale of all
or a portion of such equity component by the Company or its Subsidiaries shall
not be part of the maximum cash consideration for the purposes of this
definition), (b) the conditions to the Offer, including the market and Target
“material adverse change” conditions and the minimum tender condition (i.e. so
many shares have to be tendered that after consummation of the Offer,
AcquisitionCo (along with, if applicable, the Company) holds (or otherwise
controls or is attributed) a number of the voting shares of the Target which
represents (after deducting any treasury shares held by the Target at the time
of the consummation of the Offer) at least 75% of the voting rights in the
Target), (c) the drop-dead date and (d) the limitations in Section 7.8 of the
Business Combination Agreement regarding Indebtedness of the Target and its
Subsidiaries, in each case set forth in the Business Combination Agreement in
the form delivered to the Arrangers on or prior to the Execution Date.


“Latest Maturity Date” means with respect to the issuance or incurrence of any
Indebtedness or Equity Interests, the latest maturity date applicable to any
Credit Facility that is outstanding hereunder as determined on the date such
Indebtedness is issued or incurred or such Equity Interests are issued.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement or otherwise party hereto as a Lender from time to time, and their
respective successors and, to the extent permitted by Section 13.1, assigns.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent, as the case may be.


34




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Letter of Credit Collateral Account” is defined in Section 2.15.7.
“LIBO Rate” means, with respect to:
(a)    any Eurocurrency Advance in any LIBOR Quoted Currency and for any
applicable Interest Period, the London interbank offered rate administered by
the ICE Benchmark Administration Limited, or in the case of Euro, the European
Money Markets Institute (or, in each case, any other Person that generally takes
over the administration of such rate) for such LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01,
LIBOR02 or in the case of Euro, EURIBOR01 of the Reuters screen, as applicable
or, if such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (the “LIBOR Screen Rate”) as of the Specified Time on the
Quotation Day for such Interest Period, and
(b)    any Eurocurrency Advance denominated in any Non-Quoted Currency and for
any applicable Interest Period, the applicable Local Screen Rate for such
Non-Quoted Currency as of the Specified Time and on the Quotation Day for such
currency and Interest Period;
provided, that, (a) if a LIBOR Screen Rate or a Local Screen Rate, as
applicable, shall not be available at the applicable time for the applicable
Interest Period (the “Impacted Interest Period”), then the Eurocurrency Rate for
such currency and Interest Period shall be the Interpolated Rate, subject to
Section 2.20, and (b) if a LIBOR Screen Rate or a Local Screen Rate is less than
zero it shall be deemed equal to zero, and (c) notwithstanding the rate
calculated in accordance with the foregoing, at no time shall the LIBO Rate for
the Term B Facility be less than 0.75% per annum (or if the Indicative Company
Rating is less than either Ba3 from Moody’s or BB- from S&P, 1.00% per annum)..
“LIBOR Quoted Currency” means any currency for which the London interbank
offered rate is quoted. As of the Execution Date, (a) such rate is administered
by the ICE Benchmark Administration Limited (or in the case of Euro, the
European Money Markets Institute) and (b) such currencies are Pounds Sterling,
Dollars, Euros, Swiss Francs and Japanese Yen.
“LIBOR Screen Rate” is defined in the definition of LIBO Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


35




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Limited Condition Acquisition” means any acquisition the consummation of which
by the Borrowers or any of their respective Restricted Subsidiaries is not
expressly conditioned on the availability of, or on obtaining, third party
financing.
“Loan” means Revolving Credit Loans, Term A Loans, Term B Loans and Incremental
Term Loans, in each case, as applicable and, as the context requires, Swing
Loans.
“Loan Documents” means this Agreement, the Notes, any Guaranties, the Security
Documents, the Replacement Facilities Effective Date Documentation to which any
Loan Party is party (including in each case, any amendments thereto).
“Loan Party” means any Borrower or Guarantor.
“Local Screen Rate” means, with respect to any Non-Quoted Currency, such screen
rate or other method to determine a rate index for such Non-Quoted Currency as
proposed by the Administrative Agent and agreed to by all the Lenders of such
currency and the Company.
“Mandatory Cancellation Date” means the earliest of (a) the date on which all
payments made or to be made for Certain Funds Purposes have been paid in full in
cleared funds; (b) the Drop Dead Date, (c) with respect to the applicable Credit
Facility, the date of the closing of the Acquisition without the use (or in the
case of the Delayed Draw Term A Facility, satisfaction of the conditions set
forth in Section 4.3) of such Credit Facility and (d) the date that the Company
or its Affiliate publicly announces that the Offer has lapsed or has been
terminated, the date that BaFin has prohibited the Offer or February 15, 2016 to
the extent the Offer Documentation has not been filed with BaFin on or prior to
such date.
“Margin Stock” means “margin stock” as defined in Regulations U or X or
“marginable OTC stock” or “foreign margin stock” within the meaning of
Regulation T.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (ii) the ability of the Borrowers and
Guarantors, taken as a whole, to pay the Obligations under the Loan Documents,
or (iii) the validity or enforceability of any of the Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders thereunder.
“Maximum Rate” is defined in Section 10.12.
“Moody’s” means Moody’s Investors Service, Inc., and any successor-in-interest
thereto.
“Mortgages” means each of the mortgages and deeds of trust made by any Domestic
Loan Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders in form and substance reasonably acceptable to the
Administrative Agent.
“Multiemployer Plan” means a plan defined in Section 4001(a)(3) of ERISA to
which the Company or any member of the Controlled Group has an obligation to
contribute.
“Net Cash Proceeds” means (a) in connection with any Asset Sale Prepayment Event
or any Recovery Event, the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable


36




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





or purchase price adjustment receivable or otherwise, but only as and when
received), net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale Prepayment Event or Recovery Event (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
“New Senior Unsecured Notes” means senior unsecured notes (including any
Securities (as defined in the Arranger Fee Letter) issued in lieu thereof) in an
aggregate principal amount not to exceed $500,000,000 at any one time
outstanding, issued by the Company for the purpose of consummating the
Acquisition, including any senior unsecured bridge facility or senior unsecured
exchange notes issued in lieu of all or a portion thereof.
“Non-Quoted Currency” means any Agreed Currency that is not a LIBOR Quoted
Currency.
“Non-Tender Agreement” means a non-tender agreement among the Company, Target
and certain of their Affiliates to be entered into substantially
contemporaneously with the Business Combination Agreement in substantially in
the form provided to BaFin on November 2, 2015.
“Non-Tender Documents” means (i) the Non-Tender Agreement and (ii) the Blocked
Account Agreement, collectively.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Notes” is defined in Section 2.2.6.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means collectively, the unpaid principal of and interest on the
Loans, all obligations and liabilities pursuant to the Facility Letters of
Credit, any Cash Management Agreements (other than, for the avoidance of doubt,
Excluded Cash Management Agreements), any Bi-lateral LC/WC Agreements, any
Hedging Obligations (other than, for the avoidance of doubt, Excluded Hedging
Agreements), and all other obligations and liabilities of each Borrower and each
Guarantor to the Administrative Agent or the Lenders under this Agreement and
the other Loan Documents (including, without limitation, interest accruing at
the then applicable rate provided in this Agreement or any other applicable Loan
Document after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement or any other applicable Loan Document
after the filing of any petition


37




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Borrower or any Guarantor, as the case may be,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, the other Loan Documents or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all reasonable fees
and disbursements of counsel to the Administrative Agent or to the Lenders that
are required to be paid by any Borrower or any Guarantor pursuant to the terms
of this Agreement or any other Loan Document); provided, however, that the
definition of ‘Obligations’ shall not create any Guaranty or other Guarantee
Obligation by any Guarantor of (or grant of security interest by any Guarantor
to support, as applicable) any Excluded Swap Obligations of such Guarantor for
purposes of determining any obligations of any Guarantor.
“Off-Balance Sheet Liability” of a Person means (i) any obligation under a Sale
and Leaseback Transaction which is not a Capitalized Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) any factoring or similar sale of accounts
receivable and related rights to the extent recourse to the Company or any of
its Restricted Subsidiaries (including without limitation, to the extent so
recourse, pursuant to any Permitted Factoring, under an Integrated Service
Contract, or otherwise in connection with the incurrence of Integrated Service
Contract Debt, but excluding any Permitted Securitization), or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing (in the case of
transactions described in, or equivalent to those described in clause (iii)
above, solely to the extent recourse to the Company or any of its Restricted
Subsidiaries) but which does not constitute a liability on the balance sheet of
such Person; in all of the foregoing cases, notwithstanding anything herein to
the contrary, the outstanding amount of any Off-Balance Sheet Liability shall be
calculated based on the aggregate outstanding amount of obligations outstanding
under the legal documents entered into as part of any such transaction on any
date of determination that would be characterized as principal if such
transaction were structured as a secured lending transaction, whether or not
shown as a liability on a consolidated balance sheet of such Person, in a manner
reasonably satisfactory to the Administrative Agent.
“Offer” means the public offer by AcquisitionCo for Target Shares in connection
with the Acquisition.
“Offer Document” means the tender offer document (Angebotsunterlage) (including
all exhibits, schedules, annexes and other attachments thereto) published by
AcquisitionCo in connection with the Acquisition.
“Offer Documentation” means (i) the Offer Document and (ii) and all other
related documents made available by AcquisitionCo or the Company to BaFin in
respect to the acquisition of the Target Shares.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable


38




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 3.5(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” is defined in Section 13.1(c).
“Participant Register” has the meaning assigned to such term in Section 13.1(c).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
“Payment Date” means the last Business Day of each March, June, September and
December occurring after the Execution Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Encumbrances” means:
(a)    Liens imposed by law or any Governmental Authority for taxes, assessments
or governmental charges or levies that are not yet overdue for a period of more
than 45 days or are being contested in good faith by appropriate proceedings and
with respect to which reserves have been set aside in accordance with GAAP;


39




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate proceedings and with respect to which
reserves have been set aside in accordance with GAAP;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or employment laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, tenders,
government contracts, leases, statutory obligations, surety, stay, custom and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute a Default
under Section 7.9 or that secure appeal or surety bonds related to such
judgments;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Restricted Subsidiary;
(g)    easements, zoning restrictions, rights-of-way, use restrictions,
encroachments, protrusions, minor defects or irregularities in title,
reservations (including reservations in any original grant from any government
of any water or mineral rights or interests therein) and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company and its Subsidiaries, taken as a whole;
(h)    Liens in favor of payor banks having a right of setoff, revocation,
refund or chargeback with respect of money or instruments of the Company or any
Subsidiary on deposit with or in possession of such bank;
(i)    Liens granted by (1) a Domestic Loan Party to another Domestic Loan
Party, (2) a Subsidiary that is not a Domestic Loan Party to a Domestic Loan
Party and (3) a Subsidiary that is not a Domestic Loan Party to another
Subsidiary that is not a Domestic Loan Party;
(j)    for the avoidance of doubt, other Liens (not securing Indebtedness)
incidental to the conduct of the business of the Company or any of its
Subsidiaries, as the case may be, or the ownership of their assets which do not
individually or in the aggregate materially adversely affect the value of the
Company or materially impair the operation of the business of the Company or its
Subsidiaries;
(k)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligation in respect of banker’s acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment, or storage of such inventory or
other goods;


40




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(l)    leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Company or any Subsidiaries and do not secure any
Indebtedness;
(m)    deposits in the ordinary course of business to secure liability to
insurance carriers;
(n)    options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like
permitted to be made under this Agreement;
(o)    Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by the Company
or any of its Subsidiaries in the ordinary course of business of the Company or
such Subsidiary;
(p)    rights of set-off, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions (i) in relation to the establishment, maintenance or
administration of deposit accounts, securities accounts or arrangements relating
to a Cash Management Agreement or Hedging Agreement, (ii)  in relation to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company or any
Subsidiary or (iii) in relation to the right of setoff, revocation, refund or
chargeback of a collecting bank with respect to money or instruments in the
possession of such bank;
(q)    Liens in favor of customs and revenues authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and
(r)    precautionary financing statement filings in connection with operating
leases.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.


“Permitted Factoring” means a factoring or similar sale of accounts receivable
and related rights and property on a non-recourse basis which is not entered
into in connection with or as part of a Permitted Securitization and is not
Integrated Service Contract Debt, in each case pursuant to documentation
reasonably customary for such transactions.
“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, renew, refinance, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon, any committed or undrawn amounts and underwriting discounts, defeasance
costs, fees, commissions and expenses, associated with such Permitted
Refinancing Indebtedness), (b) the final maturity date and weighted average life
of such Permitted Refinancing Indebtedness is no earlier than the final maturity
date and weighted average life of the Indebtedness being Refinanced, (c) if the
original Indebtedness being Refinanced is by its terms


41




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





subordinated in right of payment to the Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, taken as a whole, (d)
no Permitted Refinancing Indebtedness shall have obligors or contingent obligors
that were not obligors or contingent obligors in respect of the Indebtedness
being Refinanced unless such obligor or contingent obligor would be permitted to
otherwise incur such Indebtedness hereunder and (e) if the Indebtedness being
Refinanced is (or would have been required to be) secured by any Collateral
(whether equally and ratably with, or junior to, the Obligations or otherwise),
such Permitted Refinancing Indebtedness may be secured by such Collateral on
terms no less favorable, taken as a whole, to the Secured Parties than those
contained in the documentation governing the Indebtedness being Refinanced,
taken as a whole, or on terms that are otherwise permitted by Section 6.16 (as
determined by the Company in good faith), and to the extent the Obligations are
secured by such Collateral, shall be subject to an intercreditor agreement in
form and substance reasonably acceptable to the Administrative Agent.
“Permitted Securitization” means any receivables financing program providing for
the sale of accounts receivable and related rights and property by the Company
or any of its Restricted Subsidiaries to an SPC in transactions purporting to be
sales (and treated as sales for GAAP purposes), which SPC shall finance the
purchase of such assets by the sale, transfer, conveyance, lien or pledge of
such assets to one or more limited purpose financing companies, special purpose
entities and/or other financial institutions, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and permitted under Section 6.24.
“Person” means any natural person, corporation, firm, joint venture, limited
liability company, partnership, association, enterprise, company or other entity
or organization, or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or Section 302 of ERISA and as to which the Company or any member of the
Controlled Group has any obligation to contribute to on or after the Execution
Date or has made contributions within the preceding five years.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Pre-Closing Sweep Amount” is defined in Section 2.4(c).
“Press Releases” means the October 22, 2013 press releases regarding the Company
issued by (a) the United States Department of Justice and (b) the SEC.
“Prime Rate” means the per annum rate announced or established by the
Administrative Agent from time to time as its “prime rate” (it being
acknowledged that such announced rate may not necessarily be the lowest rate
charged by the Administrative Agent to any of its customers) or the corporate
base rate of interest announced or established by the Administrative Agent or,
when used in connection with any Advance denominated in any Eligible Currency,
“Prime Rate” means the correlative floating rate of interest customarily
applicable to similar extensions of credit to corporate borrowers denominated in
such currency in the country of issue, as reasonably determined by the
Administrative Agent, which Prime Rate shall change simultaneously with any
change in such announced or established rates.


42




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Pro Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof which refers to a Pro Forma Basis, that
the transaction in question (including any related Future Acquisition, or other
Investment and, in each case, payment of consideration therefor) shall be deemed
to have occurred as of the first day of the most recent period of four
consecutive fiscal quarters of the Company for which financial statements are
required to have been delivered pursuant to Section 6.1(a) or (b) or, if such
calculation is made prior to the first delivery of such financial statements, as
of the first day of the period of four consecutive fiscal quarters ending on
September 30, 2015. In connection with any calculation of the Interest Coverage
Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio, in each
case upon giving effect to a transaction on a “Pro Forma Basis”, (i) any
Indebtedness incurred or repaid by the Company or any of its Restricted
Subsidiaries in connection with such transaction (or any other transaction which
occurred during the relevant four fiscal quarter period or during the period
from the last day of such period to and including the date of determination)
shall be deemed to have been incurred or repaid, as the case may be, as of the
first day of the relevant four fiscal quarter period, (ii) if such Indebtedness
has a floating or formula rate, then the rate of interest for such Indebtedness
for the applicable period for purposes of the calculations contemplated by this
definition shall be determined by utilizing the rate which is or would be in
effect with respect to such Indebtedness as at the relevant date of such
calculations (giving consideration to any applicable rate “floor”), (iii) in the
case of any determination of the permissibility of the incurrence of
Indebtedness, if such Indebtedness is revolving in nature, a borrowing of the
maximum amount of loans available shall be assumed, (iv) in the case of any
determination of the permissibility of the incurrence of Indebtedness, the cash
proceeds of all such Indebtedness shall be disregarded in calculating the
Interest Coverage Ratio, the Secured Net Leverage Ratio or the Total Net
Leverage Ratio, as applicable, (v) income statement items (whether positive or
negative) attributable to all property acquired in such transaction or to the
Investment comprising such transaction, as applicable, shall be included as if
such transaction has occurred as of the first day of the relevant
four-fiscal-quarter period and (vi) without duplication of subclauses (g), (h)
or (i) of the definition of “EBIT”, such calculation shall give effect to
Synergies and Costs of Synergies resulting from or relating to the transaction
in question and projected by the Company in good faith to be realized by the
Company and its Restricted Subsidiaries subject, in any calculation of pro forma
EBIT or EBITDA, to the applicable limitations on such Synergies and Cost Savings
set forth in the definition of “EBIT”.


“Pro Rata Share” means, for each Lender, the ratio of such Lender’s Commitment
(calculated using the Dollar Equivalent Amount thereof) to the Aggregate
Commitments, provided that (a) with respect to Revolving Credit Loans, Facility
Letters of Credit, Swing Loans and commitment, ticking and other applicable fees
with respect to the Revolving Credit Commitment, Pro Rata Share means, for each
Lender, the ratio such Lender’s Revolving Credit Commitment bears to the
Aggregate Revolving Credit Commitments, (b) with respect to Delayed Draw Term A
Loans, Pro Rata Share means, for each Lender, the ratio that such Lender’s
outstanding Delayed Draw Term A Loans and Delayed Draw Term A Commitments bear
to the aggregate amount of all outstanding Delayed Draw Term A Loans and Delayed
Draw Term A Commitments, (c) with respect to Replacement Term A Loans, Pro Rata
Share means, for each Lender, the ratio that such Lender’s outstanding
Replacement Term A Loans and Replacement Term A Commitments bear to the
aggregate amount of all outstanding Replacement Term A Loans and Replacement
Term A Commitments, (d) with respect to Dollar Term B Loans, Pro Rata Share
means, for each Lender, the ratio that such Lender’s outstanding Dollar Term B
Loans and Dollar Term B Commitments bear to the aggregate amount of all
outstanding Dollar Term


43




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





B Loans and Dollar Term B Commitments, (e) with respect to Euro Term B Loans,
Pro Rata Share means, for each Lender, the ratio that such Lender’s outstanding
Euro Term B Loans and Euro Term B Commitments bear to the aggregate amount of
all outstanding Euro Term B Loans and Euro Term B Commitments and (f) with
respect to Incremental Term Loans, Pro Rata Share means, for each Lender, the
ratio that such Lender’s Incremental Term Loan bears to the aggregate amount of
all Incremental Term Loans. If at any time the Revolving Credit Commitments have
been terminated, the amount of any such Commitment for the purposes of this
definition of “Pro Rata Share” only shall be deemed equal to the amount of such
Commitment immediately prior to its termination.
“Property” of a Person means any and all property, whether real, personal,
movable, immovable, tangible, intangible, or mixed, of such Person, or other
assets owned, leased or operated by such Person.
“Proposed New Lender” is defined in Section 2.19.
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quotation Day” means, with respect to any Eurocurrency Advance for any Interest
Period, (i) if the currency is Pounds Sterling, the first day of such Interest
Period, (ii) if the currency is Euro, two TARGET2 Days before the first day of
such Interest Period, (iii) for any other currency, two Business Days prior to
the commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Day will be reasonably determined by the
Administrative Agent in good faith in accordance with market practice in such
market (and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)).
“Receivables Indebtedness” means, at any time and without duplication, the
aggregate amount of outstanding obligations incurred by the Company and its
Restricted Subsidiaries (including any SPC) in connection with a Permitted
Securitization that would be characterized as principal if such Permitted
Securitization in its entirety were structured as a secured lending transaction
rather than a purchase (regardless, in either case, of whether any liability of
the Company or any Restricted Subsidiary thereof in respect of related accounts
receivable and related rights and property would be required to be reflected on
a balance sheet of such Person in accordance with generally accepted accounting
principles).
“Recipient” means, as applicable, (a) the Administrative Agent, (b) the Swing
Lender, (c) any Lender and (d) any Issuer.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Property of the Company or any Restricted Subsidiary, in an amount that if
constituting a Disposition of such Property would have constituted an Asset Sale
Prepayment Event.


44




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Refinance” is defined in the definition of “Permitted Refinancing
Indebtedness”.
“Register” has the meaning assigned to such term in Section 13.1(b)(v).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Reimbursement Obligations” means, at any time, the aggregate of the obligations
of the Borrowers to the Lenders and the Issuers in respect of all unreimbursed
payments or disbursements made by the Issuers and the Lenders under or in
respect of the Facility Letters of Credit.
“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any Restricted Subsidiary
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 2.6.5 as a result of the delivery of a Reinvestment Notice.
“Reinvestment Event” means any Asset Sale Prepayment Event or Recovery Event in
respect of which the Company has delivered a Reinvestment Notice.
“Reinvestment Notice” means a written notice executed by an Authorized Officer
stating that no Unmatured Default or Default has occurred and is continuing and
that the Company (directly or indirectly through a Restricted Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale Prepayment Event or Recovery Event to acquire, maintain,
develop, construct, improve, upgrade or repair assets (other than current
assets) useful in its business or to make a Future Acquisition or other
Investments consisting of an acquisition of such assets.
“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets (other
than current assets) useful in the Company’s or its Restricted Subsidiaries’
business or to make a Future Acquisition or other Investments consisting of an
acquisition of such assets.
“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the


45




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Borrower shall have determined not to, or shall have otherwise ceased to,
acquire or repair assets (other than current assets) useful in the Company’s or
its Restricted Subsidiaries’ business with all or any portion of the relevant
Reinvestment Deferred Amount or to make a Future Acquisition or other Investment
consisting of an acquisition of such assets with all or any portion of the
relevant Reinvestment Deferred Amount (it being understood that if any portion
of the relevant Reinvestment Deferred Amount is not used within twelve months
after any Reinvestment Event but within such twelve month period is
contractually committed to be used, then such remaining portion if not so used
within six months following the end of such twelve month period shall constitute
Net Cash Proceeds as of such date).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors, representatives and controlling persons of such Person and such
Person’s Affiliates.
“Release” means any release, spill, leak, discharge or leaching of any Hazardous
Substances into the environment in violation of any Environmental Law.
“Remedial Action” means an action to address a Release or other violation of
Environmental Laws required by any Environmental Law.
“Replacement Facilities” means the Replacement Term A Facility and the Revolving
Credit Facility.
“Replacement Facilities Commitments” means the Replacement Term A Commitments
and the Revolving Credit Commitments.
“Replacement Facilities Effective Date” means the first date on which all
conditions precedent set forth in Section 4.2 are satisfied or waived in
accordance with Section 8.2.
“Replacement Facilities Effective Date Documentation” means the documentation
evidencing the establishment of the commitments in respect of the Replacement
Facilities as Commitments hereunder and the joining of the lenders thereunder as
Lenders, which in each case shall be in form and substance reasonably
satisfactory to the Administrative Agent.
“Replacement Term A Commitment” means, as to each Lender, its obligation to make
a Replacement Term A Loan to the Company hereunder, expressed as an amount
representing the maximum principal amount of the Replacement Term A Loans to be
made by such Lender under this Agreement, as such commitment may be reduced or
increased from time pursuant to Section 13.1 or any other applicable provisions
hereof. The initial amount of each Lender’s Replacement Term A Commitment shall
be set forth in the applicable Replacement Facilities Effective Date
Documentation, or otherwise, in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Replacement Term A Commitment, as the case
may be. The aggregate amount of the Replacement Term A Commitments on the
Execution Date is $0. The aggregate amount of the Replacement Term A Commitments
on the Replacement Facilities Effective Date is $230,000,000.
“Replacement Term A Facility” means the Replacement Term A Commitments and the
extensions of credit made thereunder.


46




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Replacement Term A Lender” means, at any time, any Lender that has a
Replacement Term A Commitment or a Replacement Term A Loan at such time.
“Replacement Term A Loan Amortization Amount” means the aggregate principal
amount of all Replacement Term A Loans made on the Replacement Facilities
Effective Date.
“Replacement Term A Loans” means the term loans made by the Replacement Term A
Lenders on the Replacement Facilities Effective Date to the Company pursuant to
Section 2.1(a).
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with Section 4043(a) of
ERISA or of the minimum funding standard under Section 412(c) of the Code.
“Repricing Event” means (i) any prepayment, repayment or replacement of the Term
B Facility, in whole or in part, with the proceeds of indebtedness (or
commitments in respect of indebtedness) with an All-in Yield less than the
All-in Yield applicable to such portion of the Term B Facility (as such
comparative yields are determined in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices) and
(ii) any amendment to the Term B Facility which reduces the All-in Yield
applicable to the Term B Facility), but in each case, excluding any repayment,
replacement or amendment occurring in connection with a Change of Control or an
acquisition or Investment not permitted under the Loan Documents.
“Required Lenders” means Lenders whose Aggregate Outstandings and Aggregate
Commitments (without duplication) exceed 50% of the Aggregate Outstandings and
Aggregate Commitments (without duplication) of all Lenders.
“Required Revolving Credit Lenders” means (a) at any time prior to the
termination of the Revolving Credit Commitments, Lenders holding greater than
50% of the Aggregate Revolving Credit Commitments; and (b) at any time after the
termination of the Revolving Credit Commitments, Revolving Credit Lenders whose
Aggregate Revolving Credit Outstandings aggregate greater than 50% of the
Aggregate Revolving Credit Outstandings of all Revolving Credit Lenders.
“Required Term A Lenders” means at any time, Term A Lenders holding in the
aggregate more than 50% of the aggregate outstanding principal amount of all
Term A Loans and Term A Commitments.
“Required Term B Lenders” means Term B Lenders holding in the aggregate more
than 50% of the aggregate outstanding principal amount of all Term B Loans and
Term B Commitments.
“Required TLA/RC Lenders” means Lenders holding in the aggregate more than 50%
of the sum of the aggregate outstanding principal amount of all Term A Loans,
Term A Commitments and Revolving Credit Commitments (or if such Revolving Credit
Commitments have terminated, the Aggregate Revolving Credit Outstandings).


47




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Reserve Requirement” means, with respect to an Interest Period for Eurocurrency
Loans, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves), assessments or similar requirements
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D).
“Restricted Indebtedness” is defined in Section 6.26.
“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.
“Retained Percentage” means, with respect to any fiscal year, (a) 100% minus (b)
the ECF Percentage with respect to such fiscal year.
“Revolving Credit Commitment” means, as to any Lender at any time, its
obligation to make Revolving Credit Loans to the Borrowers under Section 2.1(d)
in an aggregate amount not to exceed at any time outstanding the Dollar
Equivalent Amount of the U.S. Dollar amount set forth with respect to such
Lender in the applicable Replacement Facilities Effective Date Documentation, as
such amount may be reduced or increased from time to time pursuant to Sections
2.4, 2.19, 13.1 or any other applicable provisions hereof. The aggregate amount
of the Lenders’ Revolving Credit Commitments as of the Execution Date is $0. The
aggregate amount of the Lenders’ Revolving Credit Commitments as of the
Replacement Facilities Effective Date is $520,000,000.
“Revolving Credit Commitment Increase” is defined in Section 2.19.
“Revolving Credit Facility” means the Revolving Credit Commitments and the
extensions of credit made thereunder.
“Revolving Credit Lender” means any Lender with a Revolving Credit Commitment
or, after the termination of all Revolving Credit Commitments, any Lender with
any Aggregate Revolving Credit Outstandings.
“Revolving Credit Loans” means, with respect to a Lender, such Lender’s
revolving credit loans made pursuant to Section 2.1(d).
“Revolving Termination Date” means the earlier to occur of (a) the five year
anniversary of the Replacement Facilities Effective Date or (b) the date on
which the Revolving Credit Commitments are terminated pursuant to Article VIII.
“S&P” means Standard & Poor’s Financial Services, LLC and any
successor-in-interest thereto.
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease or use such Property as lessee or in any
other similar capacity (but excluding,


48




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





for the avoidance of doubt, any sale and leaseback of inventory or equipment
that is subleased or otherwise leased directly or indirectly to any customer of
the Company or a Restricted Subsidiary).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (which, as of the Execution Date, were
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person located, operating or ordinarily resident in, or
organized under the laws of, a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Screen Rate” means the LIBOR Screen Rates and the Local Screen Rates
collectively and individually as the context may require.
“SEC” means the Securities and Exchange Commission or any govern-mental
authority succeeding to any or all of the functions of the Securities and
Exchange Commission.
“Second Amendment Effective Date” means May 6, 2016.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Net Leverage Ratio” means, as of any date, the ratio of (a) Total Net
Debt on such date that is secured by a Lien to (b) EBITDA for the period of four
consecutive fiscal quarters ended on or most recently prior to such date.
“Secured Parties” means the Administrative Agent, the Lenders, each Issuer, and
each other Person who is owed any portion of the Obligations.
“Security Agreement” means the security agreement among the Company, the other
Guarantors and the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent.
“Security Documents” means the Security Agreement, each Mortgage and each other
security agreement or other instrument or document executed and delivered
pursuant to Section 6.9 to secure any of the Obligations.
“Senior Note Purchase Agreement” means the Company’s Note Purchase Agreement
dated as of March 2, 2006.


49




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Senior Notes” means the $175,000,000 5.50% Series 2006-A Guaranteed Senior
Notes, Tranche 2, due March 2, 2016 and the $50,000,000 5.55% Series 2006-A
Guaranteed Senior Notes, Tranche 3, due March 2, 2018 issued under the Senior
Note Purchase Agreement.
“Significant Subsidiary” means each present or future subsidiary of the Company
which would constitute a “significant subsidiary” within the meaning of Rule
1-02 of Regulation S-X as currently in effect promulgated by the SEC.


“Single Employer Plan” means a Plan which is maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.
“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of accounts receivable and related rights and property in
connection with and pursuant to a Permitted Securitization.
“Specified Time” means (i) in relation to a Loan in denominated in any
Non-Quoted Currency, such time as is reasonably determined by the Administrative
Agent in good faith, and (ii) in relation to a Loan in a LIBOR Quoted Currency,
11:00 a.m., London time.
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary that is by its terms contractually subordinated in right of payment
to any of the Obligations.
“Subsequent Acceptance Period” means the subsequent acceptance period (weitere
Annahmefrist) for the Offer pursuant to Section 16(2) of the German Takeover
Code.


“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
other business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Company.
“Subsidiary Borrowers” means Foreign Subsidiary Borrowers and Domestic
Subsidiary Borrowers.
“Subsidiary Joinder Agreement” means the Joinder Agreement to be entered into by
each Subsidiary Borrower subsequent to the date hereof pursuant to Section
8.2.2, substantially in the form of Exhibit B attached hereto.
“Substantial Portion” means, with respect to the Property of the Company and its
Restricted Subsidiaries, Property which (a) represents more than 15% of the
consolidated assets of the Company and its Restricted Subsidiaries on a Pro
Forma Basis as would be shown in the consolidated financial statements of the
Company and its Restricted Subsidiaries as at the beginning of the twelve‑month
period ending with the most recent month prior to the applicable determination
date and for which consolidated Company financial statements were available, (b)
is responsible for more than 15% of the consolidated net sales of the Company
and its Restricted Subsidiaries on a Pro Forma Basis as reflected in the
financial statements referred to in clause (a) above, (c) represents more than
25% of the


50




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





consolidated assets of the Company and its Restricted Subsidiaries as would be
shown in the most recent consolidated financial statements of the Company and
its Restricted Subsidiaries as of the Execution Date or (d) is responsible for
more than 25% of the consolidated net sales of the Company and its Restricted
Subsidiaries as reflected in the financial statements referred to in clause (c)
above. For the avoidance of doubt, after the Acquisition Closing Date,
“Substantial Portion” above shall include the assets and net sales of Target and
its Subsidiaries on a Pro Forma Basis.
“Swap Obligation” means, with respect to any Guarantor, any Hedging Obligations
that constitutes an obligation to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.
“Swing Lender” means JPMorgan Chase, together with its Lending Installations.
“Swing Loan” is defined in Section 2.16.
“Syndication Agent” means Credit Suisse AG, Cayman Islands Branch in its
capacity as syndication agent for the Credit Facilities evidenced by this
Agreement.
“Target” means Wincor Nixdorf AG, a German Stock Corporation listed at the
Frankfurt Stock Exchange.
“Target Group” means the Target and its Subsidiaries.
“Target Refinancing” means the repayment in full of outstanding obligations
(other than contingent indemnification claims not then due) under and
termination of any guarantees and security in respect of (a) the Target’s
€400,000,000 revolving dual-currency credit agreement dated December 13, 2011
with Bayerische Landesbank as agent (€100,000,000 of which was cancelled on 28
January 2014) and (b) the Target’s €100,000,000 (project) financing agreement
with the European Investment Bank (EIB) (and, in the case of Indebtedness listed
in clauses (a) and (b), including any Indebtedness that refinances, renews or
replaces any such Indebtedness).
“Target Shares” means the Capital Stock of Target proposed to be acquired by the
Company and/or its Restricted Subsidiaries in connection with the Acquisition
(for the avoidance of doubt including acquisitions thereof subsequent to the
Acquisition Closing Date).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term A Commitment” means the Replacement Term A Commitment and the Delayed Draw
Term A Commitment.


51




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“Term A Facility” means the Replacement Term A Facility and the Delayed Draw
Term A Facility.
“Term A Lender” means a Replacement Term A Lender and a Delayed Draw Term A
Lender.
“Term A Loan” means a Replacement Term A Loan and a Delayed Draw Term A Loan.
“Term A Maturity Date” means the earliest to occur of (a) the fifth anniversary
of the Replacement Facilities Effective Date and (b) the date the maturity of
the Term A Loans are accelerated pursuant to Article VIII; provided, however,
that if the Replacement Facilities Effective Date does not occur, the “Term A
Maturity Date” with respect to the Delayed Draw Term A Facility shall mean the
earliest to occur of (a) August 26, 2019 and (b) the date the Delayed Draw Term
A Loans are accelerated pursuant to Article VIII.
“Term B Commitment” means the Dollar Term B Commitment and/or the Euro Term B
Commitment, as the context requires.
“Term B Facility” means the Dollar Term B Facility and/or the Euro Term B
Facility, as the context requires.
“Term B Lender” means a Dollar Term B Lender and/or a Euro Term B Lender, as the
context requires.
“Term B Loan” means a Dollar Term B Loan and/or a Euro Term B Loan, as the
context requires.
“Term B Loan Maturity Date” the earliest to occur of (a) the seventh anniversary
of the Acquisition Closing DateNovember 6, 2023 and (b) the date the maturity of
the Term B Loans are accelerated pursuant to Article VIII; provided that if the
Term B Loans are funded into escrow as Escrow Term Loans, clause (a) above shall
instead be the seven and one half-year anniversary of the date such Escrow Term
Loans are funded into escrow.
“Term Commitments” means the Term A Commitments and the Term B Commitments.
“Term Facilities” means the Term A Facilities and the Term B Facility.
“Term Lenders” means the Term A Lenders and the Term B Lenders.
“Term Loans” means the Term A Loans and the Term B Loans.
“Total Assets” means the total assets of the Company and its Restricted
Subsidiaries, determined in accordance with GAAP.
“Total Debt” as of any date, means all of the following for the Company and its
Restricted Subsidiaries on a consolidated basis and without duplication: (i) all
debt for borrowed money and similar monetary obligations evidenced by bonds,
notes, debentures, Capitalized Lease Obligations or otherwise, including without
limitation obligations in respect of the deferred purchase price of properties
or assets, in each case whether direct or indirect (other than accounts payable
and/or accrued expenses and commercial Letters of Credit with respect to the
foregoing, in each case arising in the ordinary


52




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





course of such Person’s business payable in accordance with customary
practices); (ii) all reimbursement obligations under outstanding Letters of
Credit (other than commercial Letters of Credit referenced in clause (i) above)
in respect of drafts which (A) may be presented (other than performance or
standby Letters of Credit) or (B) have been presented and have not yet been paid
and are not included in clause (i) above; (iii) all Off-Balance Sheet
Liabilities and Receivables Indebtedness; (iv) all Guarantee Obligations of
indebtedness or liabilities of the type described in clauses (i), (ii) or (iii)
above and (v) all obligations of the kind referred to in the foregoing clauses
(i), (ii), (iii) or (iv) secured by (or for which the holder of such obligation
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, provided that, if such Person has not assumed such obligations, then
the amount of debt of such Person for purposes of this clause (v) shall be equal
to the lesser of the amount of the obligations of the holder of such obligations
and the fair market value of the assets of such Person which secure such
obligations. Notwithstanding the foregoing, each of the following shall be
excluded from, and not considered part of, Total Debt: (1) money borrowed by the
Company against the cash value of life insurance policies owned by the Company;
(2) Integrated Service Contract Debt up to an aggregate amount at any time
outstanding not in excess of $100,000,000; (3) Indebtedness consisting of avals
by any of the Company’s Restricted Subsidiaries for the benefit of, and with
respect to obligations which are not classified as Indebtedness of, any of the
Company’s other Restricted Subsidiaries which are entered into in the ordinary
course of business and consistent with standard business practices; (4)
Indebtedness permitted under Section 6.18(x) and (5) any Off-Balance Sheet
Liabilities arising in connection with (x) any sale of accounts or lease
receivables under an Integrated Service Contract to the extent relating to the
product (as opposed to the service) portion of the Integrated Service Contract,
or otherwise in connection with the incurrence of Integrated Service Contract
Debt, or (y) any other sale of accounts or lease receivables that is not part of
an ongoing factoring or similar program (including a Permitted Factoring that is
not part of an ongoing factoring or similar program) and do not arise under an
Integrated Service Contract or otherwise in connection with the incurrence of
Integrated Service Contract Debt, in each case to the extent such transferred
accounts or lease receivables are non-recourse to any of the Company or its
Restricted Subsidiaries.
“Total Net Debt” means, at any time, Total Debt minus 75% of all Unencumbered
Cash with maturities of less than one year of the Company and its Restricted
Subsidiaries calculated on a consolidated basis in accordance with GAAP.
“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Total Net
Debt on such date to (b) EBITDA for the period of four consecutive fiscal
quarters ended on or most recently prior to such date.
“Total Tangible Assets” means the total assets of the Company and its Restricted
Subsidiaries, calculated on a consolidated basis in accordance with GAAP, other
than intangible assets (as determined in accordance with GAAP).
“Transactions” means the Acquisition (and subsequent acquisitions of any Target
Shares by the Company or its applicable Restricted Subsidiaries), the execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
to be a party, the borrowing of Loans and the issuance of Letters of Credit
hereunder, the incurrence of the New Senior Unsecured Notes, the refinancing of
Indebtedness of the Company, the Target and their Subsidiaries and the
issuance/payment in kind of


53




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Capital Stock of the Company in connection therewith, and in each case, the use
of the proceeds thereof and the payment of fees and expenses in connection with
the foregoing.
“Transferee” is defined in Section 13.2.
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or Eurocurrency Advance.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom or (ii) payments from which under this Agreement or any
Loan Document are subject to withholding Taxes imposed by the laws of the United
Kingdom.
“Unconditional Date” means the date on which all conditions of the Offer
specified in the Offer Document have been satisfied (or, to the extent permitted
hereunder, waived or treated as satisfied by AcquisitionCo).


“Unencumbered Cash” means all cash and Cash Equivalents owned by the Company or
any Restricted Subsidiary not disclosed as restricted cash or restricted Cash
Equivalents in the Company’s financial statements furnished pursuant to Section
6.1 (or as applicable prior to delivery thereof, those referenced in Section
5.4); provided that (i) cash or Cash Equivalents segregated or held in escrow
for Certain Funds Purposes shall not be disqualified from being considered
Unencumbered Cash solely due to Liens or restrictions arising from such escrow
arrangement or restricted usage (it being understood the proceeds of escrowed or
restricted Term B Loans and/or New Senior Unsecured Notes shall be disregarded
from financial ratio calculations as set forth in Section 17.2) and (ii) any
cash and Cash Equivalents subject to any cash pooling arrangement or cash
management in respect of netting services and similar arrangements shall be
considered Unencumbered Cash only to the extent, with respect to any such
arrangements, that the total amount of cash and Cash Equivalent on deposit
subject to such arrangements equals or exceeds the total amount of overdrafts or
similar obligations subject thereto.
“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of all benefit liabilities under a Single Employer Plan exceeds the fair
market value of all such Plan assets allocable to such benefit liabilities, all
determined as of the then most recent valuation date for such Plan in accordance
with Section 4001(a)(18) of ERISA.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unrestricted Subsidiary” means (a) any Subsidiary of the Company that is
designated as an Unrestricted Subsidiary by the Company pursuant to Section 6.30
subsequent to the Execution Date and (b) any subsidiary of an Unrestricted
Subsidiary.


54




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





“U.S. Dollar Loans” means any Loan denominated in U.S. Dollars.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
3.4(f)(ii)(D)(2).
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or similar
persons thereof.
“Wholly Owned Subsidiary” of a Person means any other Person of which 100% of
the outstanding Capital Stock of which (other than directors’ qualifying shares
required by law) shall at the time be owned or controlled, directly or
indirectly, by such Person and/or one or more Wholly Owned Subsidiaries of such
Person. “Wholly Owned Domestic Subsidiary”, “Wholly Owned Restricted Subsidiary”
and “Wholly Owned Domestic Restricted Subsidiary” have correlative meanings with
respect to the applicable type of Subsidiary.
“Withholding Agent” means, as applicable, any Loan Party or the Administrative
Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Rules of Construction
. All terms defined in Section 1.1 shall include both the singular and the
plural forms thereof and shall be construed accordingly. Use of the terms
“herein”, “hereof”, and “here-under” shall be deemed references to this
Agreement in its entirety and not to the Section or clause in which such term
appears. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Notwithstanding anything herein, in any financial statements of the
Company or in GAAP to the contrary, for purposes of calculating the Applicable
Margin and of calculating and determining compliance with the financial
covenants in Sections 6.22 and 6.23, including defined terms used therein, and
for purposes of calculating any other applicable financial ratios or incurrence
tests hereunder, any acquisitions or Dispositions outside the ordinary course of
business made by the Company or any of its Restricted Subsidiaries, including
through mergers or consolidations, the incurrence or repayment of Indebtedness
and any other applicable transactions related thereto and occurring during the
period for which such items were calculated, shall be deemed to have occurred on
the first day of the relevant period for which such items were calculated on a
Pro Forma Basis.
1.3    Accounting Terms; GAAP
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof


55




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP without giving effect to such change
in GAAP or in the application thereof that is the subject of such notice until
such notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further, that if GAAP is amended or revised subsequent to
the date hereof to cause operating leases to be treated as capitalized leases,
then such change shall not be given effect hereunder, and those types of leases
which were treated as operating leases as of the date hereof shall continue to
be treated as operating leases and not capitalized leases. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (i) without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Company or any Subsidiary at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof and (iii) for the avoidance of doubt,
except as provided in the definition of “Consolidated Net Income”, without
giving effect to the financial condition, results and performance of the
Unrestricted Subsidiaries.
1.4    Redenomination of Certain Foreign Currencies
(a) Each obligation of any party to this Agreement to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the Execution Date shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Advance in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Advance, at the end of the then current Interest Period.
(a)    Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Execution Date shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Advances denominated in Euros.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may with the Company’s
agreement from time to time specify


56




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





to be appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro or any other Available Foreign Currency.
1.5    Foreign Currency Calculations
(a)    For purposes of determining the Aggregate Revolving Credit Outstandings
or the Dollar Equivalent Amount of any other amount not denominated in Dollars
(other than amounts referred to in clause (b) below), the Administrative Agent
shall determine the Exchange Rate as of the applicable Exchange Rate Date with
respect to each applicable foreign currency and shall apply such Exchange Rates
to determine such Aggregate Revolving Credit Outstandings (in each case after
giving effect to any Advances to be made or repaid and any Letters of Credit to
be issued, amended, renewed, extended or terminated, to the extent practicable
on or prior to the applicable date for such calculation) or such other Dollar
Equivalent Amount, as applicable. The amount of any LC Disbursement made by an
Issuer in an Available Foreign Currency and not reimbursed by the Company shall
be determined as set forth in Section 2.15.
(b)    For purposes of any determination under Section 6.15, 6.16, 6.18, 6.24,
7.5, 7.9 or 7.10, all amounts incurred, outstanding or proposed to be incurred
or outstanding in currencies other than U.S. Dollars shall be translated into
the Dollar Equivalent Amount at the Exchange Rate in effect on the date of such
determination; provided that no Default shall arise as a result of any
limitation set forth in U.S. Dollars in Section 6.15, 6.16, 6.18 or 6.24 being
exceeded solely as a result of changes in the Exchange Rate from those rates
applicable at the time or times Investments, Indebtedness or Liens were
initially consummated in reliance on the exceptions under such Sections.


Article IV.ARTICLE II
Article V.

Article VI.THE CREDITS
2.1    Commitments
(a)    The Replacement Term A Loans. Each Replacement Term A Lender severally
and not jointly agrees, on the terms and conditions set forth in this Agreement,
to make to the Company on the Replacement Facilities Effective Date, a loan in a
single draw denominated in Dollars in an aggregate amount not to exceed the
amount of such Replacement Term A Lender’s Replacement Term A Commitment.
Amounts borrowed under this ýSection 2.1(a) and repaid or prepaid may not be
reborrowed. Replacement Term A Loans may be Floating Rate Loans or Eurocurrency
Loans, as further provided herein.
(b)    Delayed Draw Term A Loans. On and after the Acquisition Closing Date and
on or prior to the date that is the first anniversary of the Acquisition Closing
Date, each Delayed Draw Term A Lender severally and not jointly agrees, on the
terms and conditions set forth in this Agreement, to make to the Company from
time to time, a loan denominated in Dollars in an aggregate amount requested by
the Company but not to exceed such Delayed Draw Term A Lender’s Delayed Draw
Term A Commitment as of such date immediately prior to giving effect to such
Advance (the “Delayed Draw Term A Loans”). Amounts borrowed under this ýSection
2.1(b) and repaid or prepaid may not be reborrowed. Delayed Draw Term A Loans
may be Floating Rate Loans or Eurocurrency Loans, as


57




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





further provided herein. Without limitation of the foregoing, the Delayed Draw
Term A Loans shall be available in up to three separate Advances.
(c)    The Term B Loans.
(i)    Each Dollar Term B Lender severally and not jointly agrees, on the terms
and conditions set forth in this Agreement, to make to the Company on the
Acquisition Closing Date, a loan in a single draw denominated in Dollars in an
aggregate amount not to exceed the amount of such Dollar Term B Lender’s Dollar
Term B Commitment. Dollar Term B Loans may be Floating Rate Loans or
Eurocurrency Loans, as further provided herein.
(ii)    Each Euro Term B Lender severally and not jointly agrees, on the terms
and conditions set forth in this Agreement, to make to the Company on the
Acquisition Closing Date, a loan in a single draw denominated in Euros in an
aggregate amount not to exceed the amount of such Euro Term B Lender’s Euro Term
B Commitment. Euro Term B Loans shall be Eurocurrency Loans, as further provided
herein.
(iii)    Pursuant to the 2017 May Incremental Amendment, on the 2017 May
Incremental Amendment Effective Date, Dollar Term B Loans and Euro Term B Loans
were made or converted under this Agreement, of which the Company is the
borrower thereof, and with the proceeds thereof replacing or converting in full,
as applicable, the Dollar Term B Loans and Euro Term B Loans (each as defined
under this Agreement as in effect immediately prior to the 2017 May Incremental
Amendment Effective Date), as set forth in the 2017 May Incremental Amendment.
(iiiiv)    Amounts borrowed under this ýSection 2.1(c) and repaid or prepaid may
not be reborrowed.
(d)    The Revolving Credit Loans. From and including the Replacement Facilities
Effective Date and prior to the Revolving Termination Date, each Revolving
Credit Lender severally and not jointly agrees, on the terms and conditions set
forth in this Agreement, to make Revolving Credit Loans in Agreed Currencies to
the Borrowers from time to time so long as after giving effect thereto and to
any concurrent repayment of Revolving Credit Loans the Aggregate Revolving
Credit Outstandings of each Revolving Credit Lender are equal to or less than
its Revolving Credit Commitment. Subject to the terms of this Agreement,
including, for avoidance of doubt, Section 17.4, the Borrowers may borrow, repay
and reborrow Revolving Credit Loans at any time prior to the Revolving
Termination Date. The Revolving Credit Loans that are U.S. Dollar Loans may be
Floating Rate Loans or Eurocurrency Loans, or a combination thereof selected in
accordance with Sections 2.3 and 2.7. The Revolving Credit Loans that are
Foreign Currency Loans shall be Eurocurrency Loans selected in accordance with
Sections 2.3 and 2.7. The Revolving Credit Commitments to lend hereunder shall
expire on the Revolving Termination Date.
2.2    Repayment of Loans; Evidence of Debt
.
2.2.1    Revolving Credit Loans. Each Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Revolving Credit
Lender in the relevant Agreed Currency


58




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





the then unpaid principal amount of each Revolving Credit Loan of such Revolving
Credit Lender made to such Borrower (on a several, not joint and several, basis,
but subject, for the avoidance of doubt, to the Guarantee contained in Article
IX) on the Revolving Termination Date and on such other dates and in such other
amounts as may be required from time to time under the terms of this Agreement.
2.2.2    Term A Loans.
(a)    The Company hereby unconditionally promises to repay the Replacement Term
A Loans borrowed by it to the Administrative Agent for the account of each
Replacement Term A Lender in quarterly principal installments (and in the date
set forth in clause (vi) below), as follows:
(i) for the first four (4) quarterly installments, in the amount of 1.25% of the
aggregate principal amount of the Replacement Term A Loan Amortization Amount,
each due and payable on the last Business Day of each March, June, September and
December of each year, commencing on the last Business Day of such month falling
on or after the last Business Day of the first full fiscal quarter of the
Company following the Replacement Facilities Effective Date and continuing until
the last Business Day of the fourth (4th) such quarterly period following the
Replacement Facilities Effective Date;
(ii)    for the fifth (5th) through eighth (8th) quarterly installments, in the
amount of 1.875% of the aggregate principal amount of the Replacement Term A
Loan Amortization Amount, each due and payable on the last Business Day of each
March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (a)(i) above and continuing until the last Business Day of
the eighth (8th) such quarterly period following the Replacement Facilities
Effective Date;
(iii)    for the ninth (9th) through twelfth (12th) quarterly installments, in
the amount of 2.5% of the aggregate principal amount of the Replacement Term A
Loan Amortization Amount, each due and payable on the last Business Day of each
March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (a)(ii) above and continuing until the last Business Day of
the twelfth (12th) such quarterly period following the Replacement Facilities
Effective Date;
(iv)    for the thirteenth (13th) through sixteenth (16th) quarterly
installments, in the amount of 3.125% of the aggregate principal amount of the
Replacement Term A Loan Amortization Amount, each due and payable on the last
Business Day of each March, June, September and December of each year,
commencing on the last Business Day of such month falling after the last
quarterly payment made pursuant to clause (a)(iii) above and continuing until
the last Business Day of the sixteenth (16th) such quarterly period following
the Replacement Facilities Effective Date;
(v)    for each quarterly installment after such 16th installment referred to in
clause (iv) above, in the amount of 3.75% of the aggregate principal amount of
the Replacement Term A Loan Amortization Amount, each due and payable on the
last Business Day of each March, June, September and December of each year,
commencing on the last Business Day of


59




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





such month falling after the last quarterly payment made pursuant to clause
(a)(iv) above and continuing until the last Business Day of such quarterly
period ending immediately prior to the Term A Maturity Date; and
(vi)    to the extent not previously paid, all unpaid Replacement Term A Loans
shall be paid in full in cash by the Company on the Term A Maturity Date.
(b)    The Company hereby unconditionally promises to repay the Delayed Draw
Term A Loans borrowed by it to the Administrative Agent for the account of each
Delayed Draw Term A Lender in quarterly installments (and in the date set forth
in clause (vi) below), as follows:
(i)    for the first four (4) quarterly installments, in the amount of 1.25% of
the aggregate principal amount of the Delayed Draw Amortization Amount, each due
and payable on the last Business Day of each March, June, September and December
of each year, commencing on the last Business Day of such month falling on or
after the last Business Day of the first full fiscal quarter of the Company
following the first Delayed Draw Borrowing Date and continuing until the last
Business Day of the fourth (4th) such quarterly period following the first
Delayed Draw Borrowing Date;
(ii)    for the fifth (5th) through eighth (8th) quarterly installments, in the
amount of 1.875% of the aggregate principal amount of the Delayed Draw
Amortization Amount, each due and payable on the last Business Day of each
March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (b)(i) above and continuing until the last Business Day of
the eighth (8th) such quarterly period following the first Delayed Draw
Borrowing Date;
(iii)    for the ninth (9th) through twelfth (12th) quarterly installments, in
the amount of 2.5% of the aggregate principal amount of the Delayed Draw
Amortization Amount, each due and payable on the last Business Day of each
March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (b)(ii) above and continuing until the last Business Day of
the twelfth (12th) such quarterly period following the first Delayed Draw
Borrowing Date;
(iv)    for the thirteenth (13th) through sixteenth (16th) quarterly
installments, in the amount of 3.125% of the aggregate principal amount of the
Delayed Draw Amortization Amount, each due and payable on the last Business Day
of each March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (b)(iii) above and continuing until the last Business Day of
the sixteenth (16th) such quarterly period following the first Delayed Draw
Borrowing Date;
(v)    for each quarterly installment after such 16th installment referred to in
clause (d) above, in the amount of 3.75% of the aggregate principal amount of
the Delayed Draw Amortization Amount, each due and payable on the last Business
Day of each March, June, September and December of each year, commencing on the
last Business Day of such month falling after the last quarterly payment made
pursuant to clause (b)(iv) above and


60




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





continuing until the last Business Day of such quarterly period ending
immediately prior to the Term A Maturity Date; and
(vi)    to the extent not previously paid, all unpaid Delayed Draw Term A Loans
shall be paid in full in cash by the Company on the Term A Maturity Date.
2.2.3    Term B Loans.
(a)    The Company unconditionally promises to repay the Dollar Term B Loans
borrowed by it to the Administrative Agent for the account of each Dollar Term B
Lender in quarterly principal installments (and on the date set forth in clause
(ii) below) as follows:
(i)    in the amount of 0.25% of the aggregate principal amount of the relevant
Dollar Term B Loans made on the Acquisition Closingoutstanding on the 2017 May
Incremental Effective Date, each due and payable on the last Business Day of
each March, June, September and December of each year commencing on the last day
of such month falling on or after the last Business Day of the first full fiscal
quarter of the Company following the Acquisition Closing2017 May Incremental
Effective Date and continuing until the last Business Day of such quarterly
period ending immediately prior to the Term B Loan Maturity Date; and
(ii)    one final installment in the amount of the relevant Dollar Term B Loans
then outstanding, due and payable on the Term B Loan Maturity Date.
(b)    The Company unconditionally promises to repay the Euro Term B Loans
borrowed by it to the Administrative Agent for the account of each Euro Term B
Lender in quarterly principal installments (and on the date set forth in clause
(ii) below) as follows:
(i)    in the amount of 0.25% of the aggregate principal amount of the relevant
Euro Term B Loans made on the Acquisition Closingoutstanding on the 2017 May
Incremental Effective Date, each due and payable on the last Business Day of
each March, June, September and December of each year commencing on the last day
of such month falling on or after the last Business Day of the first full fiscal
quarter of the Company following the Acquisition Closing2017 May Incremental
Effective Date and continuing until the last Business Day of such quarterly
period ending immediately prior to the Term B Loan Maturity Date; and
(ii)    one final installment in the amount of the relevant Euro Term B Loans
then outstanding, due and payable on the Term B Loan Maturity Date.
2.2.4    Each Borrower hereby further agrees to pay to the Administrative Agent
for the account of each Lender thereof, interest in the relevant Agreed Currency
on the unpaid principal amount of the Loans made to such Borrower (on a several,
not joint and several, basis, but subject, for the avoidance of doubt, to the
Guarantee contained in Article IX and to Section 17.4) from time to time
outstanding until payment thereof in full at the rates per annum, and on the
dates, set forth in Section 2.8.
2.2.5    The books and records of the Administrative Agent and of each Lender
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such books and records or any error therein, shall not in any


61




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





manner affect the obligation of the Borrowers to repay (with applicable
interest) the Loans made to such Borrowers by such Lender in accordance with the
terms of this Agreement.
2.2.6    The Borrowers agree that, upon the request to the Administrative Agent
by any Lender from time to time and the subsequent request to the Company by the
Administrative Agent, the relevant Borrowers will execute and deliver to such
Lender promissory notes evidencing the Loans of any such requesting Lender,
substantially in the form of Exhibit C attached hereto with appropriate
insertions as to date, currency and principal amount (each, a “Note”); provided
that the delivery of such Notes shall not be a condition precedent to the
Execution Date, the Replacement Facilities Effective Date, the Acquisition
Closing Date or any Advance.
2.3    Procedures for Borrowing Loans
. To request a Loan under the Revolving Credit Facility or the Term Facility
(which such Loan shall only be required to be made on a Business Day), the
applicable Borrower shall give the Administrative Agent irrevocable notice
(which notice must be received by the Administrative Agent prior to (a) if such
Loan is denominated in any Available Foreign Currency, 11:00 a.m., London time
three Business Days prior to the requested Borrowing Date, and (b) if such Loan
is denominated in Dollars, 11:00 a.m., Chicago time three Business Days prior to
the requested Borrowing Date if all or any part of the requested Loans are to be
Eurocurrency Loans or one Business Day prior to the requested Borrowing Date if
all or any part of the requested Loans are to be Floating Rate Loans) specifying
in each case (each such notice, a “Borrowing Notice”) (i) the amount to be
borrowed, (ii) the requested Borrowing Date, (iii) the Agreed Currency thereof,
(iv) whether such Loan is a Floating Rate Loan or a Eurocurrency Loan (and such
Loan shall be a Eurocurrency Loan if it is denominated in any Available Foreign
Currency), (v) if applicable, the length of the initial Interest Period therefor
and (vi) the applicable Borrower. Each Advance shall be in an Agreed Currency.
Each such Advance shall be in an amount equal to an amount in the relevant
Agreed Currency which is 5,000,000 units or a whole multiple of 1,000,000 units
in excess thereof or such other amounts as may be agreed upon between the
applicable Borrower and the Administrative Agent. Upon receipt of any such
notice from any such Borrower, the Administrative Agent shall promptly notify
the Lenders with respect to such Advance. Not later than 1:00 p.m., local time
of the Administrative Agent’s funding office for such Borrower, on the requested
Borrowing Date, each Lender shall make an amount equal to its Pro Rata Share of
the principal amount of such Loans requested to be made on such Borrowing Date
available to the Administrative Agent at the Administrative Agent’s funding
office for such Borrower specified by the Administrative Agent from time to time
by notice to the Lenders and in immediately available or other same day funds
customarily used for settlement in the relevant Agreed Currency. The amounts
made available by each Lender will then be made available to the relevant
Borrower at the funding office for such Borrower and in like funds as received
by the Administrative Agent.
2.4    Termination or Reduction
(a)    Unless previously terminated, (i) the Delayed Draw Term A Commitments
shall terminate and be reduced to zero on the earlier of (x) the occurrence of
the Mandatory Cancellation Date prior to the consummation of the Acquisition and
(y) 5:00 p.m., Chicago time, on the date that is the first anniversary of the
Acquisition Closing Date; (ii) the Term B Commitments shall terminate and be
reduced to zero on the earlier of (x) the occurrence of the Mandatory
Cancellation Date prior to the consummation of the Acquisition, (y) the making
of the Term B Loans on the Acquisition Closing Date


62




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





and (z) 5:00 p.m., Chicago time, on the Acquisition Closing Date, (iii) the
Revolving Credit Commitments shall terminate and be reduced to zero on the
Revolving Termination Date and (iv) the Replacement Term A Commitments shall
terminate upon the making of the Replacement Term A Loans on the Replacement
Facilities Effective Date. For the avoidance of doubt, the Commitments in
respect of any Term Facility shall be permanently reduced by the amount of any
Term Loans made thereunder.
(b)    The Company may permanently reduce any Class of Commitments, in whole or
in part, ratably among the Lenders thereunder in, if less than all such
Commitments, integral multiples of $10,000,000, in each case upon at least three
Business Days’ irrevocable written notice to the Administrative Agent, and which
notice shall specify the amount of any such reduction, provided, however, that
(i) the Aggregate Revolving Credit Commitments may not be reduced below the
Aggregate Revolving Credit Outstandings of all Lenders and (ii) a notice of
termination of Commitments may state that such notice is conditioned upon the
effectiveness of other credit facilities, incurrence of other Indebtedness, or
consummation of another transaction (such as a Change of Control), in which case
such notice may be revoked (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. In addition,
all accrued and unpaid commitment and ticking fees under a Class of Commitments
shall be payable on the effective date of any termination of such Class of
Commitments.
(c)    Notwithstanding anything to the contrary in this Agreement, if on any
date prior to the Acquisition Closing Date the Company or its Restricted
Subsidiaries (for the avoidance of doubt, excluding the Target and its
Subsidiaries) receive proceeds that would, if received on or after the
Acquisition Closing Date, otherwise have required a prepayment of Term B Loans
under Sections 2.6.5 (such proceeds, the “Pre-Closing Sweep Amounts”), the
Company shall (x) segregate such Pre-Closing Sweep Amounts in an account to
facilitate reducing Advances to be made under the Term B Facility by using the
Pre-Closing Sweep Amounts in lieu thereof, and (y) take commercially reasonable
efforts to place such Pre-Closing Sweep Amounts into escrow for application to
Certain Funds Purposes and obtain the approval of its financial advisor to
ratably reduce the Term B Commitments by the amount of the escrowed Pre-Closing
Sweep Amounts. For the avoidance of doubt, the amount of Pre-Closing Sweep
Amounts shall be calculated under the assumptions that no Term A Loans are
outstanding, the full amount of Term B Loans were funded on the Acquisition
Closing Date and are outstanding and that there are no Declining Lenders.
(d)    Notwithstanding anything to the contrary in this Agreement, the Term B
Commitments shall be ratably reduced by the aggregate amount of any Escrow Term
Loans that the Company and any of its Subsidiaries (including, for the avoidance
of doubt, any Unrestricted Subsidiary) shall have borrowed and funded into
escrow prior to the Acquisition Closing Date (provided that the conditions to
release from escrow are no more restrictive than the conditions to funding the
Term B Loans set forth in Section 4.3).
2.5    Commitment, Ticking and other Fees
.
(a)    The Company agrees to pay or cause to be paid to the Administrative Agent
for the account of each Lender a commitment fee payable in Dollars at the rate
equal to 0.25% per annum (subject to change as set forth below) on the average
unused daily amount of the Revolving Credit


63




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Commitment of such Lender (the “Commitment Fee”), commencing on the Replacement
Facilities Effective Date, in arrears on the last Business Day of each March,
June, September and December and upon the termination in full of the Revolving
Credit Commitments. The Commitment Fee shall be subject to change after the
financial statements described in Section 6.1(i) or (ii) have been delivered for
the first full fiscal quarter after the Execution Date as set forth in the
definition of Applicable Margin. For purposes of calculating the Commitment Fee
only, Swing Loans shall not count as usage of the Revolving Credit Commitment.
(b)    The Company agrees to pay or cause to be paid to the Administrative Agent
for the account of each Lender on a pro rata basis in accordance with such
Lender’s Delayed Draw Term A Commitments, a ticking fee payable in Dollars which
shall accrue in an amount equal to 0.25% per annum (subject to change as set
forth below) on the aggregate outstanding amount of the Delayed Draw Term A
Commitment of such Lender (the “Delayed Draw Term A Ticking Fee”) during the
period from and including the date that is 61 days after November 23, 2015 until
the termination in full of the Lenders’ Delayed Draw Term A Commitments, and
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December, during such period and upon the termination in
full of such Lenders’ Delayed Draw Term A Commitments. The Delayed Draw Term A
Ticking Fee shall be subject to change after the financial statements described
in Section 6.1(i) or (ii) have been delivered for the first full fiscal quarter
after the Execution Date as set forth in the definition of Applicable Margin.
(c)    The Company agrees to pay to the Administrative Agent and the Arrangers
such other fees as separately agreed to in writing by the Company and such
Persons and/or their applicable Affiliates.
2.6    Optional and Mandatory Principal Payments
2.6.1    Each Borrower may at any time and from time to time prepay Floating
Rate Loans, in whole or in part, without penalty or premium, except as set forth
in Section 2.6.3, upon at least one Business Day’s irrevocable notice to the
Administrative Agent, specifying the date and amount of prepayment. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein. Partial prepayment of Floating Rate Loans shall be
in a minimum aggregate amount of $1,000,000 or any integral multiple of
$1,000,000 in excess thereof.
2.6.2    Each Borrower may at any time and from time to time prepay, without
premium or penalty, except as set forth in Section 2.6.3 (together with payment
of any amount payable pursuant to Section 3.3), its Eurocurrency Loans in whole
or in part, upon at least three Business Days’ irrevocable notice to the
Administrative Agent specifying the date and amount of prepayment. Partial
prepayments of Eurocurrency Loans shall be in an aggregate principal amount in
the relevant Agreed Currency of 5,000,000 units or any integral multiple of
1,000,000 units in excess thereof, or such lesser principal amount as may equal
the outstanding Eurocurrency Loans or such lesser amount as may be agreed to by
the Administrative Agent.
2.6.3    If on or prior to the date that is twelvesix months following the
earlier of the Acquisition Closing Date and the date the Escrow Term Loans are
funded into escrow2017 May Incremental Effective Date, any Repricing Event
occurs, the Company shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term B Lenders (a) in the case of clause (i)
of the definition


64




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





of Repricing Event, a prepayment premium of 1.00% of the aggregate amount of the
Term B Facility so prepaid, repaid or replaced and (b) in the case of clause
(ii) of the definition of Repricing Event, a fee equal to 1.00% of the aggregate
amount of the Term B Facility outstanding immediately prior to such amendment
(without duplication of any fee paid to such Term B Lender under 2.6.3(a)). For
the avoidance of doubt, the call protection in this Section 2.6.3 will apply to
any Escrow Term Loans (without duplication of any such call-protection in any
documentation governing such Escrow Term Loans).
2.6.4    If the Aggregate Revolving Credit Outstandings of all Lenders exceed
(x) 105% of the Aggregate Revolving Credit Commitments solely as a result of
currency fluctuations or (y) the Aggregate Revolving Credit Commitments (other
than as a result of currency fluctuations) at any time, the applicable Borrowers
shall promptly prepay the Aggregate Revolving Credit Outstandings or cash
collateralize Facility Letters of Credit in the amount of such excess; provided
that it is understood that this Section 2.6.4 shall not require any Foreign
Subsidiary Borrower to prepay or cash collateralize amounts in excess of its
then applicable Aggregate Revolving Credit Outstandings.
2.6.5    Mandatory Prepayment of Term Loans.
(a)     On and after the Acquisition Closing Date, if any Indebtedness shall be
issued or incurred by the Company or any Restricted Subsidiary (excluding any
Indebtedness incurred in accordance with Section 6.18), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such issuance
or incurrence toward the prepayment of the Term Loans as set forth in Section
2.6.9.
(b)    On and after the Acquisition Closing Date, if the Company or any
Restricted Subsidiary shall receive Net Cash Proceeds from any Asset Sale
Prepayment Event or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, 100% of such Net Cash Proceeds shall be applied on
or prior to the fifth Business Day after such receipt (or in the case of an
Asset Sale Prepayment Event or Recovery Event in an amount less than
$75,000,000, on or prior to the date five Business Days after the date the
financial statements for the fiscal quarter in which such event occurred are
required to be delivered pursuant to Section 6.01(i) or (ii)), toward the
prepayment of the Term Loans as set forth in Section 2.6.9; provided that,
notwithstanding the foregoing, no later than each Reinvestment Prepayment Date,
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans as set forth in Section 2.6.9. Notwithstanding the foregoing, if, on a Pro
Forma Basis after giving effect to any Asset Sale Prepayment Event or Recovery
Event the Company’s Total Net Leverage Ratio is less than 2.50 to 1.00, the Net
Cash Proceeds from such Asset Sale Prepayment Event or Recovery Event shall not
be subject to the prepayment requirements of this clause (b).
(c)    On and after the Acquisition Closing Date, if, for any fiscal year of the
Company commencing with the first full fiscal year ending after the Acquisition
Closing Date, there shall be Excess Cash Flow, the Company shall, on the
relevant Excess Cash Flow Application Date (as defined below), apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans as
set forth in Section 2.6.9. Each such prepayment and commitment reduction shall
be made on a date (an “Excess Cash Flow Application Date”) no later than five
Business Days after the date on which the financial statements of the Borrower
referred to in Section 6.1(i) for the fiscal year with respect to which such
prepayment to be made are required to be delivered to the Lenders; provided that
(i) any voluntary


65




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





prepayments of Term Loans during such fiscal year, to the extent funded with
internally generated cash and (ii) voluntary prepayments made on the Revolving
Credit Loans during such fiscal year that were accompanied by an equal permanent
reduction of the Revolving Credit Commitments, in each case, shall be credited
against the Company’s obligation to make prepayments under this Section 2.6.5(c)
for such fiscal year on a dollar-for-dollar basis.
Prepayments from, and, without duplication, of amounts equal to, Net Cash
Proceeds of any Asset Sale Prepayment Event or Recovery Event or Excess Cash
Flow by or of a Foreign Subsidiary (to the extent otherwise required) will be
limited to the extent (x) the repatriation of Foreign Subsidiaries’ funds to
fund such prepayments is prohibited, restricted or delayed by applicable laws,
(y) repatriation of Foreign Subsidiaries’ funds to fund such prepayment could
reasonably be expected to result in adverse tax consequences to the Company and
its Restricted Subsidiaries or (z) such funds originate at the Target or its
Subsidiaries prior to the Domination Agreement Effective Date. All mandatory
prepayments are subject to permissibility under (a) in the case of Foreign
Subsidiaries, local law restrictions (such as restrictions relating to financial
assistance, corporate benefit, restrictions on upstreaming of cash intra-group
and the fiduciary and statutory duties of the directors of the relevant
Restricted Subsidiaries) and (b) with respect to non-Wholly Owned Restricted
Subsidiaries, organizational document restrictions, to the extent not created in
contemplation of such prepayments. The non-application of any such mandatory
prepayment amounts in compliance with the foregoing provisions of this paragraph
will not constitute an Unmatured Default or Default and such amounts shall be
available for working capital purposes of the Company and its Restricted
Subsidiaries. The Company will undertake to use commercially reasonable efforts
to overcome or eliminate any such restrictions and/or minimize any such costs of
prepayment (subject to the considerations above) to make the relevant payment,
other than, for the avoidance of doubt, to the extent resulting from asset sales
or operations of the Target and its Restricted Subsidiaries prior to the
Domination Agreement Effective Date. Notwithstanding the foregoing, any
prepayments made after application of the above provisions shall be net of any
costs, expenses or taxes incurred by the Company and its Restricted Subsidiaries
or any of its Affiliates or equity partners and arising as a result of
compliance with this paragraph.


2.6.6    Each prepayment pursuant to this Section 2.6 and each conversion (other
than a conversion of a Floating Rate Loan to a Eurocurrency Loan) pursuant to
Section 2.7 shall be accompanied by accrued and unpaid interest on the amount
prepaid to the date of prepayment and any amounts payable under Section 3.3 in
connection with such payment.
2.6.7    If two different Types of U.S. Dollar Loans of a particular Class are
outstanding, the applicable prepayment pursuant to this Section 2.6 shall be
applied first to prepay Floating Rate Loans and second to prepay Eurocurrency
Loans then outstanding in such order as the Company or such Borrower may direct.
2.6.8    All Revolving Credit Loans prepaid under Sections 2.6.1, 2.6.2 or 2.6.4
may be reborrowed and successively repaid and reborrowed, subject to the other
terms and conditions in this Agreement.
2.6.9    All prepayments of the Term Loans under Sections 2.6.1 and 2.6.2 shall
be applied to the Class of Term Loans as directed by the applicable Borrower and
to reduce the scheduled repayments of such Term Loans as directed by the
Company. All prepayments of the Term Loans under Sections 2.6.5 shall be applied
ratably among the outstanding Classes of Term Loans according to the respective


66




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





outstanding principal amounts thereof, and within each such Class the amount of
each such principal prepayment shall be applied first, to reduce the first eight
installments thereof in direct order of maturity, and thereafter pro rata to
reduce the then remaining installments of such Class of Term Loans.
2.6.10    Notwithstanding anything in Section 2.6.1 or 2.6.2, if a notice of
prepayment is given under Section 2.6.1 or 2.6.2 in connection with a
conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.4 or the anticipated funding of Term Loans or
Incremental Term Loans, then such notice of prepayment may be revoked if such
notice of termination is revoked in accordance with Section 2.4 or such Term
Loans or Incremental Term Loans are not funded as anticipated, as applicable.
2.6.11    Notwithstanding anything in Section 2.6, any Term Lender may elect not
to accept its pro rata portion of any amount prepaid under Sections 2.6.5
pursuant to procedures reasonably satisfactory to the Administrative Agent (each
such Term Lender, a “Declining Lender”), and the Company or applicable
Subsidiary Borrower shall retain for its own account such amount (the “Declined
Amount”) declined by a Declining Lender.
2.6.12    Notwithstanding anything in Section 2.6, if the Replacement Facilities
Effective Date has not occurred and the Existing Loan Agreement (or backstop
facilities in replacement thereof) remains outstanding on or after the
Acquisition Closing Date, any prepayments of Term Loans required pursuant to
Section 2.6.5 may be shared, but not more than ratably (based on the respective
outstanding principal amount thereof), with any term loans under such Existing
Loan Agreement (or backstop facilities in replacement thereof) to the extent the
documentation governing such term loans contains mandatory prepayment
requirements and such documentation requires a mandatory prepayment of such term
loans thereunder.


2.7    Conversion and Continuation of Outstanding Advances
. Floating Rate Advances shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurocurrency Advances. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time such Eurocurrency
Advance shall be automatically converted into a Floating Rate Advance in the
case of U.S. Dollar Loans or automatically continued for an Interest Period of
one month in the case of Foreign Currency Loans, unless the applicable Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period.
Subject to the terms hereof, any Borrower may elect from time to time to convert
all or any part of an Advance of any Type into any other Type or Types of
Advance (subject to, in the case of conversion of any Eurocurrency Advance other
than on the last day of the Interest Period applicable thereto, payment of any
amounts payable under Section 3.3 in connection therewith). The Company shall
give the Administrative Agent irrevocable notice (a “Conversion/Continuation
Notice”) of each conversion of an Advance or continuation of a Eurocurrency
Advance not later than 11:00 a.m. (Chicago time for U.S. Dollar Loans and London
time for Foreign Currency Loans) at least one Business Day, in the case of a
conversion into a Floating Rate Advance, or three Business Days, in the case of
a conversion into or continuation of a Eurocurrency Advance, prior to the date
of the requested conversion or continuation, specifying:


67




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(a)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(b)    the aggregate amount and Type of the Advance which is to be converted or
continued (which shall be limited to Eurocurrency Loans in the case of Foreign
Currency Loans), and
(c)    the amounts and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurocurrency Advance, the duration of the Interest Period applicable thereto.
2.8    Interest Rates, Interest Payment Dates; Interest and Fee Basis
(a)    Each Floating Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Loan is made or is
converted from a Eurocurrency Loan into a Floating Rate Loan pursuant to Section
2.7 to but excluding the date it becomes due or is converted into a Eurocurrency
Loan pursuant to Section 2.7 hereof, at a rate per annum equal to the Floating
Rate for such day. Each Eurocurrency Loan shall bear interest for each day
during each Interest Period with respect thereto at a rate per annum equal to
the Eurocurrency Rate determined for such Interest Period. Each Swing Loan shall
bear interest at such rate as is agreed upon between the applicable Borrower and
the Swing Lender.
(b)    Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the Execution
Date and at maturity. Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three‑month interval during such Interest Period. Interest accrued on each Swing
Loan shall be payable on demand by the Swing Lender.
(c)    Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to 1:00 p.m.
(local time) at the place of payment. If any payment of principal of or interest
or fee on an Advance shall become due on a day which is not a Business Day,
except as otherwise provided in the definition of Interest Period, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
(d)    All interest and fees shall be computed on the basis of the actual number
of days (including the first day but excluding the last day) occurring during
the period such interest or fee is payable over a year comprised of 360 days or,
in the case of Floating Rate Loans based on the Prime Rate, 365/366 days, unless
the Administrative Agent reasonably determines that it is market practice to
calculate such interest or fees on Foreign Currency Advances on a different
basis.
(e)    Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such
Eurocurrency Advance.


68




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





2.9    Rates Applicable After Default
. Notwithstanding anything to the contrary contained in this Agreement, during
the continuance of a Default the Required Lenders may, at their option, by
notice to the Borrowers (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued (after the expiration of the
then current Interest Period) as a Eurocurrency Advance, provided that,
notwithstanding the foregoing, any outstanding Foreign Currency Advance may be
continued for an Interest Period not to exceed one month after such notice to
the Borrowers by the Required Lenders. Upon and during the continuance of any
Default under Section 7.2 with respect to principal, interest or fees, the
Required Lenders may, at their option, by notice to the Company (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders as to
changes and interest rates) declare that (i) each Eurocurrency Advance shall
bear interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum, and (ii) each
Floating Rate Advance and any other amount due under this Agreement shall bear
interest at a rate per annum equal to the Floating Rate otherwise applicable to
Floating Rate Loans plus 2% per annum, provided that, upon and during the
continuance of any acceleration for any reason of any of the Obligations, the
interest rate set forth in clauses (i) and (ii) shall be applicable to all
Advances without any election or action on the part of the Administrative Agent
or any Lender.
2.10    Pro Rata Payment, Method of Payment; Proceeds of Collateral
(a)    Each borrowing of a Class of Loans from the Lenders thereunder shall be
made pro rata according to the Pro Rata Shares of the applicable Lenders of such
Class in effect on the date of such borrowing. Except as otherwise provided in
this Agreement, each payment on account of any Commitment Fee or Delayed Draw
Term A Ticking Fee shall be allocated by the Administrative Agent among the
Lenders under the applicable Class in accordance with their respective Pro Rata
Shares. Except as otherwise provided in this Agreement, any reduction of a Class
of Commitments of the Lenders shall be allocated by the Administrative Agent
among the Lenders of such Class pro rata according to the Pro Rata Shares of the
Lenders with respect thereto. Except as otherwise provided in this Agreement,
each payment (including each prepayment) by a Borrower hereunder on account of
principal, interest, commitment or ticking fees on a Class of its Loans shall be
allocated by the Administrative Agent pro rata to the Lenders of such Class
according to the respective outstanding principal amounts thereof. All payments
(including prepayments) to be made by a Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent for the account of the Lenders at the applicable payment office of the
Administrative Agent for such payment specified from time to time in writing by
the Administrative Agent to the Borrowers by 1:00 p.m. (local time) on the date
when due. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds received by the Administrative Agent. All
payments hereunder shall be in Dollars; provided that (i) principal, LC
Disbursements, interest, commitment fees, ticking fees or breakage indemnity due
in respect of Advances, Commitments or Facility Letters of Credit denominated in
an Available Foreign Currency, shall be in such Available Foreign Currency and
(ii) with respect to other payments required to be made by it pursuant to
Section 3.2 or 10.6 that are invoiced in a currency other than Dollars, shall be
payable in the currency so invoiced.


69




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(b)    Application of Proceeds of Collateral and Guaranty. Subject to the terms
of any intercreditor agreement entered into by the Administrative Agent in
accordance with Section 11.9(e) and subject to Section 17.4, all amounts
received under any Guaranty and all proceeds received by the Administrative
Agent from the sale or other liquidation of the Collateral when a Default exists
shall first be applied as payment of the accrued and unpaid fees of the
Administrative Agent hereunder and then to all other unpaid or unreimbursed
Obligations (including reasonable attorneys’ fees and expenses in accordance
with Section 10.6) owing to the Administrative Agent in its capacity as
Administrative Agent only, and then any remaining amount of such proceeds shall
be distributed as follows:
In the case of amounts and proceeds received in respect of the Foreign Loan
Parties:
(i)    first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount equal to 103% of the
Facility Letter of Credit Obligations then outstanding;
(ii)    second, to the Secured Parties, pro rata in accordance with the
respective unpaid amounts of Foreign Obligations then owing, until all the
Foreign Obligations then owing have been paid and satisfied in full or cash
collateralized;
(iii)    third, to the Person entitled thereto as directed by the Company or as
otherwise determined by applicable law or applicable court order.
In the case of amounts and proceeds received in respect of the Domestic Loan
Parties:
(i)    first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount equal to 103% of the
Facility Letter of Credit Obligations then outstanding;
(ii)    second, to the Secured Parties, pro rata in accordance with the
respective unpaid amounts of Obligations then owing, until all the Obligations
then owing have been paid and satisfied in full or cash collateralized;
(iii)    third, to the Person entitled thereto as directed by the Company or as
otherwise determined by applicable law or applicable court order.
(c)    Noncash Proceeds. Notwithstanding anything contained herein to the
contrary, if the Administrative Agent shall ever acquire any Collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
Collateral in satisfaction of all or part of the Obligations or if any proceeds
of Collateral received by the Administrative Agent to be distributed and shared
pursuant to this Section 2.10 are in a form other than immediately available
funds, the Administrative Agent shall not be required to remit any share thereof
under the terms hereof and the Secured Parties shall only be entitled to their
undivided interests in the Collateral or noncash proceeds as determined by
paragraph (b) of this Section 2.10. The Secured Parties shall receive the
applicable portions (in accordance with the foregoing paragraph (b)) of any
immediately available funds consisting of proceeds from such Collateral or
proceeds of such noncash proceeds so acquired only if and when received by the
Administrative Agent in connection with the subsequent disposition thereof.
While any Collateral or other property to be shared pursuant to this Section is
held by the Administrative Agent pursuant to this paragraph (c), the
Administrative Agent shall hold such Collateral or other property for the
benefit


70




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





of the Secured Parties and all matters relating to the management, operation,
further disposition or any other aspect of such Collateral or other property
shall be resolved by the agreement of the Required Lenders.
(d)    Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.
2.11    Telephonic Notices
. Each Borrower hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any Person or Persons the
Administrative Agent or any Lender reasonably and in good faith believes to be
an Authorized Officer, provided that the Borrowers shall be required to make all
requests for Loans denominated in any Available Foreign Currency in writing.
Each Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.
2.12    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
. Promptly after receipt thereof, the Administrative Agent will notify each
Lender of the contents of each Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
The Administrative Agent will notify each Lender of the interest rate applicable
to each Eurocurrency Advance promptly upon determination of such interest rate
and will give each Lender prompt notice of each change in the Alternate Base
Rate.
2.13    Lending Installations
. Each Lender may, subject to Section 3.5, make and book its Loans at any
Lending Installation(s) selected by such Lender and may change its Lending
Installation(s) from time to time. All terms of this Agreement shall apply to
any such Lending Installation(s) and the Notes, if any, shall be deemed held by
each Lender for the benefit of such Lending Installation(s). Each Lender may, by
written or telex notice to the Administrative Agent and the applicable Borrower,
designate one or more Lending Installations which are to make and book Loans and
for whose account Loan payments are to be made.
2.14    Non‑Receipt of Funds by the Administrative Agent
. Unless a Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (a) in the case of a Lender, the proceeds of a Loan or
(b) in the case of a Borrower, a payment of principal, interest or fees to the
Administrative Agent for the account of the Lenders, that it does not intend to
make such payment, the Administrative Agent may assume that such payment has
been made. The Administrative


71




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for the first five days and the interest rate
applicable to the relevant Loan for each day thereafter or (ii) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan.
2.15    Facility Letters of Credit
.
2.15.1    Obligation to Issue. Subject to the terms and conditions of this
Agreement (including without limitation the terms of Section 2.15.2(e)) and in
reliance upon the representations and warranties of the Borrowers herein set
forth, the Issuers hereby agree to issue for the account of a Borrower through
such of the Issuer’s Lending Installations as such Issuer may determine, one or
more Facility Letters of Credit in accordance with this Section 2.15, from time
to time during the period commencing on the Replacement Facilities Effective
Date and ending five Business Days prior to the Revolving Termination Date.
2.15.2    Conditions for Issuance. In addition to being subject to the
satisfaction of the conditions contained in Sections 4.1, 4.2 and 4.4, the
obligation of an Issuer to issue any Facility Letter of Credit is subject to the
satisfaction in full of the following conditions:
(a)    the aggregate maximum amount then available for drawing under Facility
Letters of Credit issued by the Issuers, after giving effect to the Facility
Letter of Credit requested hereunder, shall not exceed any limit imposed by law
or regulation upon the Issuer;
(b)    unless consented by the Issuer thereof, the requested Facility Letter of
Credit shall not have an expiration date later than one year after the date of
issuance of such Facility Letter of Credit, provided that any Facility Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods, which shall, in no event, extend beyond the date that is five
Business Days prior to the Revolving Termination Date;
(c)    immediately after giving effect to the Facility Letter of Credit
requested hereunder, the aggregate maximum amount then available for drawing
under Facility Letters of Credit issued by the Issuers shall not exceed the
Dollar Equivalent Amount of the sum of the aggregate Issuer Sublimits, and no
prepayment or cash collateralization would as a result of such issuance then be
required under this Agreement;
(d)    the applicable Borrower shall have delivered to the applicable Issuer at
such times and in such manner as such Issuer may reasonably prescribe such
documents and materials as may be required pursuant to the terms of the proposed
Letter of Credit and the proposed Letter of Credit shall be reasonably
satisfactory to such Issuer as to form and content; and


72




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(e)    notwithstanding the foregoing or anything to the contrary contained
herein, no Issuer shall be obligated to issue or modify any Facility Letter of
Credit if, immediately after giving effect to such issuance or modification, the
Dollar Equivalent Amount of the outstanding Facility Letter of Credit
Obligations in respect of all Facility Letters of Credit issued by such Issuer
and its Lending Installations would exceed such Issuer’s Issuer Sublimit.
Without limiting the foregoing and without affecting the limitations contained
herein, it is understood and agreed that any Borrower may from time to time
request that an Issuer issue Facility Letters of Credit in excess of its
individual Issuer Sublimit in effect at the time of such request, and each
Issuer may, in its sole discretion, issue Facility Letters of Credit in excess
of its individual Issuer Sublimit. Any Facility Letter of Credit so issued by an
Issuer in excess of its individual Issuer Sublimit then in effect shall
nonetheless constitute a Facility Letter of Credit for all purposes of this
Agreement, and shall not affect the Issuer Sublimit of any other Issuer, subject
to the limitations set forth in Section 2.15.2(c) above. Notwithstanding
anything herein to the contrary, no Issuer shall have any obligation hereunder
to issue, and in the case of clause (i) below no Issuer shall issue, any
Facility Letter of Credit (i) the proceeds of which would be made available to
any Person in breach of Section 6.2(b), (ii) if any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuer from issuing such Facility Letter of Credit, or any
Requirement of Law relating to such Issuer or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuer shall prohibit, or request that such Issuer
refrain from, the issuance of letters of credit generally or such Facility
Letter of Credit in particular or shall impose upon such Issuer with respect to
such Facility Letter of Credit any restriction, reserve or capital requirement
(for which the Issuer is not otherwise compensated hereunder) not in effect on
the Replacement Facilities Effective Date, or shall impose upon such Issuer any
unreimbursed loss, cost or expense which was not applicable on the Replacement
Facilities Effective Date and which such Issuer in good faith deems material to
it, or (iii) if the issuance of such Facility Letter of Credit would violate one
or more policies of such Issuer applicable to letters of credit generally;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Replacement Facilities Effective Date for purposes of clause (ii)
above, regardless of the date enacted, adopted, issued or implemented.
2.15.3    Procedure for Issuance of Facility Letters of Credit.
(a)    The applicable Borrower shall give one of the Issuers and the
Administrative Agent three Business Days’ prior written notice of any requested
issuance of a Facility Letter of Credit under this Agreement (except that, in
lieu of such written notice, a Borrower may give an Issuer (i) notice of such
request by tested telex or other tested arrangement satisfactory to such Issuer
or (ii) telephonic notice of such request if confirmed in writing by delivery to
such Issuer (A) immediately (x) of a telecopy of the written notice required
hereunder which has been signed by an Authorized Officer of such Borrower or (y)
of a telex containing all information required to be contained in such written
notice and (B) promptly (but in no event later than the requested time of
issuance) of a copy of the written notice required hereunder containing the
original signature of an Authorized Officer of such Borrower); such notice shall
be irrevocable and shall specify the stated amount and Agreed Currency


73




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





of the Facility Letter of Credit requested (which requested currency shall be
limited to an Agreed Currency), the effective date (which day shall be a
Business Day) of issuance of such requested Facility Letter of Credit, the date
on which such requested Facility Letter of Credit is to expire (which date shall
be a Business Day and shall in no event be later than the fifth day prior to the
Revolving Termination Date), the Person for whose benefit the requested Facility
Letter of Credit is to be issued and such other information as may be reasonably
requested by the Issuer. The Administrative Agent shall give notice to each
applicable Lender of the issuance of each Facility Letter of Credit reasonably
promptly after such Facility Letter of Credit is issued. At the time such
request is made, the requesting Borrower shall also provide the applicable
Issuer with all information necessary for the issuance of the Facility Letter of
Credit it is requesting. Such notice, to be effective, must be received by such
Issuer not later than 2:00 p.m. (local time at such Issuer’s issuing office) or
the time otherwise agreed upon by such Issuer and such Borrower on the last
Business Day on which notice can be given under this Section 2.15.3.
(b)    Subject to the terms and conditions of this Section 2.15.3 and provided
that the applicable conditions set forth in Sections 4.1, 4.2 and 4.4 hereof
have been satisfied, the applicable Issuer shall, on the requested date, issue a
Facility Letter of Credit on behalf of the applicable Borrower in accordance
with such Issuer’s usual and customary business practices.
(c)    The Issuers shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2.15 are met as though a new Facility
Letter of Credit was being requested and issued.
2.15.4    Reimbursement Obligations.
(a)    The applicable Borrower’s obligation to reimburse LC Disbursements shall
be absolute, unconditional and irrevocable, and each Borrower agrees to pay to
the applicable Issuer the amount of all Reimbursement Obligations, interest and
other amounts payable to such Issuer under or in connection with any Facility
Letter of Credit issued on behalf of such Borrower immediately when due,
irrespective of any claim, set-off, defense or other right that such Borrower,
the Company or any Subsidiary may have at any time against any Issuer or any
other Person, under all circumstances, including without limitation, any of the
following circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(ii)    the existence of any claim, setoff, defense or other right that any
Borrower or any Subsidiary may have at any time against a beneficiary named in a
Facility Letter of Credit or any transferee of any Facility Letter of Credit (or
any Person for whom any such transferee may be acting), any Issuer, any Lender,
or any other Person, whether in connection with this Agreement, any Facility
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or any
Subsidiary and the beneficiary named in any Facility Letter of Credit);
(iii)    any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;


74




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(v)    the occurrence of any Default or Unmatured Default;
(vi)    payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or
(vii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.15.4,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.
(b)    The applicable Issuer shall promptly notify the applicable Borrower of
any draw under a Facility Letter of Credit (any such draw, an “LC
Disbursement”). Such Borrower shall reimburse such LC Disbursement in the
currency of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 P.M., Chicago time, on the
Business Day immediately following the day that such Borrower receives such
notice; provided that a Borrower may, subject to the conditions to borrowing set
forth herein, request that such payment be financed, if applicable given the
currency of the LC Disbursement, with a Revolving Credit Loan or Swing Loan in
an equivalent amount and, to the extent so financed, such Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting Revolving
Credit Loan or Swing Loan. Any Reimbursement Obligation with respect to any
Facility Letter of Credit shall bear interest from the date of the relevant
drawings under the pertinent Facility Letter of Credit at (i) in the case of
such Obligations denominated in U.S. Dollars, the interest rate for Floating
Rate Loans or (ii) in the case of such Obligations denominated in an Available
Foreign Currency, at the correlative floating rate of interest customarily
applicable to similar extensions of credit to corporate borrowers denominated in
such currency in the country of issue of such currency, as reasonably determined
by the Administrative Agent. In addition to its other rights, the Issuers shall
also have all rights for indemnification and reimbursement as each Lender is
entitled under this Agreement.
2.15.5    Participation.
(a)    Immediately upon issuance by an Issuer of any Facility Letter of Credit,
each Revolving Credit Lender shall be deemed to have irrevocably and
unconditionally purchased and received from such Issuer, without recourse or
warranty, an undivided interest and participation equal to its Pro Rata Share of
such Facility Letter of Credit (including, without limitation, all obligations
of the applicable Borrower with respect thereto) and any security therefor or
guaranty pertaining thereto; provided that a Letter of Credit issued by an
Issuer shall not be deemed to be a Facility Letter of Credit for purposes of
this Section 2.15.5 if such Issuer shall have received written notice from any
Revolving Credit Lender on or before one Business Day prior to the date of its
issuance of such Letter of Credit that one or more of the conditions contained
in Section 4.4 are not then satisfied, and, if an Issuer receives such a notice,
it shall have no further obligation to issue any Letter of Credit until such
notice is withdrawn by that Revolving Credit Lender or such condition has been
effectively waived in accordance with the provisions of this Agreement.


75




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(b)    If an Issuer makes any payment under any Facility Letter of Credit and
the applicable Borrower (or if not the Company, the Company) shall not have
repaid such amount to such Issuer pursuant to Section 2.15.4, the applicable
Issuer shall promptly notify the Administrative Agent and each Lender
participating in such Letter of Credit of such failure, and each Lender
participating in such Letter of Credit shall promptly and unconditionally pay to
the Administrative Agent for the account of such Issuer the amount of such
Lender’s Pro Rata Share of the unreimbursed amount of any such payment in such
currency. If any Lender participating in such Facility Letter of Credit fails to
make available to such Issuer any amounts due to such Issuer pursuant to this
Section 2.15.5(b), such Issuer shall be entitled to recover such amount,
together with interest thereon (i) in the case of amounts denominated in U.S.
Dollars, at the Federal Funds Effective Rate, for the first three Business Days
after such Lender receives such notice and thereafter, at the Floating Rate, or
(ii) in the case of amounts denominated in an Available Foreign Currency, at a
local cost of funds rate for obligations in such currency as determined by the
Administrative Agent for the first three Business Days after such Lender
receives such notice, and thereafter at the floating rate of interest
correlative to the Floating Rate customarily applicable to similar extensions of
credit to corporate borrowers denominated in such currency in the country of
issue of such currency, as determined by the Administrative Agent, in either
case payable (i) on demand, (ii) by setoff against any payments made to such
Issuer for the account of such Lender or (iii) by payment to such Issuer by the
Administrative Agent of amounts otherwise payable to such Lender under this
Agreement. The failure of any Revolving Credit Lender to make available to the
Administrative Agent its Pro Rata Share of the unreimbursed amount of any such
payment shall not relieve any other Revolving Credit Lender of its obligation
hereunder to make available to the Administrative Agent its Pro Rata Share of
the unreimbursed amount of any payment on the date such payment is to be made,
but no Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make available to the Administrative Agent its Pro
Rata Share of the unreimbursed amount of any payment on the date such payment is
to be made.
(c)    Whenever an Issuer receives a payment on account of a Reimbursement
Obligation, including any interest thereon, it shall promptly pay to each Lender
that has funded its participating interest therein, in like funds as received an
amount equal to such Lender’s Pro Rata Share thereof.
(d)    The obligations of a Revolving Credit Lender to make payments to the
Administrative Agent with respect to a Facility Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
set-off, qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances.
(e)    If any payment by a Borrower received by the Administrative Agent with
respect to a Facility Letter of Credit and distributed by the Administrative
Agent to the Revolving Credit Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any receivership, liquidation, reorganization or bankruptcy
proceeding, each Revolving Credit Lender that received such distribution shall,
upon demand by the Administrative Agent, contribute such Revolving Credit
Lender’s Pro Rata Share of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by the Administrative Agent upon
the amount required to be repaid by it.
2.15.6    Compensation for Facility Letters of Credit. The Issuer of a Facility
Letter of Credit shall have the right to receive from the Borrower that
requested issuance of such Facility Letter of


76




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Credit, solely for the account of such Issuer, a fronting fee in an amount to be
agreed between the Borrower and such Issuer (which in no event shall exceed
0.125% per annum) as well as the Issuer’s reasonable and customary costs of
issuing and servicing the Facility Letter of Credit. In addition, such Borrower
shall pay to the Administrative Agent for the account of each Lender
participating in such Facility Letter of Credit a non-refundable fee at a per
annum rate equal to the Applicable Margin then in effect with respect to
Revolving Credit Loans that are Eurocurrency Loans applied to the face amount of
the Facility Letter of Credit, payable quarterly in arrears for the account of
all Lenders participating in such Facility Letter of Credit ratably from the
date such Facility Letter of Credit is issued until its stated expiry date or,
if earlier, the date of its termination or drawdown (provided that if such
drawdown is a partial drawdown, such fee shall continue to accrue with respect
to the face amount of such Facility Letter of Credit remaining available to be
drawn).
2.15.7    Letter of Credit Collateral Account. Each Borrower hereby agrees that
it will, until the final expiry of any Facility Letter of Credit issued on its
account and thereafter as long as any amount is payable to the Revolving Credit
Lenders in respect of any such Facility Letter of Credit, upon the request of
the Administrative Agent, maintain a special collateral account (the “Letter of
Credit Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIV, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Revolving Credit Lenders and in which such Borrower shall have no interest other
than as set forth in Section 8.1. The Administrative Agent will invest any funds
on deposit from time to time in the Letter of Credit Collateral Account in
certificates of deposit of the Administrative Agent having a maturity not
exceeding 30 days. Nothing in this Section 2.15.7 shall either obligate the
Administrative Agent to require any Borrower to deposit any funds in the Letter
of Credit Collateral Account or limit the right of the Administrative Agent to
release any funds held in the Letter of Credit Collateral Account other than as
required by Section 8.1, and the Borrowers’ obligations to deposit funds in the
Letter of Credit Collateral Account are limited to the circumstances required by
Section 8.1.
2.15.8    Nature of Obligations.
(a)    As among the Borrowers, the Issuers and the Lenders, each Borrower
assumes all risks of the acts and omissions of, or misuse of the Facility
Letters of Credit by, the respective beneficiaries of the Facility Letters of
Credit requested by it. In furtherance and not in limitation of the foregoing,
the Issuers and the Lenders shall not be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Facility
Letter of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Facility Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Facility Letter of Credit to comply fully with conditions required in order to
draw upon such Facility Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise; (v) errors in interpretation of technical terms;
(vi) misapplication by the beneficiary of a Facility Letter of Credit of the
proceeds of any drawing under such Facility Letter of Credit; or (vii) any
consequences arising from causes beyond the control of the Issuers or the
Lenders. In addition to amounts payable as elsewhere provided in this Section
2.15, such Borrower hereby agrees to protect, indemnify, pay and save the
Administrative Agent, each Issuer and each Lender harmless from and


77




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) arising from the
claims of third parties against the Administrative Agent or such Issuer in
respect of any Facility Letter of Credit requested by such Borrower.
(b)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuers or
any Lender under or in connection with the Facility Letters of Credit or any
related certificates, if taken or omitted in good faith, shall not put such
Issuer or such Lender under any resulting liability to any Borrower or relieve
any Borrower of any of its obligations hereunder to the Issuers, the
Administrative Agent or any Lender.
(c)    Notwithstanding anything to the contrary contained in this Section
2.15.8, a Borrower shall not have any obligation to indemnify the Administrative
Agent, any Issuer or any Lender under this Section 2.15 in respect of any
liability incurred by each arising out of the gross negligence or willful
misconduct of such Administrative Agent, Issuer or Lender, as determined by a
final non-appealable judgment of a court of competent jurisdiction, nor shall
any Issuer be excused from liability to the Borrowers to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by any Borrower that are caused by
the Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Facility Letter of Credit appear on their face to
comply with the terms thereof. The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of the Issuer (as
finally determined in a non-appealable judgment by a court of competent
jurisdiction), the Issuer shall be deemed to have exercised care in each such
determination, and that:
(i)    an Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Facility Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Facility Letter of Credit;
(ii)    an Issuer shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents do not appear
on their face to be in strict compliance with the terms of such Facility Letter
of Credit; and
(iii)    this sentence shall establish the standard of care to be exercised by
an Issuer when determining whether drafts and other documents presented under a
Facility Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
2.15.9    Replacement and Addition of Issuers. Each Issuer may be replaced at
any time by written agreement among the Company and the successor Issuer with
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed). Any Revolving Credit Lender may be added as an Issuer at
any time by written agreement among the Company and such new Issuer with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed). The Administrative Agent shall notify the Revolving Credit
Lenders of any such replacement of any Issuer and any additional Issuer. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuer hereunder. From and
after the effective


78




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





date of any such replacement or addition, (i) the successor or new, as
applicable, Issuer shall have all the rights and obligations of an Issuer under
this Agreement with respect to Facility Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuer” shall be deemed to
refer to such successor, additional and/or previous Issuers, as the context
shall require. After the replacement of an Issuer hereunder, the replaced Issuer
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuer under this Agreement with respect to outstanding
Facility Letters of Credit that were issued by it prior to such replacement, but
shall not be required to issue additional Facility Letters of Credit.
2.16    Swing Loans
(a)    Making of Swing Loans. The Swing Lender may elect in its sole discretion
to make Swing Loans to any Borrower solely for the Swing Lender’s own account,
from time to time prior to the Revolving Termination Date up to an aggregate
principal amount at any one time outstanding not to exceed the lesser of (x) the
Dollar Equivalent Amount of $50,000,000 and (y) the unused amount of the
Revolving Credit Commitments (“Swing Loans”). The Swing Lender may make Swing
Loans (subject to the conditions precedent set forth in Sections 4.1, 4.2 and
4.4), provided that the Swing Lender has received a request in writing or, in
the case of Swing Loans to the Company in Dollars only, via telephone from an
Authorized Officer of such Borrower for funding of a Swing Loan no later than
such time required by the Swing Lender, on the Business Day on which such Swing
Loan is requested to be made. The Swing Lender shall not make any Swing Loan in
the period commencing one Business Day after the Swing Lender receives written
notice from the Company or a Lender that one or more of the conditions precedent
contained in Section 4.4 are not satisfied and ending upon the satisfaction or
waiver of such condition(s). Swing Loans may be made by the Swing Lender in any
freely traded currency requested by such Borrower and agreed to by the Swing
Lender. Each outstanding Swing Loan shall be payable on the earlier of (i) the
seventh Business Day after the making of such Swing Loan and (ii) the Revolving
Termination Date, with interest at such rate to which the Swing Lender and such
Borrower shall agree from time to time, and shall be subject to all the terms
and conditions applicable to Loans, except that all interest thereon shall be
payable to the Swing Lender solely for its own account. Notwithstanding
provisions to the contrary in this Agreement, each Revolving Credit Lender
acknowledges and agrees that Swing Loans may be made under the Revolving Credit
Commitment to any Borrower and each Borrower acknowledges and agrees that the
availability under Section 2.1(d) may also be blocked by the Administrative
Agent in an amount equal to the approximate anticipated Swing Loan usage
reasonably determined by the Administrative Agent with the consent of the
Company.
(b)    Swing Loan Borrowing Requests. Each Borrower of a Swing Loan made
pursuant to telephonic notice agrees to deliver promptly to the Swing Lender and
each Revolving Credit Lender a written confirmation thereof signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Swing Lender, the records of the Swing Lender shall
govern, absent manifest error.
(c)    Repayment of Swing Loans. At any time after making a Swing Loan, the
Swing Lender may request the recipient Borrower to, and upon request by the
Swing Lender the recipient Borrower shall, promptly request an Advance from all
Revolving Credit Lenders, and apply the proceeds of such Advance to the
repayment of such Swing Loan not later than the Business Day following the Swing
Lender’s request. Notwithstanding the foregoing, upon the earlier to occur of
(a) three Business


79




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Days after demand is made by the Swing Lender and (b) the Revolving Termination
Date, the Borrower agrees that each Swing Loan outstanding in any currency other
than Dollars shall be immediately and automatically converted to and
redenominated in Dollars equal to the Dollar Equivalent Amount of each such
Swing Loan determined as of the date of such conversion, and each Revolving
Credit Lender shall irrevocably and unconditionally purchase from the Swing
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Loan in an amount equal to such Revolving Credit Lender’s Pro Rata
Share of the Swing Loan and promptly pay such amount to such Swing Lender in
immediately available funds (or, in the case of participations in Swing Loans
denominated in an Available Foreign Currency other than Euros, same day funds).
Such payment shall be made by the other Revolving Credit Lenders whether or not
a Default is then continuing or any other condition precedent set forth in
Section 4.4 is then met and whether or not such Borrower has then requested an
Advance in such amount. If any Revolving Credit Lender fails to make available
to such requesting Swing Lender any amounts due to the Swing Lender from such
Revolving Credit Lender pursuant to this Section 2.16(c), the Swing Lender shall
be entitled to recover such amount, together with interest thereon at the
Federal Funds Effective Rate or such other local cost of funds rate determined
by the Swing Lender with respect to any Swing Loan denominated in any foreign
currency for the first three Business Days after such Revolving Credit Lender
receives notice of such required purchase and thereafter, at the rate applicable
to such Loan, payable (i) on demand, (ii) by setoff against any payments made to
the Swing Lender for the account of such Revolving Credit Lender or (iii) by
payment to the Swing Lender by the Administrative Agent of amounts otherwise
payable to such Revolving Credit Lender under this Agreement. The failure of any
Revolving Credit Lender to make available to such Swing Lender its Pro Rata
Share of any unpaid Swing Loan shall not relieve any other Revolving Credit
Lender of its obligation hereunder to make available to the Swing Lender its Pro
Rata Share of any unpaid Swing Loan on the date such payment is to be made, but
no Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make available to the Swing Lender its Pro Rata Share
of any unpaid Swing Loan.
2.17    Defaulting Lenders
. Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue pursuant to Section 2.5(a) and (b) on the
Commitment of such Defaulting Lender solely in respect of its unused
Commitments;
(b)    the Commitments and Aggregate Outstandings of such Defaulting Lender
shall not be included in determining whether all Lenders, all affected Lenders
or Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.2), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders (other than as a result of such Defaulting Lender having a
greater or lesser Aggregate Outstandings or Commitments) or which increases the
amount of any Commitment of such Defaulting Lender, forgives any principal
amount of any Loans owing to such Defaulting Lender or any interest (other than
default interest) or fees owing to such Defaulting Lender previously accrued at
the time of such forgiveness or extends the termination date of such Commitment
or extends the final maturity


80




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





beyond the then maturity date of any Loan, Note or Reimbursement Obligation with
respect to such Defaulting Lender shall require the consent of such Defaulting
Lender;
(c)    if any Swing Loans or Facility Letter of Credit Obligations exist at the
time a Revolving Credit Lender becomes a Defaulting Lender then:
(i)    all or any part of such Defaulting Lender’s Pro Rata Share of such Swing
Loans and Facility Letter of Credit Obligations shall be reallocated among the
non-Defaulting Lenders having a Revolving Credit Commitment in accordance with
their respective Pro Rata Shares but only to the extent the sum of all
non-Defaulting Lenders’ Aggregate Revolving Credit Outstandings plus such
Defaulting Lender’s Pro Rata Share of Swing Loans and Facility Letter of Credit
Obligations does not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments;
(ii)    to the extent, if any, the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrowers shall within three
Business Days following notice by the Administrative Agent (x) first, prepay
such Swing Loans and (y) second, cash collateralize such Defaulting Lender’s Pro
Rata Share of such Facility Letter of Credit Obligations (in each case after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 8.1 for so long as such
Facility Letter of Credit Obligations are outstanding and such Defaulting Lender
remains a Defaulting Lender, provided that no Foreign Subsidiary Borrower shall
be obligated to make any such payment in excess of, respectively, the principal
amount of any outstanding Swing Loans made to it or the amount of any Facility
Letter of Credit Obligations in respect of Facility Letters of Credit issued for
its account;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Pro Rata Share of Facility Letter of Credit Obligations pursuant to
Section 8.1, no Borrower shall be required to pay any fees to such Defaulting
Lender (or to the Administrative Agent or Issuer for the benefit thereof)
pursuant to Section 2.15.6 with respect to such Defaulting Lender’s Pro Rata
Share of Facility Letter of Credit Obligations during the period such Defaulting
Lender’s Pro Rata Share of Facility Letter of Credit Obligations is cash
collateralized;
(iv)    if the Pro Rata Share of Facility Letter of Credit Obligations of the
non-Defaulting Lenders is reallocated pursuant to this Section 2.17(c), then the
fees payable to the Lenders pursuant to Section 2.5 and Section 2.15.6 shall be
adjusted in accordance with such non-Defaulting Lenders’ Pro Rata Shares; and
(v)    if any Defaulting Lender’s Pro Rata Share of Facility Letter of Credit
Obligations is neither cash collateralized nor reallocated pursuant to this
Section 2.17(c), then, without prejudice to any rights or remedies of the Issuer
or any Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such Pro Rata Share of
Facility Letter of Credit Obligations) and letter of credit fees payable under
Section 2.15.6 with respect to such Defaulting Lender’s Pro Rata Share of
Facility Letter of Credit Obligations shall be payable to the Issuer until such
Pro Rata Share of Facility Letter of Credit Obligations is cash collateralized
and/or reallocated;


81




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(d)    so long as any Revolving Credit Lender is a Defaulting Lender, the Swing
Lender shall not be required to fund any Swing Loan and the Issuer shall not be
required to issue, amend or increase any Facility Letter of Credit, unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with this Section
2.17 and Section 8.1, and participating interests in any such newly issued or
increased Facility Letter of Credit or newly made Swing Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein); and
(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.17
but excluding Section 3.5) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable Requirements Of Law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuer or Swing Lender hereunder, (iii) third, to
the funding of any Loan or the funding or cash collateralization of any
participating interest in any Swing Loan or Facility Letter of Credit in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, (iv)
fourth, if so determined by the Administrative Agent and the Borrowers, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of Reimbursement Obligations for which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.4 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Reimbursement Obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or Reimbursement Obligations owed to, any Defaulting
Lender.
In the event that the Administrative Agent, the Borrowers, the Issuer and the
Swing Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, such Lender shall
cease to be a Defaulting Lender and the Pro Rata Shares of Swing Loans and
Facility Letter of Credit Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Pro Rata Share; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of any Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
2.18    Guaranties


82




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(a) During the period prior to the Acquisition Closing Date, the Company shall
execute and deliver, or cause to be executed and delivered, to the Lenders and
the Administrative Agent, Guaranties of Domestic Subsidiaries such that, at all
times during such period, all Domestic Subsidiaries which are not Guarantors do
not, if considered in the aggregate as a single Subsidiary, constitute a
Significant Subsidiary (and for purposes of making such determination, it is
acknowledged that, as provided in Rule 1-02 of Regulation S-X as currently in
effect promulgated by the SEC, the investment in and advances to, and share of
total assets and income of, any Domestic Subsidiary shall be determined based on
the investment in and advances to, and share of total assets and income of, such
Domestic Subsidiary and its Subsidiaries on a consolidated basis).


(b) On and after the Acquisition Closing Date, within 45 days (or such longer
period of time as the Administrative Agent shall agree) after delivery (or date
of required delivery) of each set of applicable financial statements pursuant to
Sections 6.1(i) and (ii), the Company shall execute and deliver, or cause to be
executed and delivered, to the Lenders and the Administrative Agent, Guaranties
from its present and future Wholly Owned Domestic Restricted Subsidiaries (other
than Excluded Subsidiaries and Immaterial Subsidiaries) such that all Wholly
Owned Domestic Restricted Subsidiaries (other than Excluded Subsidiaries and
Immaterial Subsidiaries) are Guarantors as of such date.
(c) In connection with the delivery of any such Guaranties, the Company shall
provide such other documentation to the Administrative Agent, including, without
limitation, one or more opinions of counsel reasonably satisfactory to the
Administrative Agent, corporate documents and resolutions, which in the
reasonable opinion of the Administrative Agent is necessary or advisable in
connection therewith. For the avoidance of doubt, notwithstanding the above, for
so long as a Subsidiary of the Company guarantees the Senior Notes, New Senior
Unsecured Notes, Existing Loan Agreement or Indebtedness for borrowed money
subject to the covenant set forth in Section 6.28 (or in each case any
refinancing, renewal or replacement thereof), such Subsidiary will be required
to guaranty the Obligations.
2.19    Incremental Credit Extensions
(a)    At any time and subject to the terms and conditions of this Section 2.19,
the Company may request (i) one or more new tranches of term facilities (any
such new term facilities, an “Incremental Term Facility” and any loans made
pursuant to an Incremental Term Facility, “Incremental Term Loans”) and/or (ii) 
one or more increases in the Aggregate Revolving Credit Commitments and/or add
up to two new Foreign Borrower Tranches (it being agreed such new Foreign
Borrower Tranche may only be borrowed by a Foreign Subsidiary) (each such
increase or additional Foreign Borrower Tranche, a “Revolving Credit Commitment
Increase” and the loans thereunder the “Incremental Revolving Loans”, together
with the Incremental Term Loans, the “Incremental Loans”) with the consent of
the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed) but without the consent of any Lender not providing such Incremental
Term Loans or Revolving Credit Commitment Increases, as the case may be;
provided that
(A)    (i) the aggregate amount of all Incremental Term Loans and Revolving
Credit Commitment Increases made during the term of this Agreement after the
Execution Date shall not exceed the Dollar Equivalent Amount of the Incremental
Amount and (ii) any Incremental Facility shall rank pari passu in right of
payment and security with the other Credit Facilities;


83




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(B)    the maturity date and weighted average life to maturity of any
Incremental Facility that is a “term A facility” (which shall mean a term loan
facility with amortization greater than 1% per year prior to maturity) (an
“Incremental Term A Facility” and the loans thereunder, the “Incremental Term A
Loans”) shall be no shorter than the maturity date and remaining weighted
average life to maturity of the then-existing (or committed) Term A Loans
(including any previously made Incremental Term A Loans), in each case
calculated as of the date of making such Incremental Term A Loan;
(C)    the maturity date and weighted average life to maturity of any
Incremental Facility that is a “term B facility” (which shall mean a term loan
facility with amortization less than or equal to 1% per year prior to maturity)
(an “Incremental Term B Facility” and the loans thereunder, the “Incremental
Term B Loans”) shall be no shorter than the maturity date and remaining weighted
average life to maturity of the then-existing (or committed) Term B Loans
(including any previously made Incremental Term B Loans), in each case
calculated as of the date of making such Incremental Term Loan;
(D)    any Revolving Credit Commitment Increase (other than a Foreign Borrower
Tranche) shall be on the same terms and pursuant to documentation applicable to
the Revolving Credit Facility, including the maturity date thereof (it being
agreed that any Foreign Borrower Tranche may have pricing, tenor and available
currency terms as agreed by the Company and the lenders thereof, provided that
the maturity date thereof may not be earlier than any then existing tranche of
the Revolving Credit Facility or Foreign Borrower Tranche, nor may it provide
for any amortization or mandatory commitment reduction prior to the latest
maturity date of any then existing tranche of Revolving Credit Facility or
Foreign Borrower Tranche, but shall otherwise be on terms and pursuant to
documentation applicable to the Revolving Facility);
(E)    any Incremental Facility shall be available to the Company in Dollars,
Euro and, in the case of Revolving Credit Commitment Increases, additional
Agreed Currencies (it being understood in the case of a Foreign Borrower Tranche
approval of an Agreed Currency shall only be required from the Administrative
Agent and the lenders providing such Foreign Borrower Tranche);
(F)    the interest rates and amortization schedule applicable to any
Incremental Term Loans shall be determined by the Company and the lenders
thereunder; provided that if the All-in Yield in respect of the Incremental Term
B Facility denominated in a given currency exceeds the All-in Yield for any
existing applicable Term B Facility denominated in such currency (including any
Escrow Term Loans denominated in such currency) by more than 50 basis points,
the Applicable Margin for such existing Term B Facility denominated in such
currency (including any Escrow Term Loans denominated in such currency) shall be
increased so that the All-in Yield in respect of such Incremental Term Loans is
no more than 50 basis points higher than the initial yield for such existing
Term B Facility denominated in such currency (including for the avoidance of
doubt, any Escrow Term Loans denominated in such currency); and


84




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(G)    any Incremental Term Facility shall be on terms and pursuant to
documentation to be determined, provided that (1) except to the extent permitted
by clause (B), (C) or (F) above, to the extent such terms are not consistent
with the terms in respect of the applicable analogous Class of Term Facilities,
they shall be no more restrictive, when taken as a whole, than those under such
Class of Term Facilities (except for covenants or other provisions applicable
only to periods after the latest final maturity date of the Term Facilities; it
being understood that any call protection added to the Incremental Term Facility
may be applied for the benefit to any existing Term Facility without such call
protection, without the need for the consent of any Lenders thereunder) and (2)
to the extent such documentation is not consistent with the documentation in
respect of the Term Facilities, it shall be reasonably satisfactory to the
Administrative Agent and the Company.
(b)    Each tranche of Incremental Term Loans and each Revolving Credit
Commitment Increase shall be in a minimum amount of $25,000,000 and integral
multiples of $5,000,000 (or such other amounts as agreed by the Company and the
Administrative Agent). A commitment to make Incremental Term Loans shall become
an “Incremental Term Loan Commitment” under this Agreement, and a commitment to
participate in a Revolving Credit Commitment Increase shall become a “Revolving
Credit Commitment” (or in the case of a Revolving Credit Commitment Increase to
be provided by an existing Revolving Credit Lender, an increase in such Lender’s
Revolving Credit Commitment) under this Agreement, in any such case, pursuant to
a “Commitment and Acceptance” in form and substance reasonably satisfactory to
the Administrative Agent (a “Commitment and Acceptance”). Any request for a
tranche of Incremental Term Loans or a Revolving Credit Commitment Increase
shall be made in a written notice (an “Increase Notice”) given to the
Administrative Agent by the Company not less than ten Business Days (or such
shorter period agreed to between the Administrative Agent and the Company) prior
to the proposed effective date therefor, which Increase Notice shall specify the
amount of the proposed tranche of Incremental Term Loans or the Revolving Credit
Commitment Increase, as the case may be, and the proposed effective date
thereof. Incremental Term Loans may be made, and Revolving Credit Commitment
Increases may be provided, by any existing Lender or by any other bank or other
financial institution or other Person engaged in the business of making
commercial loans (any such other bank or other financial institution or other
Person, a “Proposed New Lender”) as determined by the Company; provided that (i)
any Proposed New Lender shall be consented to by the Administrative Agent (such
consent not to be unreasonably withheld conditioned or delayed), and (ii) any
Proposed New Lender in the case of a Revolving Credit Commitment Increase shall
be also be consented to by the Issuer and the Swing Lender (in each case, such
consent not to be unreasonably withheld conditioned or delayed). The
Administrative Agent shall notify the Company and the Lenders on or before the
Business Day immediately prior to the proposed effective date of the tranche of
Incremental Term Loan Commitments (and the related Incremental Term Loans) or
the Revolving Credit Commitment Increase, of the amount of each Lender’s and
Proposed New Lender’s Incremental Term Loan Commitment or new or increased
Revolving Credit Commitment, as applicable, and the resulting aggregate amount
of the tranche of Incremental Term Loan Commitments (and the related Incremental
Term Loans) or the amount of the Aggregate Revolving Credit Commitments, as the
case may be, which amount shall be effective on the following Business Day,
subject to the satisfaction of the conditions described in clause (c) below.


85




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(c)    Without limiting the applicability of any conditions to Advances set
forth in this Agreement, the effectiveness of any tranche of Incremental Term
Loan Commitments (and the corresponding availability of the related Incremental
Term Loans) and the effectiveness of each Revolving Credit Commitment Increase
shall be subject to the following conditions precedent:
(i)    As of the effective date of such Incremental Term Loan Commitments (and
related Incremental Term Loans) or Revolving Credit Commitment Increase, (x) all
representations and warranties under Article V and the other Loan Documents
shall be true and correct in all material respects as though made on such date
(except with respect to any representation or warranty expressly stated to have
been made as of a specific date which shall have been true and correct in all
material respects as of such specified date), (y) no event shall have occurred
and then be continuing which constitutes an Unmatured Default or a Default, or
would exist after giving effect to the transactions to be consummated on such
effective date, and (z) the Company shall have demonstrated that, as of the
effective date of the Revolving Credit Commitment Increase or Incremental Term
Loan Commitments, as the case may be, after giving effect thereto, the Company
and its Restricted Subsidiaries are in compliance on a Pro Forma Basis with the
covenants contained in Sections 6.22 and 6.23 recomputed as of the last day of
the most recently ended fiscal quarter of the Company for which financial
statements are required to have been delivered under Section 6.1(i) or (ii), as
if such Revolving Credit Commitment Increase or Incremental Term Loan
Commitments, as applicable, had been effective as of the first day of each
relevant period for testing such compliance (it being understood such pro forma
compliance shall be calculated in a manner consistent with the calculation
method set forth in the definition of Incremental Amount); provided, however,
that, notwithstanding anything in Section 4.4 or elsewhere herein to the
contrary, for Incremental Facilities that are requested in connection with the
financing of a Limited Condition Acquisition, at the Company’s prior election,
the tests in clause (ii) of the definition of Incremental Amount and clauses
(x), (y) and (z) above may be tested at the time the definitive documentation
for such Limited Condition Acquisition is executed in lieu of the date such
Incremental Facility is initially made available; and provided, further, that in
the case of any incurrence tests under the Loan Documents so tested at the time
of such definitive documentation, any further determination with respect to such
incurrence tests prior to the earlier of the consummation of such Limited
Condition Acquisition and the termination of such Limited Condition Acquisition
will require the determination of such tests on a Pro Forma Basis assuming such
Limited Condition Acquisition and other transactions contemplated in connection
therewith (including any repayment of Indebtedness or incurrence of Indebtedness
and the use of proceeds thereof) have been consummated, except to the extent
that such calculation would result in a lower ratio for such incurrence test
than would apply if such calculation was made without giving pro forma effect to
such Limited Condition Acquisition and the other transactions to be entered into
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof), in which case such higher ratio without giving pro forma
effect shall be the applicable ratio for determining compliance with such test.
(ii)    the Borrowers, the Administrative Agent and each Proposed New Lender or
Lender that shall have agreed to provide a “Commitment” in support of such
Incremental Term Loans or Revolving Credit Commitment Increase shall have
executed and delivered a Commitment and Acceptance;


86




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(iii)    counsel for the Borrowers and the Guarantors shall have provided to the
Administrative Agent supplemental opinions in form and substance reasonably
satisfactory to the Administrative Agent;
(iv)    the Borrowers, the Guarantors and the Proposed New Lenders shall
otherwise have executed and delivered such other instruments and documents as
the Administrative Agent shall have reasonably requested in connection with such
increase (including an amendment to, or amendment and restatement of, this
Agreement and, as appropriate, the other Loan Documents (an “Incremental
Amendment”), executed by the Borrowers, each Lender agreeing to provide such
Incremental Facility, if any, each Proposed New Lender, if any, and the
Administrative Agent, which amendment or amendments may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect such Incremental Facility in accordance with
this Section 2.19, and pursuant to which each Loan Party shall have reaffirmed
its obligations, and the Liens granted, under the Loan Documents; and
(v)    in the case of a Revolving Credit Commitment Increase, the Administrative
Agent shall have administered the reallocation of the Aggregate Revolving Credit
Outstandings on the effective date of such increase ratably among the Revolving
Credit Lenders (including new Lenders) after giving effect to such increase;
provided, that (1) the Borrowers hereby agree to compensate the Lenders for all
losses, expenses and liabilities incurred by any Lender in connection with the
sale or assignment of any Eurocurrency Loan resulting from such reallocation on
the terms and in the manner set forth in Section 3.3, and (2) the Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the reallocations effected pursuant to this clause
(v).
Upon satisfaction of the conditions precedent to any tranche of Incremental Term
Loans or Revolving Credit Commitment Increase, the Administrative Agent shall
promptly advise the Company and each Lender of the effective date thereof (each
such effective date, an “Increase Effective Date”). Upon any Increase Effective
Date that is supported by a Proposed New Lender, such Proposed New Lender shall
become a party to this Agreement as a Lender and shall have the rights and
obligations of a Lender hereunder. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment or other requirement on the part of any
Lender to make Incremental Term Loans or increase its Revolving Credit
Commitment at any time.
2.20    Inability to Determine Rates
(a)    If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Advance the applicable Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Advance for any reason and the Administrative Agent shall determine
in good faith that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then (i) if
such Advance shall be requested in or is denominated in Dollars, then such
Advance shall be made or continued as a Floating Rate Advance at the Floating
Rate and (ii) if such Advance shall be requested in or is denominated in any
currency other than Dollars, the


87




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





LIBO Rate shall be equal to the cost to each Lender to fund its pro rata share
of such Eurocurrency Advance (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion) (such
rate, the “CF Rate”).
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Advance:
(i)    the Administrative Agent reasonably determines in good faith (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate for a Loan in the applicable currency or for the
applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate for a Loan in the applicable currency or for
the applicable Interest Period will not adequately and fairly reflect the cost
to such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Advance for such Interest Period,
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist (which notification the
Administrative Agent agrees to promptly give in such circumstance), (A) any
Conversion/Continuation Notice that requests the conversion of any Eurocurrency
Advance to, or continuation of any Eurocurrency Advance in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (B) if such Advance is requested in Dollars, such Advance shall be
made as a Floating Rate Advance and (C) if such Advance is requested in any
currency other than Dollars, then the LIBO Rate for such Eurocurrency Advance
shall be at the CF Rate; provided, further, that if the circumstances giving
rise to such notice affect only one Type of Advance, then the other Type of
Advance shall be permitted.
Article VII.ARTICLE III
Article VIII.

Article IX.CHANGE IN CIRCUMSTANCES, TAXES
3.1    [Reserved]
3.2    Increased Costs
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or the Issuer;
(ii)    impose on any Lender or the Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or


88




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations hereunder, or its deposits,
reserves, other liabilities or capital attributable thereto (other than (A)
Indemnified Taxes; (B) Excluded Taxes and (C) Other Connection Taxes on gross or
net income, profits or revenue (including value-added or similar Taxes));
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan or
of maintaining its obligation to make any such Loan or to increase the cost to
such Lender (including, without limitation, pursuant to any conversion of any
Advance denominated in an Agreed Currency into an Advance denominated in any
other Agreed Currency), the Issuer or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuer or such other Recipient
hereunder, whether of principal, interest or otherwise (including, without
limitation, pursuant to any conversion of any Advance denominated in an Agreed
Currency into an Advance denominated in any other Agreed Currency), then the
Company will pay to such Lender, the Issuer or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
Issuer or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered (other than (A) Indemnified Taxes; (B) Excluded
Taxes and (C) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)).
(b)    If any Change in Law regarding capital requirements or liquidity has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuer’s capital or on the capital of such Lender’s or the Issuer’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuer, to a level below that which such Lender or the
Issuer or such Lender’s or the Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuer’s
policies and the policies of such Lender’s or the Issuer’s holding company with
respect to capital adequacy and liquidity), then from time to time the Company
will pay to such Lender or the Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuer or such Lender’s
or the Issuer’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuer setting forth the amount or
amounts necessary to compensate such Lender or the Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 3.2 shall be delivered to the Company and shall be conclusive absent
manifest error. Subject to paragraph (d) of this Section 3.2, the Company shall
pay such Lender or the Issuer, as the case may be, the amount shown as due on
any such certificate, absent manifest error, within 30 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or the Issuer to demand
compensation pursuant to this Section 3.2 shall not constitute a waiver of such
Lender’s or the Issuer’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or the Issuer pursuant to
this Section 3.2 for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or the Issuer, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuer’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.


89




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





3.3    Break Funding Payments
In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of a Default), (b) the conversion of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked and is revoked), or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 3.5, then, in any such event, the
Company (or the applicable Borrower) shall compensate each Lender for the loss,
cost and expense (excluding loss of anticipated profits due to the addition of
the Applicable Margin to the Adjusted LIBO Rate) attributable to such event. In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 3.3 shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.
3.4    Withholding of Taxes; Gross-Up
(a)     Each payment by any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, unless such deduction or
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to deduct or
withhold Taxes, then such Withholding Agent may so deduct or withhold and shall
timely pay the full amount of Taxes deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Party (subject to
Section 17.4) shall be increased as necessary so that, net of such deduction or
withholding (including such deduction or withholding applicable to additional
amounts payable under this Section 3.4), the applicable Recipient receives the
amount it would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. Each applicable Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


90




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(d)    Indemnification by the Loan Parties. Each applicable Loan Party shall
(subject to Section 17.4) indemnify each Recipient for the full amount of any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including amounts paid or payable under this Section 3.4(d))
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. The indemnity under this Section 3.4(d)
shall be paid within 10 days after demand therefor. A certificate as to the
amount of such payment or liability delivered to the applicable Loan Party by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.4(e) shall be paid
within 10 days after demand therefor. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent and at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or as
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.4(f)(ii)(A) through (E) and Section 3.4(f)(iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, if a Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Company and the Administrative Agent (in such
number of copies reasonably requested by the Company and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:


91




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit D attached hereto (a “U.S. Tax Certificate”) to the effect that such
Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) and in paragraph (f)(iii) that would be required of each such
beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate on behalf of such partners; or
(F)    in the case of a Non-U.S. Lender, any other form prescribed by applicable
law as a basis for claiming exemption from, or a reduction of, U.S. Federal
withholding Tax together with such supplementary documentation necessary to
enable the Company or the Administrative Agent to determine the amount of Tax
(if any) required by law to be withheld or deducted.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code)


92




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





and such additional documentation reasonably requested by the Company and the
Administrative Agent as may be necessary for the applicable Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.4(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including
additional amounts paid pursuant to this Section 3.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.4(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 3.4(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld, or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 3.4(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 3.4 shall survive
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.
(i)    Issuer. For purposes of Section 3.4(e) and (f), the term “Lender”
includes any Issuer.
(j)    Additional United Kingdom Withholding Tax Matters.
(i)    Subject to (ii) below, each Lender and each UK Borrower which makes a
payment to such Lender shall cooperate in completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.
(ii)    (A)    A Lender on the day on which this Agreement closes that (x) holds
a passport under the HMRC DT Treaty Passport scheme and (y) wishes such scheme
to apply


93




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





to this Agreement, shall provide its scheme reference number and its
jurisdiction of tax residence to each UK Borrower and the Administrative Agent;
and
(B)    a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent, and
(C)    Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (j)(i) above.
(iii)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (j)(ii) above, the UK
Borrower(s) shall make a Borrower DTTP Filing with respect to such Lender, and
shall promptly provide such Lender with a copy of such filing; provided that,
if:
(A)    each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or
(B)    each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:
(1)    such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(2)    HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;
and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.
(iv)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (j)(ii) above, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.
(v)    Each UK Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.
(vi)    Each Lender shall notify the Borrower and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income


94




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





tax treaty to which the United Kingdom is a party with respect to payments made
by any UK Borrower hereunder.
3.5    Mitigation Obligations; Replacement of Lenders
(a)    If any Recipient requests compensation under Section 3.2, or if any
Borrower is required to pay any additional amount to any Recipient or any
Governmental Authority for the account of any Recipient pursuant to Section 3.4,
then such Recipient shall use reasonable efforts to designate a different
lending office for funding or booking its Loans and Facility Letter of Credit
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Recipient, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.2 or 3.4, as the case may be, in the future and (ii) would not
subject such Recipient to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Recipient. The Company hereby agrees to pay
all reasonable costs and expenses incurred by any Recipient in connection with
any such designation or assignment including the $3,500 fee contemplated by
Section 13.1(b).
(b)    If any Lender (i) shall become affected by any of the changes or events
described in Section 3.2 or 3.4 and a Borrower is required to pay additional
amounts or make indemnity payments with respect to the Lender thereunder, (ii)
is a Defaulting Lender, (iii) is a Lender described in the ultimate sentence of
Section 8.2.2(iv) and is thus prohibiting the joinder of a Foreign Subsidiary as
a Foreign Subsidiary Borrower thereunder, or (iv) has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 8.2 or any other provision of any Loan Document requires the consent
of all Lenders or all affected Lenders and with respect to which the Required
Lenders shall have granted their consent (any such Lender being hereinafter
referred to as a “Departing Lender”), then in such case, the Borrowers may, upon
at least five Business Days’ notice to the Administrative Agent and such
Departing Lender (or such shorter notice period specified by the Administrative
Agent), designate a replacement lender reasonably acceptable to the
Administrative Agent (a “Replacement Lender”) to which such Departing Lender
shall, subject to its receipt (unless a later date for the remittance thereof
shall be agreed upon by the Borrowers and the Departing Lender) of all amounts
then owed to such Departing Lender under Sections 3.2 or 3.4, if any, assign all
(but not less than all) of its interests, rights, obligations, Loans and
Commitments hereunder; provided, that the Departing Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swing Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the Replacement
Lender (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts). Upon any assignment
by any Lender pursuant to this Section 3.5 becoming effective, the Replacement
Lender shall thereupon be deemed to be a “Lender” for all purposes of this
Agreement (unless such Replacement Lender was, itself, a Lender prior thereto)
and such Departing Lender shall thereupon cease to be a “Lender” for all
purposes of this Agreement and shall have no further rights or obligations
hereunder (other than pursuant to Section 3.2 or 3.4 and Section 10.6).
(c)    Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 3.5, the Departing
Lender shall cease to be a “Lender” for all purposes of this Agreement and the
Replacement Lender shall be substituted therefor upon payment to the Departing
Lender by the Replacement Lender of all amounts set forth in paragraph (b) of
Section 3.5 without any further action of the Departing Lender.


95




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Article X.ARTICLE IV
Article XI.

Article XII.CONDITIONS PRECEDENT
4.1    Execution Date
This Agreement shall become effective on the date on which each of the following
conditions is satisfied (or waived in accordance with Section 8.2):
(a)    The Administrative Agent shall have received (i) a counterpart of (x)
this Agreement signed by the Company and the Subsidiary Borrowers, if any, as of
the Execution Date and (y) a Guaranty signed by each of the Guarantors required
to be a party hereto as of the Execution Date, or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or electronic mail transmission of a signature page of this Agreement and the
Guaranty) that such party has signed a counterpart of such agreements.
(b)    The Administrative Agent shall have received copies of the articles of
incorporation, partnership agreement or similar organizational documents of each
Borrower and Guarantor as of the Execution Date, together with all amendments
thereto, and a certificate of good standing or similar governmental evidence of
corporate existence (to the extent applicable), certified by the Secretary or an
Assistant Secretary or other duly authorized representative of such Borrower or
Guarantor, as the case may be, or of the Company.
(c)    The Administrative Agent shall have received copies of the by-laws or
other similar operating agreement (to the extent applicable) and Board of
Directors’ resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) of each Borrower and
Guarantor authorizing the execution and performance of the Loan Documents,
certified by the Secretary or an Assistant Secretary or other duly authorized
representative of such Borrower or Guarantor, as the case may be, or of the
Company.
(d)    The Administrative Agent shall have received an incumbency certificate of
each Borrower and Guarantor, which shall identify by name and title and bear the
signature of the officers of such Borrower or such Guarantor authorized to sign
the applicable Loan Documents and to make borrowings hereunder, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by such Borrower, such Guarantor or the
Company.
(e)    The Administrative Agent shall have received a customary written opinion
or opinions of the Borrowers’ and Guarantors’ counsel, addressed to the
Administrative Agent and Lenders, in form and substance customary for unsecured
transactions of this type.
(f)    The Administrative Agent shall have received at least 3 Business Days
prior to the Execution Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, requested by any
Arranger at least 10 Business Days prior to the Execution Date.


96




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(g)    Payment of all fees, interest and other amounts due and payable as of the
Execution Date from the Company and its Subsidiaries to the Arrangers,
Administrative Agent and the Lenders under the Loan Documents and pursuant to
any fee or similar letters executed by the Company in connection herewith shall
be paid, including reimbursement or payment of all out-of-pocket expenses
required thereunder to be reimbursed or paid by the Company and its
Subsidiaries, in each case solely to the extent invoiced in writing to the
Company in reasonable detail at least one Business Day prior to the Execution
Date; provided that this condition will be satisfied on the Execution Date prior
to such payment if arrangements reasonably satisfactory to the Arrangers are in
place at such time for the payment of such fees and expenses on the Execution
Date.
(h)    The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company and its Subsidiaries for the three most recently completed
fiscal years ended at least 90 days prior to the Execution Date, (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Company and its Subsidiaries for each subsequent
fiscal quarter ended (x) at least 45 days prior to the Execution Date if such
period is one of the first three fiscal quarters of a fiscal year or (y) at
least 90 days prior to the Execution Date if such period is the fourth fiscal
quarter of a fiscal year, (iii) the audited consolidated group balance sheet and
group income statement, group cash flow statement and changes in group equity of
the Target and its Subsidiaries for the three most recent fiscal years that are
publicly available as of the Execution Date and (iv) the unaudited consolidated
group balance sheet, group income statement, group cash flow statement and
changes in group equity of the Target and its Subsidiaries for each subsequent
fiscal quarter that are publicly available as of the Execution Date; provided
that public filing of the required financial statements on Form 10-K and Form
10-Q by the Company (and the public filing of such financial statements on the
website of the Target) will satisfy the foregoing requirements.


(i)    The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Company and its Subsidiaries as of and for the 12-month period ending on the
last day of the most recently completed four-fiscal quarter period for which
financial statements for the Company and its Subsidiaries were delivered under
clause (h) above (or more recent financial statements if available at the
Company’s sole discretion) (it being agreed that the most recent financials
statements of the Target and its subsidiaries delivered under paragraph (h)
above shall be used to construct such pro formas, even if the four-fiscal
quarter period thereof is not the same four-fiscal quarter period applicable to
the most recently delivered Company financial statements), prepared after giving
effect to the Transactions and the other transactions contemplated hereby to be
consummated on the Acquisition Closing Date as if the Transactions and such
other transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such income
statements), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).




97




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(j)    The Administrative Agent shall have received a certificate from the chief
financial officer or treasurer of the Company in substantially the form of
Exhibit E hereto certifying the solvency of the Company and its Subsidiaries on
a consolidated basis immediately after giving effect to the transactions
contemplated hereby to be consummated on the Execution Date.
    
(k)    The Administrative Agent shall have received a standard flood hazard
determination that shows that the Applicable Property is not located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, or the Company shall deliver to the Administrative Agent evidence of
such flood insurance as may be required under applicable law or regulations,
including the Flood Insurance Regulations, and in any event in form, substance
and amount reasonably satisfactory to the Administrative Agent.


(l) The terms of the Business Combination Agreement shall be reasonably
satisfactory to the Arrangers (which in any event shall provide as a closing
condition that the Offer is accepted for a number of shares representing at
least 75% of the outstanding voting shares of the Target (after deducting any
treasury shares held by the Target which are subject to the Non-Tender
Agreement)).


The Administrative Agent shall notify the Company and the Lenders that the
conditions in this Section 4.1 have been satisfied (or waived), and of the
Execution Date, in writing on the date thereof and such notice shall be
conclusive and binding.


4.2    Replacement Facilities Effective Date
. The respective obligations of the Replacement Term A Lenders and the Revolving
Credit Lenders to make Replacement Term A Loans and Revolving Credit Loans, and
any agreement of the Issuer to issue any Letters of Credit hereunder, any
agreement of the Swing Lender to make Swing Loans hereunder, shall become
effective on the date on which each of the following conditions is satisfied (or
waived in accordance with Section 8.2):
(a)    The Execution Date shall have occurred.
(b)    The Administrative Agent shall have received the applicable Replacement
Facilities Effective Date Documentation, executed by the Loan Parties, the
Lenders party thereto and the Administrative Agent, increasing the Commitments
in respect of the Replacement Term A Facility and Revolving Credit Facility as
set forth therein, provided such Revolving Credit Commitments shall not exceed
$520,000,000 and such Replacement Term A Commitments shall not exceed
$230,000,000 (or in each case, such greater amount as permitted under Section
17.3).
(c)    All obligations outstanding under the Existing Loan Agreement shall be
paid in full (other than contingent indemnity obligations not then due) and all
commitments of each of the lenders thereunder and all guarantees in respect
thereof (other than contingent indemnity obligations not then due) shall be
terminated in full.
(d)    The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.3 with respect to any Advances being made on the
Replacement Facilities Effective Date.


98




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(e)    Payment of all fees, interest and other amounts due and payable as of the
Replacement Facilities Effective Date from the Company and its Subsidiaries to
the Arrangers, Administrative Agent and the Lenders under the Loan Documents and
pursuant to any fee or similar letters executed by the Company in connection
herewith shall be paid, including reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Company and its Subsidiaries,
in each case solely to the extent invoiced in writing to the Company in
reasonable detail at least one Business Day prior to the Replacement Facilities
Effective Date.
(f)    The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company and its Subsidiaries for the three most recently completed
fiscal years ended at least 90 days prior to the Replacement Facilities
Effective Date, (ii) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Company and its
Subsidiaries for each subsequent fiscal quarter ended (x) at least 45 days prior
to the Replacement Facilities Effective Date if such period is one of the first
three fiscal quarters of a fiscal year or (y) at least 90 days prior to the
Replacement Facilities Effective Date if such period is the fourth fiscal
quarter of a fiscal year, (iii) the audited consolidated group balance sheet and
group income statement, group cash flow statement and changes in group equity of
the Target and its Subsidiaries for the three most recent fiscal years that are
publicly available as of the Replacement Facilities Availability Date and (iv)
the unaudited consolidated group balance sheet and group income statement, group
cash flow statement and changes in group equity of the Target and its
Subsidiaries for each subsequent fiscal quarter that are publicly available as
of the Replacement Facilities Availability Date; provided that public filing of
the required financial statements on Form 10-K and Form 10-Q by the Company (and
the public filing of such financial statements on the website of the Target will
satisfy the foregoing requirements.
(g)    The Administrative Agent (or its counsel) shall have received
deliverables of the type described in Sections 4.1(b), (c), (d) and (e),
modified as applicable for the Replacement Facilities Effective Date and the
transactions occurring on such date; provided that for the avoidance of doubt,
no such deliverables shall be required to the extent duplicative of the items
previously delivered pursuant to Sections 4.1(b), (c), (d) and (e).
(h)    The Administrative Agent shall have received, at least 3 Business Days
prior to the Replacement Facilities Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act requested by any Revolving Credit Lender or Replacement Term A Lender at
least 10 Business Days prior to the Replacement Facilities Effective Date.
(i)    The Administrative Agent shall have received a certificate from the chief
financial officer or treasurer of the Company in substantially the form of
Exhibit E hereto certifying the solvency of the Company and its Subsidiaries on
a consolidated basis immediately after giving effect to the transactions
contemplated hereby to be consummated on the Replacement Facilities Effective
Date.


99




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(j)    (x) All the representations and warranties contained in Article V shall
be true and correct in all material respects (or, if qualified by materiality,
in all respects) and (y) no Default or Unmatured Default shall exist and be
continuing or would result from the extensions of credit hereunder on the
Replacement Facilities Effective Date.
(l)    The Administrative Agent shall have received a certificate of the Company
certifying as to the matters set forth in Sections 4.2(c) and (j).


The Administrative Agent shall notify the Company, the Revolving Credit Lenders
and the Replacement Term A Lenders that the conditions in this Section 4.2 have
been satisfied (or waived) and of the Replacement Facilities Effective Date in
writing on the date thereof, and such notice shall be conclusive and binding.


4.3    Acquisition Closing Date
. The respective obligations of the Delayed Draw Term A Lenders and the Term B
Lenders to make Delayed Draw Term A Loans and Term B Loans shall become
effective on the date on which each of the following conditions is satisfied (or
waived in accordance with Section 8.2):
(a)    The Execution Date shall have occurred.
(b)    Payment of all fees, interest and other amounts due and payable as of the
Acquisition Closing Date from the Company and its Subsidiaries to the Arrangers,
Administrative Agent and the Lenders under the Loan Documents and pursuant to
any fee or similar letters executed by the Company in connection herewith shall
be paid, including reimbursement or payment of all out-of-pocket expenses
required thereunder to be reimbursed or paid by the Company and its
Subsidiaries, in each case solely to the extent invoiced in writing to the
Company in reasonable detail at least one Business Day prior to the Acquisition
Closing Date (provided that such applicable payments may be made by net rather
than gross proceeds of Loans as agreed).
(c)    (x) The terms of the Offer Documentation, to the extent material to the
interest of the Lenders, shall be consistent with the terms of the Business
Combination Agreement and shall in any event, contain the Key Offer Terms unless
consented to in writing by the Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned, it being agreed such consent shall be deemed
given if the Arrangers fail to respond within 2 Business Days after written
notice from the Company). The Acquisition shall have been consummated, or will
be consummated substantially concurrently with the funding of the Advances on
the Acquisition Closing Date, in accordance with the Offer Documentation and no
amendments, consents or waivers to or of the Acquisition Documentation and/or
Non-Tender Documents that are materially adverse to the Lenders or the Arrangers
shall have been made without the consent of the Arrangers (such consent not to
be unreasonably withheld, delayed or conditioned, it being agreed such consent
shall be deemed given if the Arrangers fail to respond within 2 Business Days
after written notice from the Company), it being understood that any amendments,
consents or waivers in respect of the Key Offer Terms or the provisions of the
Business


100




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Combination Agreement limiting recourse against financing sources shall be
material and adverse to the Lenders and Arrangers. The Non-Tender Documents
shall be effective.
(y) (i) The Administrative Agent shall have received (x) a copy of the draft
Offer Documentation at least 3 Business Days (or such shorter period of time as
the Arrangers agree, such agreement not to be unreasonably withheld, delayed or
conditioned) prior to submission to the BaFin and (y)  (A) copies of any
amendments, supplements or modifications to the Business Combination Agreement
and (B) copies of any amendments, supplements or modifications to, the Offer
Documentation since the drafts thereof referred to in clause (x) and (ii) the
Unconditional Date shall have occurred.
(d)    As of the Acquisition Closing Date, the Certain Funds Representations
shall be true and correct in all material respects (or, if qualified by
materiality, in all respects) and no Certain Funds Event of Default shall have
occurred and be continuing or would result from the from the extensions of
credit hereunder on the Acquisition Closing Date.
(e)    The Existing Company Debt Refinancing shall have occurred or shall occur
substantially concurrently with the funding of the Advances on the Acquisition
Closing Date and the Company and its Subsidiaries (including the Target and its
Subsidiaries) shall have no material Indebtedness for borrowed money outstanding
other than (i) the Credit Facilities (or in lieu of the Replacement Facilities,
the Existing Loan Agreement or new backstop facilities not in excess of $750
million in aggregate amount), (ii) the New Senior Unsecured Notes, (iii)
ordinary course deferred purchase price obligations, ordinary course working
capital facilities, ordinary course cash management, ordinary course capital
leases, ordinary course letters of credit, ordinary course purchase money and
ordinary course equipment financings and ordinary course foreign subsidiary
credit facilities (in the case of such ordinary course foreign subsidiary credit
facilities, any replacements, extensions and renewals thereof not materially in
excess of the amounts (inclusive of unfunded commitments) as of the date
hereof), (iv) indebtedness of the Target and its Subsidiaries permitted to
survive the Acquisition under the Business Combination Agreement and the Offer
Documentation and (v) additional indebtedness as consented to by the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed).
(f)    The Administrative Agent shall have received (x) a certificate from the
chief financial officer or treasurer of the Company in substantially the form of
Exhibit E hereto certifying the solvency of the Company and its Subsidiaries on
a consolidated basis immediately after giving effect to the Transactions
contemplated hereby to be consummated on the Acquisition Closing Date and (y) a
certificate of an Authorized Officer of the Company certifying as to the matters
set forth in Sections 4.3(c), (d) and (e).
(g)    The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.3 with respect to the Advances being made on the
Acquisition Closing Date.
The Administrative Agent shall notify the Company, the Delayed Draw Term A
Lenders and the Term B Lenders that the conditions in this Section 4.3 have been
satisfied (or waived) in writing on the date thereof, and such notice shall be
conclusive and binding.




101




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





4.4    Each Advance under the Revolving Credit Facility
. The Revolving Credit Lenders shall not be required to make any Revolving
Credit Loans nor shall any Issuer be required to issue any Facility Letter of
Credit, unless on the applicable Borrowing Date, both before and after giving
effect on a pro forma basis to such Revolving Credit Loan or Facility Letter of
Credit:
(a)    There exists no Default or Unmatured Default.
(b)    The representations and warranties contained in Article V are true and
correct as of such Borrowing Date except to the extent any such representation
or warranty relates solely to an earlier date, in which case such representation
or warranty shall be true and correct on and as of such earlier date.
(c)    If such Revolving Credit Loan is an initial Revolving Credit Loan to a
Subsidiary Borrower, the Administrative Agent shall have received a Foreign
Subsidiary Opinion or Domestic Subsidiary Opinion, as the case may be, in
respect of such Subsidiary Borrower and such other documents reasonably
requested by the Administrative Agent.
(d)    The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.3 with respect to the Advances being made on such
Borrowing Date.
Each Borrowing Notice with respect to each Revolving Credit Loan borrowing by a
Borrower hereunder or each request for an issuance of a Facility Letter of
Credit shall constitute a representation and warranty by the Company and the
applicable Borrower (if not the Company) that the conditions contained in
Sections 4.4(a), (b) and (c) have been satisfied with respect thereto.
4.5    Each Advance under the Delayed Draw Term A Commitments after the
Acquisition Closing Date
The Delayed Draw Term A Lenders shall not be required to make any Delayed Draw
Term A Loans after the Acquisition Closing Date unless on the applicable
Borrowing Date, both before and after giving effect on a Pro Forma Basis to such
Delayed Draw Term A Loan:11 Pursuant to the Fourth Amendment dated as of
February 14, 2017 among the Company, the Lenders party thereto and the
Administrative Agent, “each Advance under the Delayed Draw Term A Facility shall
be subject only to the conditions set forth in Section 4.4 of the Credit
Agreement (for the avoidance of doubt, with applicable references to Revolving
Credit Lenders and Revolving Credit Loans to be deemed references to Delayed
Draw Term A Lenders and Delayed Draw Term A Loans for such purpose).”
(a)    There exists no Certain Funds Event of Default.
(b)    The Certain Funds Representations shall be true and correct in all
material respects (or, if qualified by materiality, in all respects).
(c)    The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.3 with respect to the Advances being made on such
Borrowing Date.
Each Borrowing Notice with respect to each such Delayed Draw Term A Loan
borrowing by a Borrower hereunder shall constitute a representation and warranty
by the Company that the conditions contained in Sections 4.5(a) and (b) have
been satisfied with respect thereto.


102




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





4.6    Actions by Lenders During the Certain Funds Period
. During the Certain Funds Period and notwithstanding any provision to the
contrary in the Loan Documents or otherwise, but subject to the applicable
conditions in Sections 4.1, 4.3 and 4.5, none of the Lenders nor the Agents
shall, unless (x) a Certain Funds Event of Default has occurred and is
continuing at the time of or immediately after giving effect to a proposed
Advance or (y) a Certain Funds Representation remains incorrect in any material
respect or, if a Certain Funds Representation contains a materiality concept,
incorrect in any respect, be entitled to:
(a)    cancel any of its Delayed Draw Term A Commitments or Term B Commitments
(collectively, the “Certain Funds Commitments”; the Advances thereunder “Certain
Funds Advances”), except as set forth in Section 2.4 above;
(b)    rescind, terminate or cancel the Loan Documents or the Certain Funds
Commitments or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent or
limit the making of Certain Funds Advances, except as set forth in Section 2.4
above;
(c)    refuse to participate in the making of Certain Funds Advances unless the
conditions expressly applicable to drawing thereof set forth in Sections 4.1,
4.3 or 4.5, as applicable, have not been satisfied;
(d)    exercise any right of set-off or counterclaim in respect of a Loan under
the Certain Funds Commitments for Certain Funds Purposes to the extent to do so
would prevent or limit the making of Certain Funds Advances; or
(e)    cancel, accelerate or cause repayment or prepayment of any amounts owing
under any Loan Document to the extent to do so would prevent or limit the making
of Certain Funds Advances;
provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Administrative Agent notwithstanding that they may not have been used or been
available for use during the Certain Funds Period.
Article XIII.ARTICLE V
Article XIV.

Article XV.REPRESENTATIONS AND WARRANTIES
Each of the Company and the Subsidiary Borrowers (insofar as the representations
and warranties set forth below relate to such Subsidiary Borrower) represents
and warrants to the Lenders on the Execution Date, the Replacement Facilities
Effective Date, the Acquisition Closing Date, each date Delayed Draw Term A
Loans are made and each other date such representations and warranties are made
pursuant to the Loan Documents (provided that prior to the Domination Agreement
Effective Date such representations and warranties shall not apply to or
otherwise include the Target or its Subsidiaries), that:
5.1    Corporate Existence and Standing


103




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Each Borrower and, other than as would not reasonably be expected to have a
Material Adverse Effect, their Restricted Subsidiaries is a corporation,
partnership, limited liability company or other organization, duly organized and
validly existing under the laws of its jurisdiction of organization and has all
requisite corporate, partnership, company or similar authority to conduct its
business as presently conducted (in each case, in the case of Foreign
Subsidiaries, to the extent such legal concepts are applicable thereto).
5.2    Authorization and Validity
Each Loan Party has the corporate or other power and authority and legal right
to execute and deliver the Loan Documents to which it is a party and to perform
its obligations thereunder. The execution and delivery by each Loan Party of the
Loan Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate or other applicable
company proceedings. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. Each Loan Document constitutes a legal,
valid and binding obligation of each Loan Party party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
5.3    No Conflict; Government Consent
Neither the execution and delivery by the Loan Parties of the Loan Documents,
nor the consummation of the transactions therein contemplated, nor compliance
with the provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Company or any of its
Restricted Subsidiaries or the Company’s or any Restricted Subsidiary’s
constitutive documents or the provisions of any material indenture, instrument
or agreement to which the Company or any of its Restricted Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien (other than any Lien permitted by Section 6.16) in, of or on the
Property of the Company or a Restricted Subsidiary pursuant to the terms of any
such indenture, instrument or agreement. Other than those that have been
obtained, no order, consent, approval, license, authorization, or validation of,
or filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents.
5.4    Financial Statements
The Company has heretofore furnished to the Lenders:
(a) the Company’s consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2014, reported on by KPMG, independent public accountants, and (ii)
as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2015; and
(b)    the audited consolidated group balance sheet and group income statement,
group cash flow statement and changes in group equity of the Target and its
subsidiaries for the three


104




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





most recent fiscal years that are publicly available as of the Execution Date
and (ii) the consolidated group balance sheet and group income statement, group
cash flow statement and changes in group equity of the Target and its
subsidiaries for each subsequent fiscal quarter that are publicly available as
of the Execution Date.


All financial statements of the Company and its Subsidiaries delivered to the
Administrative Agent pursuant to clause (i) or (ii) of Section 6.1 or Article IV
on and after the Execution Date were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present in all material respects the consolidated financial
condition and operations of the Company and its Subsidiaries (other than in the
case of annual financial statements, subject to the absence of footnotes and
year-end audit adjustments).
5.5    Material Adverse Change
Since December 31, 2014, there has been no change in the business, Property,
operations or condition (financial or otherwise) of the Company and its
Restricted Subsidiaries, taken as a whole, which could reasonably be expected to
have a Material Adverse Effect.
5.6    Taxes
Each of the Company and its Restricted Subsidiaries has filed all United States
federal tax returns and all other material tax returns that are required to be
filed with any Governmental Authority and has paid all Taxes required to be paid
by it, except (i) such Taxes, if any, as are being contested in good faith and
as to which reserves have been provided in accordance with GAAP and as to which
no Lien (other than as permitted by Section 6.16) exists or (ii) where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. No tax Liens have been filed and no claims are being asserted
with respect to any such Taxes, other than as permitted by Section 6.16.
5.7    Litigation and Guarantee Obligations
Except as set forth on Schedule 5.7 hereto, there is no litigation, arbitration
or proceeding pending or, to the knowledge of any of the Company’s executive
officers, any governmental investigation or inquiry pending or any litigation,
arbitration, governmental investigation, proceeding or inquiry threatened in
writing against or affecting the Company or any of its Restricted Subsidiaries
that could reasonably be expected to have a Material Adverse Effect or which
seeks to prevent, enjoin or delay the making of the Loans or Advances (other
than Loans or Advances for Certain Funds Purposes). Other than any liability
incident to such litigation, arbitration or proceedings listed on Schedule 5.7,
the Company and its Restricted Subsidiaries have no material Guarantee
Obligations not provided for or disclosed in financial statements referred to in
Section 5.4 that could reasonably be expected to have a Material Adverse Effect.
5.8    Subsidiaries
Schedule 5.8 hereto contains an accurate list of all Subsidiaries of the Company
as of the Execution Date, setting forth their respective jurisdictions of
incorporation or organization and the percentage of their respective Capital
Stock owned by the Company or other Subsidiaries. All of the issued and
outstanding shares of Capital Stock of such Subsidiaries held by the Company
have been duly authorized


105




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





and issued and are fully paid and non‑assessable (to the extent such concepts
are applicable). As of the Execution Date there are no Unrestricted
Subsidiaries.
5.9    ERISA
Except where noncompliance could not reasonably be expected to have a Material
Adverse Effect, each member of the Controlled Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Single Employer Plan. Each member of the Controlled Group is in
compliance with the applicable provisions of ERISA and the Code with respect to
each Plan except where such non-compliance would not have a Material Adverse
Effect. Except as could not reasonably be expected to have a Material Adverse
Effect, each Single Employer Plan complies in all respects with all applicable
requirements of law and regulations, no Reportable Event which has or may result
in any liability has occurred with respect to any Single Employer Plan, and no
steps have been taken to terminate any Single Employer Plan. No member of the
Controlled Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Single Employer Plan or Multiemployer Plan, or
made any amendment to any Plan, which has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code having a value individually or collectively in
excess of $50,000,000 or (iii) incurred any actual liability under Title IV of
ERISA that could reasonably be expected to have a Material Adverse Effect, other
than a liability to the PBGC for premiums under Section 4007 of ERISA or a
liability that has been satisfied.
5.10    Accuracy of Information
No information, exhibit or report furnished by the Company or any of its
Subsidiaries in writing to the Administrative Agent or to any Lender in
connection with the negotiation of the Loan Documents contained (with respect to
the information or data relating to Target, its Subsidiaries or their respective
businesses prior to the Acquisition, to Company’s knowledge) any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made, as of the date thereof; provided, however, that
with respect to projected financial information and information of a general
economic or industry specific nature, the Company represents only that such
information has been prepared in good faith based on assumptions believed by the
Company to be reasonable.
5.11    Regulations T, U and X
Neither the Company nor any of its Restricted Subsidiaries extends or maintains,
in the ordinary course of business, credit for the purpose, whether immediate,
incidental, or ultimate, of buying or carrying Margin Stock, and no part of the
proceeds of any Advance will be used for the purpose, whether immediate,
incidental, or ultimate, of buying or carrying any such Margin Stock or
maintaining or extending credit to others for such purpose in any way that would
violate Regulation T, U or X. After applying the proceeds of each Advance,
Margin Stock will not constitute more than 25% of the value of the assets
(either of the Company alone or of the Company and its Subsidiaries on a
consolidated basis) that are subject to any provisions of any Loan Document that
may cause the Advances to be deemed secured, directly or indirectly, by Margin
Stock. The Company and its Subsidiaries are in compliance with Section 6.2.


106




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





5.12    Use of Proceeds
The proceeds of the Replacement Term A Facility and the Revolving Credit
Facility shall be used to replace the facilities under the Existing Loan
Agreement and for other general corporate purposes. The proceeds of the Delayed
Draw Term A Facility shall be used for general corporate purposes and, the
proceeds of the Term B Facility (as in effect immediately prior to the 2017 May
Incremental Effective Date) shall only be used for Certain Funds Purposes and
the proceeds of the Term B Facility (as in effect as of and after the 2017 May
Incremental Effective Date) shall be used for the refinancing and other
transactions set forth in the 2017 May Incremental Amendment.
5.13    Compliance With Laws; Properties
The Company and its Restricted Subsidiaries have complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property, failure to comply with which could reasonably be expected to have a
Material Adverse Effect.
5.14    Plan Assets; Prohibited Transactions
The Company and its Subsidiaries have not engaged in any non-exempt prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code which could reasonably be expected to have a Material Adverse Effect; and
neither the execution of this Agreement nor the making of Loans (assuming the
accuracy of the following representations and warranties which the Lenders
hereby make for the benefit of the Borrowers: (i) that no part of the funds to
be used by the Lenders for funding any of the Loans shall constitute assets of
an “employee benefit plan” within the meaning of ERISA or the assets of a “plan”
as defined in Section 4975(e)(1) of the Code and (ii) that no Lender will
transfer its interest herein unless the prospective transferee makes the
representations and warranties set forth in this parenthetical phrase as if had
originally been a party to this Agreement) hereunder will constitute a
non-exempt prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
5.15    Environmental Matters
In the ordinary course of its business, the officers of the Company consider the
effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company and its Subsidiaries due to
Environmental Laws. On the basis of this consideration, the Company has
reasonably concluded that the Company and its Subsidiaries are not in violation
of any Environmental Laws in such a fashion that could reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any Subsidiary has
received any written notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or, to the knowledge of any Borrower, are the subject of any federal or
state investigation evaluating whether any Remedial Action is required to be
performed by the Company or any of its Subsidiaries, which non‑compliance or
Remedial Action could reasonably be expected to have a Material Adverse Effect.
5.16    Investment Company Act


107




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





No Loan Party is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
5.17    Subsidiary Borrowers
Each Subsidiary Borrower is a direct or indirect Wholly Owned Restricted
Subsidiary of the Company.
5.18    Insurance
The Company and its Restricted Subsidiaries maintain insurance with financially
sound and reputable insurance companies (or self-insurance programs) on their
Property in such amounts (with such customary deductibles, exclusions and
self-insurance) and covering such risks as management of the Company reasonably
considers consistent with sound business practice.
5.19    Ownership of Properties
On the Execution Date, the Company and its Restricted Subsidiaries will have
good title, free of all Liens (other than as permitted by Section 6.16), to all
Property and assets reflected in their financial statements for such date as
owned by them.
5.20    Labor Controversies
There are no labor controversies pending or, to the best of the Company’s
knowledge, threatened against the Company or any Restricted Subsidiary, that
could reasonably be expected to have a Material Adverse Effect.
5.21    Burdensome Obligations
The Company does not presently anticipate that future expenditures needed to
meet the provisions of federal or state statutes, orders, rules or regulations
will be so burdensome as to cause a Material Adverse Effect.
5.22    Patriot Act


108




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





None of the Company or its Subsidiaries is in violation, in any material
respect, of any applicable law primarily relating to counter-terrorism
including, without limitation, the United States Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2011, the Patriot Act.
5.23    Anti-Corruption Laws and Sanctions
The Borrowers have implemented, maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents (in their respective
capacities as such) with Anti-Corruption Laws and Sanctions, and, subject to the
matters prior to the Execution Date as described in the Press Releases, the
Company, its Subsidiaries and their respective officers and employees (in their
respective capacities as such) and to the knowledge of the Company, its
directors and agents (in their respective capacities as such), are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Company, any Subsidiary or any of their respective officers or
employees, or (b) to the knowledge of the Company, any director or agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person
described in clause (a) of the definition thereof (or a Person owned or
controlled by any Person described in such clause (a)), or a Sanctioned Person
as described in clause (b) of the definition thereof in violation in any
material respect of Sanctions. No Advance, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or Sanctions in
any material respect.
5.24    Security Documents
On and after the Acquisition Closing Date, the Security Documents are effective
to create in favor of the Administrative Agent for its benefit and the ratable
benefit of the Lenders a legal, valid, and enforceable (subject to applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity) first priority perfected
Lien (subject to Liens permitted by Section 6.16) on the Collateral as security
for the relevant Obligations.
5.25    Solvency
As of the Execution Date, immediately after the consummation of the Transactions
to occur on the Execution Date, as of the Replacement Facilities Effective Date,
immediately after the consummation of the Transactions to occur on the
Replacement Facilities Effective Date, and as of the Acquisition Closing Date,
immediately after the consummation of the Transactions to occur on the
Acquisition Closing Date, as applicable (i) each of the Fair Value and the
Present Fair Salable Value of the assets of the Company and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) the Company and its Subsidiaries taken as a whole Do Not Have
Unreasonably Small Capital; and (iii) the Company and its Subsidiaries taken as
a whole Can Pay Their Stated Liabilities and Identified Contingent Liabilities
as they mature.
For the purposes hereof, (a) the term “Fair Value” means the amount at which the
assets (both tangible and intangible), in their entirety, of the Company and its
Subsidiaries taken as a whole would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act; (b) the term “Present Fair Salable Value” means the amount
that could be obtained by an independent willing seller from an independent
willing buyer if the assets (both tangible and intangible)


109




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





of the Company and its Subsidiaries taken as a whole are sold on a going concern
basis with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated; (c) the term “Stated Liabilities” means
the recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Company and its Subsidiaries taken as a
whole, as of the applicable date, after giving effect to the consummation of the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on such applicable date),
determined in accordance with GAAP consistently applied; (d) the term
“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Company and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the applicable date)
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Company, (e) the term “Can Pay Their Stated
Liabilities and Identified Contingent Liabilities as they mature” means that the
Company and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the applicable date) have
sufficient assets and cash flow to pay their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or (in the case of
contingent liabilities) otherwise become payable; and (f) the term “Do Not Have
Unreasonably Small Capital” means the Company and its Subsidiaries taken as a
whole after giving effect to the Transactions (including the execution and
delivery of this Agreement, the making of the Loans and the use of proceeds of
such Loans on the applicable date) have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.
5.26    Business Combination Agreement; Non-Tender Documents
As of the Execution Date the Business Combination Agreement contain all of the
terms material to the interest of the Lenders agreed between the Company or any
of its Subsidiaries and the Target or any of its shareholders or its
Subsidiaries, other than such as contained in the Non-Tender Documents (to the
extent then in effect).
5.27    EEA Financial Institutions
No Loan Party is an EEA Financial Institution.
Article XVI.ARTICLE VI
Article XVII.

Article XVIII.COVENANTS
Subject to Section 17.5, on and after the earlier of the Replacement Facilities
Effective Date and the Acquisition Closing Date, unless the Required Lenders
shall otherwise consent in writing (provided that prior to the Domination
Agreement Effective Date such covenants shall not apply to the Target or its
Subsidiaries):
6.1    Financial Reporting


110




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





. The Company will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with GAAP, and furnish to
the Administrative Agent, for the benefit of the Lenders:
(i)    Within 90 days (or such earlier date as the Company may be required to
file its applicable annual report on Form 10-K by the rules and regulations of
the SEC) after the close of each of its fiscal years, an audit report (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) certified by independent certified
public accountants reasonably acceptable to the Administrative Agent, prepared
in accordance with GAAP on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
statements, and a statement of cash flows, and if available to the Company after
the Company’s use of commercially reasonable efforts to so obtain, accompanied
by a certificate of said accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default or Unmatured Default, or if, in the opinion of such
accountants, any Default or Unmatured Default shall exist, stating the nature
and status thereof.
(ii)    Within 45 days (or such earlier date as the Company may be required to
file its applicable quarterly report on Form 10-Q by the rules and regulations
of the SEC) after the close of each of the first three quarterly periods of each
fiscal year, for itself and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated unaudited profit and
loss statements and a consolidated unaudited statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by a Designated Financial Officer.
(iii)    If any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under Section 6.01(i) or
(ii) above, financial statements (in substantially the same form as the
financial statements delivered pursuant to Section 6.01(i) or (ii) above)
prepared on the basis of consolidating the accounts of the Company and its
Restricted Subsidiaries and treating any Unrestricted Subsidiaries as if they
were not consolidated with the Company or accounted for on the basis of the
equity method but rather accounting for an investment and otherwise eliminating
all accounts of Unrestricted Subsidiaries, together with an explanation of
reconciliation adjustments in reasonable detail.
(iv)    Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit F
attached hereto (a “Compliance Certificate”) signed by a Designated Financial
Officer and stating (i) that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof and
(ii) setting forth the calculation and uses of the Available Amount for the
fiscal period then ended if the Company shall have used the Available Amount for
any purpose during such fiscal period.
(v)    Promptly and in any event within 30 Business Days after the Company knows
that any Reportable Event has occurred with respect to any Plan (or such longer
period as is acceptable to the Administrative Agent), a statement, signed by a
Designated Financial Officer of the Company, describing said Reportable Event
and the action which the Company proposes to take with respect thereto.


111




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(vi)    Promptly and in any event within 15 Business Days after receipt by the
Company (or such longer period as is acceptable to the Administrative Agent), a
copy of (a) any written notice or claim to the effect that the Company or any of
its Subsidiaries is or may be liable to any Person as a result of the Release by
the Company, any of its Subsidiaries, or any other Person of any Hazardous
Substances into the environment, and (b) any written notice alleging any
violation of any Environmental Law by the Company or any of its Subsidiaries,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.
(vii)    Promptly after the sending or filing thereof, copies of all reports,
proxy statements and financial statements that the Company or any of its
Restricted Subsidiaries sends to or files with any of their respective
securities holders (other than the Company or another Subsidiary) or any
securities exchange or the SEC pertaining to the Company or any of its
Restricted Subsidiaries as the issuer of securities.
(viii)    Such other information (including non-financial information) as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.
Notwithstanding the foregoing clauses (i) and (ii) above, as to any information
contained in materials furnished pursuant to clause (vii) above, the Company
shall not be separately required to furnish such information under the clauses
(i) or (ii) above, provided the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
the above clauses (i) and (ii) above at the times specified therein. Materials
required to be delivered pursuant to any of clauses (i) through (vii),
inclusive, above (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet,
and gives written notice thereof to the Administrative Agent; or (ii) on which
such documents are posted on the Company’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), and the Administrative Agent shall have received written notice of such
posting.
6.2    Use of Proceeds
(a)    The Company will, and will cause each Subsidiary to, (i) use the proceeds
of the Advances under the Replacement Term A Facility and the Revolving Credit
Facility to replace the facilities under the Existing Loan Agreement and for
other general corporate purposes and (ii) use the proceeds of the Advances under
the Delayed Draw Term A Facility for general corporate purposes and under the
Term B Facility (as in effect immediately prior to the 2017 May Incremental
Effective Date) for Certain Funds Purposes onlyand under the Term B Facility (as
in effect as of and after the 2017 May Incremental Effective Date) for the
refinancing and other transactions set forth in the 2017 May Incremental
Amendment. The Company will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any Margin Stock in any way
in violation of Regulation T, U or X.
(b)    The Borrowers will not request any Advance or Facility Letter of Credit,
and the Borrowers shall not use, and shall ensure that their respective
Subsidiaries and its or their respective


112




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





directors, officers, employees and agents shall not use, the proceeds of any
Advance or Facility Letter of Credit directly or indirectly (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation in any material
respect of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in violation of Sanctions, or
(C) in any manner that would result in the violation of any Sanctions by any
Lender or Agent party hereto. Each Borrower will take actions designed to ensure
compliance by the Borrowers, their respective Subsidiaries and their respective
directors, officers, employees and agents (in their respective capacities as
such) with Anti-Corruption Laws and Sanctions in all material respects.
6.3    Notice of Default
The Company will, and will cause each Borrower and Restricted Subsidiary to,
give prompt notice in writing to the Administrative Agent of the occurrence of
any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.
6.4    Conduct of Business


113




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Neither the Company nor any of its Restricted Subsidiaries shall enter into any
material business, either directly or through any Restricted Subsidiary, except
for those businesses (a) in which the Borrower and its Restricted Subsidiaries
and/or the Target and its Subsidiaries are engaged on the date of this Agreement
or (b) that are reasonably related, incidental, ancillary, complementary
(including related, complementary, synergistic or ancillary technologies) or
similar thereto, or a reasonable extension, development or expansion thereof.
The Company will, and will cause each Restricted Subsidiary to do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership, limited liability company or other organizational form in its
jurisdiction of incorporation or organization, as the case may be (unless, with
respect to Restricted Subsidiaries other than Subsidiary Borrowers, the failure
to do so could not reasonably be expected to have a Material Adverse Effect),
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, unless the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.5    Taxes
The Company will, and will cause each Restricted Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all Taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except (i) those that are being contested in good faith by appropriate
proceedings and with respect to which reserves have been set aside in accordance
with GAAP or (ii) where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
6.6    Insurance
The Company will, and will cause each Restricted Subsidiary to, maintain with
financially sound and reputable insurance companies insurance on all their
Property in such amounts (with such customary deductibles, exclusions and
self-insurance) and covering such risks as is consistent with sound business
practice.
6.7    Compliance with Laws
The Company will, and will cause each Restricted Subsidiary to, comply with all
Requirements of Law, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.8    Properties; Inspection
The Company will, and will cause each Restricted Subsidiary to, do all things
reasonably necessary to maintain, preserve, protect and keep its material
Property in good repair, working order and condition, and make all necessary and
proper repairs, renewals and replacements to the extent the Company reasonably
deems consistent with sound business practice. The Company will, and will cause
each Restricted Subsidiary to, permit representatives of the Administrative
Agent (and through the Administrative Agent, the Lenders), to reasonably inspect
any of the Property of the Company and each Restricted Subsidiary, the financial
or accounting records of the Company and each Restricted Subsidiary and other
documents of the Company and each Restricted Subsidiary, in each case only to
the extent any of the foregoing is reasonably related to the credit evaluation
by the Administrative Agent and the Lenders under this Agreement, to examine and
make copies of such records and documents of


114




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





the Company and each Restricted Subsidiary, and to discuss the affairs, finances
and accounts of the Company and each Restricted Subsidiary with, and to be
advised as to the same by, their respective officers upon reasonable prior
notice at such reasonable times and intervals as the Administrative Agent may
designate.; provided that (x) other than after the occurrence and during the
continuance of a Default, no more than one such inspection shall be conducted in
any fiscal year and (y) only after the occurrence and during the continuance of
a Default shall such inspections be at Company’s expense; provided further that
all such inspection rights will be limited to the extent necessary for the
Company and its Subsidiaries to comply with contractual confidentiality
obligations not entered into by the Company or any of its Subsidiaries for the
purpose of avoiding obligations under this Section 6.8. The Agents and the
Lenders agree to use reasonable efforts to coordinate and manage the exercise of
their rights under this Section 6.8 so as to minimize the disruption to the
business of the Borrower and its Subsidiaries resulting therefrom.
6.9    Collateral Matters; Further Assurances, Etc.
(a)    On and after the Acquisition Closing Date the Company will, and will
cause each Restricted Subsidiary that is a Guarantor (including any Wholly Owned
Domestic Restricted Subsidiaries required to enter into the Guaranty pursuant to
Section 2.18), to execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements), which may be required under any
applicable law, or which the Administrative Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Company; provided, however, that notwithstanding anything in this
Agreement, including this Section 6.9 (but subject to Section 6.28), no grant,
preservation, protection or perfection of the Liens created or intended to be
created by the Security Documents shall be required to occur prior to or as a
condition to funding on the Acquisition Closing Date.
(b)    On and after the Acquisition Closing Date, with respect to any property
(other than Excluded Assets) of the Company or any Guarantors as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Security Documents or such other documents as the
Administrative Agent deems reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions reasonably necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Administrative Agent.
(c)    On and after the Acquisition Closing Date, with respect to the Applicable
Property and any other any fee interest in any real property (together with
improvements thereof) having a fair market value in the reasonable judgment of
the Company of at least $10.0 million, except to the extent constituting
Excluded Assets, within 90 days after the Acquisition Closing Date (in the case
of the Applicable Property or other applicable property owned as of the
Acquisition Closing Date) or 90 days after acquisition thereof or joinder of the
applicable Guarantor owning such property (or in each case such later date as
agreed by the Administrative Agent), (i) execute and deliver a first priority
Mortgage in favor of the Administrative Agent, for the benefit of the Lenders,
covering such real


115




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





property, (ii) if reasonably requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount equal to the fair market value referred to above (but in
no event less that the purchase price of such real property), or such other
amount as shall be reasonably specified by the Administrative Agent), which
title insurance shall contain such endorsements and affirmative coverage as may
be reasonably requested by the Administrative Agent and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Administrative Agent, a current ALTA survey of such real property, together with
a surveyor’s certificate, (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions of local counsel and counsel in the
jurisdiction where the relevant Guarantor is organized relating to such matters
as may be reasonably requested by the Administrative Agent, which opinions shall
be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and (v) if the Company or the Administrative Agent is in
receipt of a standard flood hazard determination that shows that a property to
be subject to a Mortgage is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the Company shall
(prior to the delivery of a counterpart to the Mortgage for such property)
deliver to the Administrative Agent evidence of such flood insurance as may be
required under applicable law or regulations, including the Flood Insurance
Regulations, and in any event in form, substance and amount reasonably
satisfactory to the Administrative Agent.
(d)    On and after the Acquisition Closing Date, with respect to any Subsidiary
created or acquired by the Company or any of its Guarantors, except to the
extent constituting Excluded Assets, within 45 days thereof (or such later date
as agreed by the Administrative Agent) (i) execute and deliver to the
Administrative Agent such amendments to the Security Documents as the
Administrative Agent deems reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
the Company or any Guarantor, and (ii) if such Capital Stock is certificated,
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Company or such Guarantor, as applicable
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any Excluded Subsidiary (as defined in any of clauses (i)
through (iv) of the definition thereof) be required to be so pledged to secure
any Obligations).
(e)    Notwithstanding the foregoing or anything to the contrary herein or in
any other Loan Document, no Loan Party shall be required to (a) obtain any
control agreements or take any other steps requiring perfection by “control”
(except to the extent perfected through the filing of a UCC financing statement
or delivery of stock certificates/pledged notes and powers/allonges) or (b) take
any action under the law of any non-United States jurisdiction to create or
perfect a security interest in any assets, including any intellectual property
registered in any non-United States jurisdiction (and no security agreement or
pledge agreements governed under the laws of any non-United States jurisdiction
shall be required).
6.10    Maintenance of Ratings
. The Company will use commercially reasonable efforts to cause to be maintained
at all times (a)(i) a corporate family rating, in the case of Moody’s or (ii) an
issuer credit rating, in the


116




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





case of S&P, for the Company and (b) credit ratings for the Credit Facilities
from Moody’s and S&P, but in the case of clauses (a) and (b), for the avoidance
of doubt, not any specific rating.
6.11    [Reserved]
6.12    Guaranties
The Company will cause each applicable Wholly Owned Domestic Restricted
Subsidiary of the Company to guarantee the Obligations pursuant to a Guaranty to
the extent required by Section 2.18.
6.13    Merger; Consolidations; Fundamental Changes
The Company will not, nor will it permit any Restricted Subsidiary to, merge or
consolidate with or into any other Person; provided that, so long as no Default
or Unmatured Default shall have occurred and be continuing or would result
therefrom on a Pro Forma Basis, the Company may merge or consolidate with any
other corporation and each Restricted Subsidiary may merge or consolidate with
any other Person, provided, further, that (i) in the case of any such merger or
consolidation involving the Company, the Company is the surviving corporation
and continues to be organized in the United States, (ii) in the case of any such
merger or consolidation involving a Subsidiary Borrower that does not survive
such merger or consolidation, the surviving Person assumes all of such
Borrower’s obligations under the Loan Documents and, if not already the Company
or a Subsidiary Borrower, becomes a Subsidiary Borrower pursuant to
documentation reasonably satisfactory to the Administrative Agent, (iii) in the
case of any such merger or consolidation involving a Guarantor that does not
survive such merger or consolidation, the surviving Person assumes all of such
Guarantor’s obligations under the Loan Documents and, if not already the Company
or a Guarantor, becomes a Guarantor pursuant to documentation reasonably
satisfactory to the Administrative Agent and (iv) any Disposition of a
Subsidiary (other than a Borrower) otherwise permitted under Section 6.14. It is
understood that in connection with a Limited Condition Acquisition otherwise
permitted hereunder, the Company may elect to test the no Default or Unmatured
Default requirement set forth above on the date the definitive documentation
with respect to such Limited Condition Acquisition is entered into and not on
the date such transaction is consummated.
The Company will not, nor will it permit any Restricted Subsidiary to, liquidate
or dissolve, provided that a Restricted Subsidiary (other than a Borrower) may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the interest of the Company and is not
materially disadvantageous to the Lenders (it being agreed that Guarantor that
liquidates or dissolves shall transfer any of its assets to the Company or
another Guarantor, unless otherwise permitted pursuant to Section 6.15).
For the avoidance of doubt, this Section 6.13 shall permit the Acquisition (and
subsequent acquisitions of any Target Shares by the Company or its applicable
Restricted Subsidiaries) pursuant to the Acquisition Documentation.


6.14    Sale of Assets
The Company will not, nor will it permit any Restricted Subsidiary to, Dispose
of its Property, to any other Person (other than to the Company or a Guarantor
or between Restricted Subsidiaries that are not Guarantors), except:


117




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(i)    Sales and leases of inventory in the ordinary course of business;
(ii)    Dispositions of assets that are obsolete, damaged, worn out or surplus,
in each case in the ordinary course of business;
(iii)    Dispositions of machinery, equipment or other fixed assets to the
extent that (A) such assets are exchanged for credit against the purchase price
of similar replacement assets that are purchased within 180 days or (B) the
proceeds of such Disposition are applied to the purchase price of replacement
assets within 180 days;
(iv)    Dispositions of cash, Cash Equivalents and the like in the ordinary
course of business or in connection with cash management activities;
(v)    Discounts, adjustments or forgiveness of accounts receivable and other
contract claims in the ordinary course of business or in connection with
collection or compromise thereof and sales of accounts receivable in the
ordinary course of business and at the request of the account debtor thereon to
facilitate the processing and payment thereof;
(vi)    Dispositions resulting from any taking or condemnation of any property
of the Company or any Restricted Subsidiary by any Governmental Authority or any
assets subject to a casualty;
(vii)    (x) The lease or sublease of real property in the ordinary course of
business and not constituting a sale and leaseback and (y) the sale and
leaseback of real property provided any Indebtedness arising from such sale and
leaseback is not prohibited hereunder;
(viii)    Assignments and licenses of intellectual property of the Company and
its Restricted Subsidiaries in the ordinary course of business;
(ix)    Sales of accounts receivable (and rights and property ancillary thereto)
pursuant to, and in accordance with the terms of, a Permitted Securitization;
(x)    Sales, assignments or other transfers of accounts or lease receivables
(and rights and property ancillary thereto) (i) pursuant to, and in accordance
with, the terms of a Permitted Factoring that is part of an ongoing factoring or
similar program, or (ii) arising under an Integrated Service Contract or
otherwise in connection with the incurrence of Integrated Service Contract Debt;
(xi)    Dispositions constituting Investments permitted by Section 6.15 and
Dispositions constituting Restricted Payments permitted by Section 6.25;
(xii)    Disposition of any property, interests or assets (i) to any Domestic
Loan Party and (ii) by any Restricted Subsidiary that is not a Guarantor to any
other Restricted Subsidiary that is not a Guarantor;
(xiii)    the Company or any Restricted Subsidiary may consummate the concurrent
purchase and sale or exchange of property useful in a similar business between
the Company or any of its Restricted Subsidiaries and another person to the
extent that the assets


118




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





received by the Company or its Restricted Subsidiaries are of equivalent or
greater fair market value than the assets transferred; provided that to the
extent the assets Disposed of pursuant to this clause (xiii) constituted
Collateral, the assets received by the Company or its applicable Restricted
Subsidiary shall also constitute Collateral;
(xiv)    Dispositions of treasury stock of the Company to Restricted
Subsidiaries for use as consideration for acquisitions permitted under Section
6.15;
(xv)    That certain sale of the Company’s North America based e-security
business announced prior to the Execution Date;
(xvi)    Other Dispositions of Property that, together with all other Property
of the Company and its Restricted Subsidiaries previously Disposed of in
reliance upon this clause (xvi) during the twelve-month period ending with the
most recent month prior to the month in which any such Disposition occurs for
which financial statements of the Company have been delivered pursuant to
Section 6.1(i) or (ii), did not constitute a Substantial Portion of the Property
of the Company and its Restricted Subsidiaries as of the end of such most recent
prior month;
(xvii)    Sale and/or transfers of joint venture equity interests and assets to
facilitate that certain contemplated joint venture transaction disclosed to the
Arrangers prior to the Execution Date; and


(xviii) Dispositions of Target Shares to Wholly Owned Restricted Subsidiaries
(other than the Target and its Subsidiaries).  


Notwithstanding anything in this Section 6.14 to the contrary, no such
Dispositions of property may be made (other than pursuant to clause (i) above)
if any Default or, in the case of clauses (ix) and (xvi), Unmatured Default has
occurred and is continuing.
6.15    Investments and Acquisitions
The Company will not, nor will it permit any Restricted Subsidiary to, make any
Investments or to make any Future Acquisition of any Person, except:
(i)    Investments in cash and Cash Equivalents;
(ii)    Investments in the Company and the Guarantors;
(iii)    (a) Investments in existence on the Effective Date and (b) so long as
no Default or Unmatured Default has occurred and is continuing or would be
caused thereby, Investments in an SPC in connection with a Permitted
Securitization and in an aggregate outstanding amount for this clause (b) not to
exceed (x) 10% of the aggregate principal amount of Indebtedness permitted to be
incurred in respect of Permitted Securitizations plus (y) the aggregate amount
of accounts and notes receivables and related rights and property transferred to
an SPC in connection with Permitted Securitizations plus (z) the aggregate
amount of capital contributions and loans made or deemed made by the transferor
to the SPC in respect of a portion of the purchase price for such transferred
assets not paid in cash;


119




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(iv)    Investments by Foreign Subsidiaries that are not Foreign Subsidiary
Borrowers in other Foreign Subsidiaries;
(v)    the Company and its Restricted Subsidiaries may make intercompany loans
between and among one another (including through cash pooling arrangements)
(collectively, “Intercompany Loans”); provided that at no one time shall the
aggregate outstanding principal amount of all net Intercompany Loans made in
reliance on this clause (v) by Loan Parties to External Subsidiaries or by
Domestic Loan Parties to Foreign Loan Parties, exceed the Dollar Equivalent
Amount of $75,000,000 (determined without regard to any write-downs or
write-offs of such Intercompany Loans) and no Intercompany Loan shall be
permitted under this clause (v) if a Default or Unmatured Default has occurred
and is continuing or would be caused thereby;
(vi)    Investments received as part of the settlement of litigation or in
satisfaction of extensions of credit to any Person pursuant to the
reorganization, bankruptcy or liquidation of such Person or a good faith
settlement of debts with such Person;
(vii)    Investments received in settlement of amounts due to the Company or any
Restricted Subsidiary effected in the ordinary course of business.;
(viii)    so long as no Default or Unmatured Default has occurred and is
continuing or would be caused thereby, other Investments provided that the
aggregate amount of such Investments made (net of any return in cash (including
via book entry) of the principal amount thereof) in any consecutive four fiscal
quarter period does not exceed 10% of Total Tangible Assets as of the beginning
of such period, as set forth on the consolidated balance sheet of the Company
included in the financial statements of the Company delivered pursuant to
Section 6.1(i) or (ii) for the most recently ended fiscal quarter (or fiscal
year if such fiscal quarter is the fourth fiscal quarter of the Company’s fiscal
year) prior to such period;
(ix)    so long as no Default or Unmatured Default has occurred and is
continuing or would be caused thereby, any (1) Future Acquisition or (2)
Investments in or by Restricted Subsidiaries to effect the acquisition or
redemption of Equity Interests of AEVI International GmbH by the Company and/or
its Restricted Subsidiaries from the minority owners of such joint venture, so
long as, in each case, (A) in the case of the acquisition of Persons that do not
become Guarantors or acquired property or assets that is not acquired by the
Company or a Guarantor the aggregate amount of consideration in respect of such
Persons that do not become Guarantors or acquired property or assets that is not
acquired by the Company or a Guarantor (including without limitation any
payments in cash, Capital Stock or other consideration, any direct or deferred
payments (to the extent such deferred payments should be shown as a liability on
a balance sheet of the Company and its Restricted Subsidiaries in accordance
with GAAP) and the amount of any Indebtedness (other than Letters of Credit
incurred in the ordinary course of business) assumed pursuant to such Future
Acquisition) paid or payable by the Company or any Restricted Subsidiary in
connection with any such Future Acquisition and any Investments described in
clause (2) above, to the extent pursuant to this clause (ix) does not exceed the
greater of $100,000,000 and 2.5% of Total Tangible Assets as shown on or
determined in accordance with the most recent financial statements of the
Company delivered pursuant to Section 6.1(i) or (ii), (B) such Future
Acquisition and any Investment


120




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





described in clause (2) above, in each case, is not a Hostile Acquisition and
(C) on a Pro Forma Basis after giving effect to such Investment and any
Investments described in clause (2) above, as applicable, the Company is in
compliance with the financial covenants set forth in Sections 6.22 and 6.23,
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available under 6.1(i) or (ii). Any
Investments acquired in connection with such permitted Future Acquisition shall
be permitted, provided that such Investments were not made in connection with
the anticipation of such Future Acquisition;
(x)    so long as no Default or Unmatured Default has occurred and is continuing
or would be caused thereby, Investments to the extent that on a Pro Forma Basis
immediately after giving effect to such Investment, the Company’s Total Net
Leverage Ratio is less than or equal to the Total Net Leverage Ratio applicable
as of such date as set forth in Section 6.22 less 0.25 to 1.00 (provided that if
such ratio under Section 6.22 is 4.00 to 1.00 or less no such reduction of 0.25
to 1.00 shall be made), recomputed as of the last day of the most recently ended
fiscal quarter of the Company for which financial statements are available under
6.1(i) and (ii);
(xi)    so long as no Default or Unmatured Default has occurred and is
continuing or would be caused thereby, on and after the Acquisition Closing
Date, Investments consisting of loans on arms-length terms, or terms more
favorable to the Company and its Restricted Subsidiaries other than the Target
(in each case as determined in good faith judgment of the Company) to the Target
and/or its Subsidiaries (and Investments in the form of intermediate
intercompany loans to Wholly Owned Restricted Subsidiaries (other than the
Target and its Subsidiaries) to finance the same), provided that such
outstanding Investments to the Target and its Subsidiaries shall not in the
aggregate (without duplication) exceed €500,000,000 at any one time;
(xii)    the Acquisition pursuant to the Acquisition Documentation and any
subsequent acquisitions of Target Shares (including any Investments in
connection therewith to permit the Company or its Restricted Subsidiaries to
consummate the Transactions as contemplated by the Acquisition Documentation or
subsequently cause the Target to become a Wholly Owned Subsidiary of the
Company, including investments in the form of the contribution of Target Shares
to Wholly Owned Restricted Subsidiaries (other than the Target and its
Subsidiaries));
(xiii)    Receivables owing to the Company and extensions of trade credit in the
ordinary course of business;
(xiv)    Investments held by Target in the case of the Acquisition or a Person
acquired in a Future Acquisition in each case to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition and were in existence on the date of such acquisition;
(xv)    Investments consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;


121




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(xvi)    any Investment consisting of cash deposits (including escrowed
deposits) pursuant to binding commitments of the Company or its Restricted
Subsidiaries in effect with respect to (i) issuances or refinancings of
Indebtedness otherwise permitted hereunder and (ii) Future Acquisitions
permitted hereunder and not yet consummated;
(xvii)    prepaid expenses, negotiable instruments held for collection, lease,
utility, workers’ compensation, performance and other similar deposits provided
to third parties in the ordinary course of business;
(xviii)    So long as no Default or Unmatured Default has occurred and is
continuing, Investments in an aggregate amount not to exceed the unused
Available Amount; and
(xiv) to the extent constituting Investments, transactions to facilitate that
certain contemplated joint venture transaction disclosed to the Arrangers prior
to the Execution Date.


Notwithstanding the foregoing, at the option of the Company by written notice to
the Administrative Agent, any Investment that is or is in connection with a
Limited Condition Acquisition shall be deemed to have been incurred on the date
the definitive acquisition agreement relating to such Limited Condition
Acquisition was entered into (and not at the time such Limited Condition
Acquisition is consummated) and any applicable financial ratio tests and no
Default or Unmatured Default tests shall be tested in connection with such
incurrence, as of the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into, giving pro forma effect to such
Limited Condition Acquisition, to any Investment, and to all transactions in
connection therewith. In the event such election is made, any further
transactions undertaken in reliance on complying with a particular financial
ratio after the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into and prior to the earlier of the
consummation of such Limited Condition Acquisition or the termination of such
definitive agreement prior to the incurrence, such financial ratio test must be
satisfied both (i) assuming such Limited Condition Acquisition has occurred, on
a Pro Forma Basis and (ii) without giving effect to such Limited Condition
Acquisition or any Investment, incurrence of Indebtedness or the other
transactions in connection therewith.


Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 6.15 may be made through intermediate Investments in Restricted
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or Cash Equivalents shall be the fair market value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.


For purposes of determining compliance with this Section 6.15, if an Investment
meets, in whole or in part, the criteria of one or more of the categories of
Investments (or any portion thereof) permitted in this Section 6.15, the Company
may, in its sole discretion, classify or divide (and reclassify and redivide)
such Investment (or any portion thereof) in any manner that complies with this
Section 6.15 and will be entitled to only include the amount and type of such
Investment (or any


122




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





portion thereof) in one of the above clauses and such Investment will be treated
as being incurred or existing pursuant to only such clause or clauses (or any
portion thereof).


6.16    Liens
The Company will not, nor will it permit any Restricted Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Company or
any of its Restricted Subsidiaries, except:
(i) (a) Permitted Encumbrances, (b) Liens, if any, created under the Loan
Documents (including Liens created under the Security Documents securing
Obligations) and (c) on and after the Acquisition Closing Date, if the
Replacement Facilities Effective Date has not occurred and the Existing Loan
Agreement (or backstop facilities in replacement thereof) remains outstanding
pursuant to Section 6.18(i)(c), Liens on the Collateral securing obligations in
respect of such Indebtedness outstanding pursuant to Section 6.18(i)(c) to the
extent the holders thereof (or a representative thereof) have entered into an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent (and the Lenders hereby authorize the Administrative Agent
to negotiate and enter into any such documentation);
(ii)    Liens existing on the date hereof and described on Schedule 6.16, but
not including any subsequent increase in the principal amount secured thereby;
(iii)    Any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing clauses or in clause (viii) or (ix) below, provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured prior to such extension, renewal or
replacement (plus accrued interest, fees and expenses in connection with such
extension, renewal or replacement) and that such extension, renewal or
replacement Lien shall be limited to all or a part of the assets that secured
the Lien so extended, renewed or replaced (plus improvements and construction on
such property);
(iv)    Liens upon assets of an SPC granted in connection with a Permitted
Securitization permitted hereunder and customary backup Liens granted by the
transferor in accounts receivable and related rights and property transferred to
an SPC;
(v)    Liens arising out of or related to the rights of buyers of accounts under
any Permitted Factoring or Integrated Service Contract or otherwise in
connection with the incurrence of Integrated Service Contract Debt permitted
hereunder;
(vi)    Liens in favor of financial institutions against cash pooling
arrangements or bank account deposits in foreign bank accounts at such financial
institution granted in the ordinary course of business and consistent with
standard business practices in such foreign jurisdiction, provided that any such
deposit account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company or its Restricted Subsidiaries;
(vii)    Liens customary in the banking industry constituting a right of
set-off, revocation, refund or chargeback under a customary deposit agreement or
under the Uniform Commercial Code of a bank or other financial institution (or
similar Liens of non-U.S. financial


123




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





institutions) incurred in the ordinary course of business where deposits are
maintained by the Company or any Restricted Subsidiary;
(viii)    Liens on property and assets of the Target and its Restricted
Subsidiaries permitted to survive the Acquisition or be incurred thereafter and
prior to the Domination Agreement Effective Date under the terms of the
Acquisition Documentation;
(ix)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Company or
any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;
(x)    Liens on assets and property of Foreign Subsidiaries securing
Indebtedness and other obligations of such Foreign Subsidiaries in an aggregate
outstanding amount not to exceed the greater of $100,000,000 and 2.5% of Total
Tangible Assets as shown on or determined in accordance with the most recent
financial statements of the Company delivered pursuant to Section 6.1(i) or (ii)
at any one time;
(xi)    Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by 6.18(xix), (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Restricted Subsidiary;
(xii)    Liens arising from filing UCC (or similar law of any jurisdiction)
financing statements or similar public filings, registrations or agreements in
foreign jurisdiction regarding leases and consignment or bailee arrangements in
the ordinary course of business permitted or not prohibited by any of the Loan
Documents and Liens securing liabilities in respect of indemnification
obligations thereunder as long as each such Lien only encumbers the assets that
are the subject of the related lease (or contained in such leasehold) or
consignment or bailee, and other precautionary statements, filings or
agreements;
(xiii)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation
and exportation of goods in the ordinary course of business;
(xiv)    Liens on cash or Investments permitted by Section 6.15 securing Hedging
Agreements in the ordinary course of business submitted for clearing in
accordance with applicable law;


124




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(xv)    Liens in favor of a Domestic Loan Party;
(xvi)    Liens in favor of a commodity, brokerage or security intermediary who
holds a commodity, brokerage or, as applicable, a security account on behalf of
the Company or a Restricted Subsidiary provided such Lien encumbers only the
related account and the property held therein and relates to the security for
the activities associated with such account;
(xvii)    Liens on deposits or other amounts held in escrow to secure
contractual payments (contingent or otherwise) payable by the Company or its
Restricted Subsidiaries to a seller after the consummation of a Future
Acquisition;
(xviii)    Liens not otherwise permitted by the foregoing provisions of this
Section 6.16, provided that (1) the aggregate outstanding amount secured by all
such Liens shall not at any time exceed the greater of $200,000,000 and 5% of
Total Tangible Assets as shown on or determined in accordance with the most
recent financial statements of the Company delivered pursuant to Section 6.1(i)
or (ii), (2) such Liens (x) do not secure the Senior Notes or New Senior
Unsecured Notes and (y) do not secure Indebtedness outstanding pursuant to
Section 6.18(i)(c) (or any Permitted Refinancing Indebtedness in respect
thereof), (3) at the time of such incurrence and immediately after giving effect
thereto, no Default or Unmatured Default shall have occurred or be continuing
and (4) to the extent any Liens on the Collateral outstanding under this clause
(xviii) secure any Indebtedness for borrowed money, if requested by the
Administrative Agent, the Company, the applicable Loan Parties and the
Administrative Agent shall enter into an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent providing for such
Indebtedness to be secured with the applicable Obligations on, at the Company’s
option, a pari passu or junior basis to the Liens securing such Obligations (and
the Lenders hereby authorize the Administrative Agent to negotiate and enter
into any such documentation); and
(xix) On and after the Acquisition Closing Date, Liens on the Collateral
securing obligations in respect of any Bi-lateral LC/WC Agreement outstanding
pursuant to Section 6.18(xxii) to the extent that, if requested by the
Administrative Agent and if such Bi-lateral LC/WC Agreement does not already
constitute Obligations, the holders thereof (or a representative thereof) have
entered into an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent (and the Lenders hereby authorize the
Administrative Agent to negotiate and enter into any such documentation).
For purposes of determining compliance with this Section 6.16, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 6.16, the Company may, in its
sole discretion, classify or divide (and reclassify and redivide) such Lien (or
any portion thereof) in any manner that complies with this Section 6.16 and will
be entitled to only include the amount and type of such Lien or liability
secured by such Lien (or any portion thereof) in one of the above clauses and
such Lien will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof).


6.17    Affiliates


125




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





The Company will not, and will not permit any Restricted Subsidiary to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
unless such transaction, payment or transfer is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of the Company and/or
such Restricted Subsidiary, (c) solely between or among the Company and the
other Guarantors, or solely among non-Borrower, non-Guarantor Subsidiaries, (d)
upon fair and reasonable terms (taken as a whole) not materially less favorable
to the Company or such Restricted Subsidiary than the Company or such Restricted
Subsidiary would obtain in a comparable arms-length transaction, (e) a
Restricted Payment permitted by Section 6.25, (f) an Investment permitted by
Section 6.15, or (g)(x) with the Target and/or its Subsidiaries in connection
with the consummation of the Transactions as contemplated by the Acquisition
Documents or in accordance with the terms of a Domination Agreement or (y) any
transactions existing at or with the Target or its Subsidiaries permitted to
survive the Acquisition or be incurred thereafter and prior to the Domination
Agreement Effective Date under the terms of the Acquisition Documentation.
6.18    Indebtedness
The Company will not, and will not permit any Restricted Subsidiary, to create,
incur or suffer to exist any Indebtedness, except:
(i)    (a) The Loans, the Facility Letters of Credit, the other Obligations
under the Loan Documents, (b) Indebtedness of the Company in respect of the New
Senior Unsecured Notes; provided that the aggregate principal amount of
Indebtedness at any time outstanding under clause (b) shall not exceed
$500,000,000 and (c) if the Replacement Facilities Effective Date has not
occurred and the Existing Loan Agreement (or backstop facilities in replacement
thereof) remains outstanding, Indebtedness thereunder in an aggregate principal
amount not to exceed $750,000,000 (it being understood that to the extent the
Replacement Facilities are outstanding, such Indebtedness under this clause (c)
shall not be outstanding at the same time);
(ii)    Indebtedness of the Company and its Restricted Subsidiaries existing as
of the Execution Date and set forth on Schedule 6.18 and additional Indebtedness
consisting of working capital facilities, letter of credit facilities, bank
guarantee facilities or similar facilities; provided that Indebtedness
outstanding in reliance on this clause (ii) shall not in the aggregate exceed
$50,000,000;
(iii)    Indebtedness consisting of avals by any of the Company or its
Restricted Subsidiaries for the benefit of, and with respect to obligations
which are not classified as Indebtedness of, any of the Company or its
Restricted Subsidiaries which are entered into in the ordinary course of
business and consistent with standard business practices;
(iv)    Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof (other than the Target and its Restricted Subsidiaries);
provided that such Indebtedness existed at the time such Person becomes a
Restricted Subsidiary and was not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary, and the aggregate principal
amount of Indebtedness permitted by this Section 6.18(iv) shall not exceed
$25,000,000 at any time outstanding;


126




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(v)    Any Permitted Refinancing Indebtedness in respect of any Indebtedness
referred to in clauses (i)(b), (i)(c) (to the extent such Permitted Refinancing
Indebtedness otherwise complies with the requirements set forth in clause (i)(c)
(it being understood such amount may be increased in compliance with the
definition of Permitted Refinancing Indebtedness)), (ii), (iii) or (iv) above;
(vi)    Indebtedness arising from (a) the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business, or (b) the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;
(vii)    Receivables Indebtedness (excluding any intercompany Indebtedness among
the Company and its Restricted Subsidiaries) permitted under Section 6.24;
(viii)    Indebtedness (other than Indebtedness for borrowed money) arising from
agreements of the Company or a Subsidiary providing for indemnification,
contribution, earnout, adjustment of purchase price or similar obligations, in
each case, incurred or assumed in connection any acquisition or Disposition
otherwise permitted under this Agreement;
(ix)    Integrated Service Contract Debt in an aggregate amount outstanding at
any one time not to exceed $100,000,000;
(x)    Indebtedness incurred in the ordinary course of business in connection
with cash pooling arrangements and cash management incurred in the ordinary
course of business in respect of netting services and similar arrangements in
each case in connection with cash management and deposit accounts, but only to
the extent, with respect to any such arrangements, that the total amount of
deposits subject to such arrangements equals or exceeds the total amount of
overdrafts or similar obligations subject thereto;
(xi)    Indebtedness in respect of performance, surety, customs and appeal
bonds, or any indemnity agreement related thereto, arising in the ordinary
course of business;
(xii)    Other Indebtedness of the Company and the Guarantors; provided that, at
the time of the creation, incurrence or assumption of such other Indebtedness
and after giving effect thereto, the aggregate amount of all such other
Indebtedness does not exceed an amount equal to the greater of $100,000,000 and
2.5% of Total Tangible Assets as shown on or determined in accordance with the
most recent financial statements of the Company delivered pursuant to Section
6.1(i) or (ii);
(xiii)    Guarantee Obligations in respect of Indebtedness permitted under this
Section 6.18; provided that (i) if any Indebtedness that is Guaranteed is
subordinated to the Obligations then any Guarantee Obligations in respect of
such Indebtedness shall be subordinated to the Obligations of the applicable
Loan Party to the same extent and on terms not materially less favorable to the
Lenders as the Indebtedness so Guaranteed is subordinated to the Obligations,
and (ii) no such permitted Indebtedness in respect of the Senior Notes, New
Senior Unsecured Notes and/or the Existing Loan Agreement (or backstop
facilities in


127




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





replacement thereof) (or in each case any Permitted Refinancing Indebtedness
thereof) shall be Guaranteed by any Restricted Subsidiary unless such Restricted
Subsidiary has Guaranteed the applicable Obligations pursuant to a Guaranty and
(iii) such Guarantee Obligations shall be incurred in compliance with Section
6.15;
(xiv)    Intercompany Indebtedness among the Company and its Restricted
Subsidiaries in connection with effectuating the Transactions;
(xv)    Indebtedness in respect of Hedging Agreements permitted by Section 6.21;
(xvi)    Indebtedness among the Company and its Subsidiaries (including between
or among Subsidiaries); provided that, (a) any such Indebtedness owing by any
Loan Party to any Subsidiary other than a Domestic Loan Party shall be
unsecured;
(xvii)    So long as no Default or Unmatured Default shall have occurred and be
continuing, Indebtedness of the Company and the Guarantors if on a Pro Forma
Basis after giving effect to the incurrence or assumption of such Indebtedness
the Company’s Total Net Leverage Ratio is less than or equal to the Total Net
Leverage
Ratio applicable as of such date as set forth in Section 6.22 less 0.25 to 1.00
(provided that if such ratio under Section 6.22 is 4.00 to 1.00 or less no such
reduction of 0.25 to 1.0 shall be made), recomputed as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are available under 6.1(i) and (ii);
(xviii)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed the greater of $100,000,000 and 2.5% of Total Tangible Assets as
shown on or determined in accordance with the most recent financial statements
of the Company delivered pursuant to Section 6.1(i) or (ii) outstanding at any
time;
(xix)    Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof (and not in contemplation thereof),
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause shall not exceed
$20,000,000 at any time outstanding;
(xx)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of incurrence;
(xxi)    Indebtedness of the Target and its Restricted Subsidiaries permitted to
survive the Acquisition or be incurred thereafter and prior to the Domination
Agreement Effective Date under the terms of the Acquisition Documentation (and
any Permitted


128




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Refinancing Indebtedness in respect thereof) not secured by assets of the
Company or its Restricted Subsidiaries (other than the Target and its
Subsidiaries) or guaranteed by the Company or its Restricted Subsidiaries (other
than the Target and its Subsidiaries);
(xxii)    Indebtedness consisting of Bi-lateral LC/WC Agreements in an aggregate
maximum principal exposure amount at any one time up to $300,000,000 (it being
agreed the maximum principal exposure amount in respect of Bi-lateral LC/WC
Agreements constituting revolving loan credit facilities outstanding at any one
time shall not exceed $50,000,000 (in each case, such cap limitations to be
calculated exclusive of any bank guarantee or the like issued in connection with
a squeeze-out of any minority shareholders of the Target (i) in accordance with
Sec. 327b(3) of the German Stock Corporation Act (Aktiengesetz), (ii) in
accordance with Sec. 62 of the German Transformation Act (Umwandlungsgesetz) in
conjunction with 327b(3) of the German Stock Corporation Act (Aktiengesetz) or
(iii) in relation to a squeeze-out pursuant to 39a and 39b of the German
Takeover Code (Wertpapiererwerbs- und Übernahmegesetz)); and
(xxiii)    Intercompany Indebtedness representing consideration for any
intercompany Disposition permitted by Section 6.14(xviii).
The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the Exchange Rate or currencies will not
be deemed to be an incurrence of Indebtedness for purposes of this Section 6.18.
The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a consolidated balance sheet of the Company dated
such date prepared in accordance with GAAP.


This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.


Further, for purposes of determining compliance with this Section 6.18, if an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of Indebtedness (or any portion thereof) permitted by this
Section 6.18, the Company may, in its sole discretion, classify or divide (and
reclassify and redivide) such item of Indebtedness (or any portion thereof) in
any manner that complies with this Section 6.18 and will be entitled to only
include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (a) of this Section
6.18.


6.19    Negative Pledge Clauses


129




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





The Company will not, and will not permit any Restricted Subsidiary to, enter
into or suffer to exist or become effective any agreement that prohibits or
limits the ability of the Company or any Restricted Subsidiary to create, incur,
assume or suffer to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired, other than (a) restrictions and conditions in
this Agreement, the other Loan Documents, any Indebtedness permitted by Section
6.18(i) or (iv), any documentation governing the Senior Notes, any credit
agreements, indentures or similar agreements governing Indebtedness permitted to
be incurred or outstanding pursuant to Section 6.18 to the extent such
agreements contain applicable Lien restrictions, in the good faith determination
of the Company, not materially less favorable to the Lenders than those
contained in customary documentation governing similar Indebtedness in the
market at the time of such incurrence, and any Permitted Refinancing
Indebtedness in respect thereof, (b) customary restrictions and conditions
contained in agreements relating to Dispositions permitted by Section 6.14
pending the consummation of such Dispositions, (c) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or the Persons obligated thereon, (d)
customary provisions in leases and other contracts restricting the assignment,
subletting or other transfer thereof (including the granting of any Lien), (e)
restrictions or conditions imposed by restrictions on cash and other deposits or
net worth provisions in leases and other agreements entered into in the ordinary
course of business, (f) restrictions and conditions binding on a Restricted
Subsidiary or its assets at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary or such assets were first acquired by such Restricted
Subsidiary (other than a Restricted Subsidiary that was a Restricted Subsidiary
on the Execution Date or assets owned by any Restricted Subsidiary on the
Execution Date), so long as such contractual obligations were not entered into
solely in contemplation of such Person becoming a Restricted Subsidiary or
assets being acquired, (g) customary provisions in partnership agreements,
limited liability company governance documents, joint venture agreements and
other similar agreements that restrict the transfer of assets of, or ownership
interests in, the relevant partnership, limited liability company, joint venture
or similar Person, (h) any instrument governing Indebtedness assumed in
connection with the Acquisition (to the extent permitted to survive the
Acquisition pursuant to the Acquisition Documentation), (i) with respect to bank
deposit accounts, cash sweep arrangements, cash management services or cash
pooling arrangements, conditions that require consent of the bank before any
lien or pledge arrangement securing obligations and liabilities of the Company
or any Restricted Subsidiary are enacted (with each of the foregoing being
within the general parameters customary in the banking industry or arising
pursuant to the applicable banking institution’s general terms and conditions)
or (j) restrictions in respect of assets that, taken as a whole, are immaterial,
provided that in good faith judgment of the Company, such conditions would not
have a material adverse effect on the ability of any Borrower to satisfy its
Obligations hereunder.
6.20    Limitation on Restrictions on Subsidiary Distributions
The Company will not, and will not permit any Restricted Subsidiary to, enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary of the Company to (i)
pay dividends or make any other distributions in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, any Loan
Party, (ii) make loans or advances to or Investments in any Loan Party or (iii)
transfer any of its assets to any Loan Party, except for such encumbrances or
restrictions existing under or by reason of (a) restrictions and conditions
existing under the Loan Documents, any other Indebtedness permitted by Section
6.18(i) or (iv), the


130




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Senior Notes, any credit agreements, indentures or similar agreements governing
Indebtedness permitted to be incurred pursuant to Section 6.18 to the extent
such agreements’ applicable restrictions will not materially impair the
Company’s ability to make principal or interest payment on the Loans, and any
Permitted Refinancing Indebtedness in respect thereof, (b) any restrictions with
respect to a Restricted Subsidiary imposed pursuant to an agreement which has
been entered into in connection with the disposition of all or substantially all
of the Capital Stock or assets of such Restricted Subsidiary, (c) any
restrictions with respect to assets encumbered by a Lien permitted by Section
6.16 so long as such restriction applies only to the assets encumbered by such
permitted Lien, (d) to the extent required by the minority shareholders thereof,
any restriction with respect to a Foreign Subsidiary of which less than 90% of
the Voting Stock is owned by the Company or any of its Subsidiaries, (e)
customary restrictions in connection with Permitted Securitizations, (f)
applicable Requirements of Law, (g) customary restrictions and conditions
contained in any agreement relating to the Disposition of any property not
prohibited by Section 6.14 pending the consummation of such Disposition, (h) any
agreement in effect at the time a Restricted Subsidiary becomes a Restricted
Subsidiary of the Company, so long as such agreement was not entered into in
connection with or in contemplation of such person becoming a Restricted
Subsidiary of the Company, (i) any instrument governing Indebtedness assumed in
connection with the Acquisition or any permitted Future Acquisition and
permitted pursuant to Section 6.18, which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person or the properties or assets of the Person so acquired; or (j) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (b), (h) or (i) above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing; provided, further, that this Section 6.20 shall not apply to
encumbrances or restrictions (x) arising by reason of customary non-assignment
or no-subletting clauses in leases or other contracts entered into in the
ordinary course of business and consistent with past practices or (y) in
agreements governing any Indebtedness permitted pursuant to Section 6.18(xix)
otherwise permitted hereby and covering only those assets financed by such
Indebtedness.
6.21    Hedging Agreements
The Company will not, and will not permit any Restricted Subsidiary to, enter
into or remain a party to any Hedging Agreement for purposes of financial
speculation.
6.22    Total Net Leverage Ratio
Commencing on the last day of the first full fiscal quarter of the Company
ending after the Execution Date, the Company shall not permit the Total Net
Leverage Ratio to exceed 4.50 to 1.00 as of the last day of any fiscal quarter
of the Company; provided that the ratio referred to in this Section 6.22 shall
be reduced to 4.25 to 1.00 on December 31, 2017, further reduced to 4.00 to 1.00
on December 31, 2018, and further reduced to 3.75 to 1.00 on June 30, 2019.
6.23    Interest Coverage Ratio
Commencing on the last day of the first full fiscal quarter of the Company
ending after the Execution Date, the Company shall not permit the Interest
Coverage Ratio to be less than 3.0 to 1.0 as of the last day of any fiscal
quarter of the Company.


131




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





6.24    Receivables Indebtedness
. The Company and its Restricted Subsidiaries shall not permit the aggregate
outstanding amount of Receivables Indebtedness and, without duplication,
aggregate outstanding amount of any Permitted Factoring in each case to the
extent recourse to the Company or any Domestic Restricted Subsidiary, at any one
time to exceed the Dollar Equivalent Amount of $100,000,000.
6.25    Restricted Payments
The Company will not, and will not permit any Restricted Subsidiary to, declare
or pay any dividend (other than dividends payable solely in Capital Stock of the
Person making such dividend) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of the Company
or any Restricted Subsidiary, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Company or any Restricted Subsidiary
(collectively, “Restricted Payments”), except that:
(a)    any Restricted Subsidiary may make Restricted Payments to the Company,
any Wholly Owned Restricted Subsidiary or on account of its Capital Stock
ratably to the holders thereof (or more favorably with respect to the Loan
Parties or any other Wholly Owned Restricted Subsidiary);
(b)    Restricted Payments may be made as required pursuant to the terms of the
Domination Agreement;
(c)    the Company may make payments in cash in lieu of the issuance of
fractional shares or may repurchase partial interests in its Capital Stock for
nominal amounts which are required to be repurchased in connection with the
exercise of stock options or warrants to permit the issuance of only whole
shares of Capital Stock;
(d)    Restricted Payments shall be permitted to consummate the Transactions as
contemplated by the Acquisition Documents and any subsequent acquisitions of
Target Shares;
(e)    the Company may repurchase its Capital Stock upon the cashless exercise
of stock options, warrants or other convertible securities as a result of the
Company accepting such options, warrants or other convertible securities as
satisfaction of the exercise price of such Capital Stock;
(f)    the Company may pay for the repurchase, retirement or other acquisition
or retirement for value of Capital Stock of the Company (including related stock
appreciation rights or similar securities) held by any future, present or former
director, officer, member of management, employee or consultant of the Company
or any of its Restricted Subsidiaries (or the estate, heirs, family members or
former family members of any of the foregoing) (collectively, “Covered
Persons”); provided that (A) at the time of any such repurchase, retirement or
other acquisition or retirement for value no Unmatured Default or Default exists
or would result, (B) the aggregate amount of Restricted Payments made under this
clause (f) in any fiscal year does not exceed (x) $5.0 million (the “Yearly
Limit”) plus (y) the portion of the Yearly Limit from each of the immediately
preceding two fiscal years (but not fiscal years ended prior to the Effective
Date) which was not expended by the Company for Restricted Payments in such
fiscal years (the “Carryover Amount” and in calculating the Carryover Amount for
any fiscal year, the Yearly Limit applicable to the previous fiscal years shall
be deemed to have been


132




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





utilized first by any Restricted Payments made under this clause (f) in such
fiscal year) plus (z) the net cash proceeds of any “key-man” life insurance
policies of the Company or any of its Restricted Subsidiaries that have not been
used to make any repurchases, retirements or acquisitions under this clause (f);
provided, further, that cancellation of Indebtedness owing to the Company or any
Restricted Subsidiary from Covered Persons in connection with a repurchase of
such securities of the Company will not be deemed to constitute a Restricted
Payment for purposes of this Section 6.25;
(g)    provided no Unmatured Default or Default has occurred and is continuing,
Restricted Payments may be made in an aggregate amount not to exceed the greater
of $100,000,000 or 2.5% of Total Tangible Assets as shown on or determined in
accordance with the most recent financial statements of the Company delivered
pursuant to Section 6.1(i) or (ii) (with such amount reduced by the amount of
any payments, prepayments, repurchases or redemptions of or other optional or
voluntarily defeasements pursuant to Section 6.26(b));
(h)    provided no Unmatured Default or Default has occurred and is continuing,
Restricted Payments constituting a quarterly cash dividend to the shareholders
of the Company shall be permitted in an amount not to exceed $30,000,000 per
quarter; provided that such amount shall automatically be modified to be 12.5
cents per share of common equity of the Company (for the avoidance of doubt,
without taking into account any share splits or comparable transactions with
similar effect) per quarter upon the occurrence of the Acquisition Closing Date;
(i)    provided no Unmatured Default or Default has occurred and is continuing,
Restricted Payments shall be permitted to the extent the Company’s Total Net
Leverage Ratio on a Pro Forma Basis after giving effect to such Restricted
Payment is less than or equal to 2.50 to 1.00;


(j)    provided no Unmatured Default or Default has occurred and is continuing
and the Company’s Total Net Leverage Ratio on a Pro Forma Basis after giving
effect to such Restricted Payment is less than or equal to 3.00 to 1.00,
Restricted Payments shall be permitted in an aggregate amount not to exceed the
unused Available Amount; and
(k)    Restricted Payments pursuant to the Diebold, Incorporated 2014
Non-Qualified Stock Purchase Plan (or any successor thereto) in an aggregate
amount (net of employee contributions) not to exceed $3,000,000 in any fiscal
year.; and
(l)    Restricted Payments in an amount not to exceed €100,000,000 consisting of
the acquisition or redemption of Equity Interests of AEVI International GmbH by
the Company and/or its Restricted Subsidiaries from the minority owners of such
joint venture.


Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.25 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.25 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).


6.26    Certain Payments of Indebtedness


133




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





The Company will not, and will not permit any Restricted Subsidiary to, make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to Subordinated Indebtedness, the New Senior Unsecured Notes or
other unsecured Indebtedness for borrowed money represented by debt securities
of the Company or a Guarantor, and in each case any Permitted Refinancing
Indebtedness in respect thereof (collectively, the “Restricted Indebtedness”)
except for (a) payments, prepayments, repurchases or redemptions, or other
optional or voluntary defeasements, with the proceeds of any Permitted
Refinancing Indebtedness in respect of such Restricted Indebtedness that is
permitted by Section 6.18, (b) provided no Unmatured Default or Default has
occurred and is continuing at the same time thereof, payments, prepayments,
repurchases or redemptions of or other optional or voluntarily defeasements not
in excess of the greater of $100,000,000 and 2.5% of Total Tangible Assets (with
such amount reduced by the amount of any Restricted Payments pursuant to Section
6.25(g)); (c) provided no Unmatured Default or Default has occurred and is
continuing at the time thereof, to the extent the Secured Net Leverage Ratio of
the Company and its Restricted Subsidiaries is less than or equal to 2.50 to
1.00 on a Pro Forma Basis, other payments, prepayments, repurchases or
redemptions of or other optional or voluntary defeasements; (d) provided no
Unmatured Default or Default has occurred and is continuing at the time thereof,
payments, prepayments, repurchases and redemptions and other optional or
voluntary defeasements shall be permitted in an aggregate amount not to exceed
the unused Available Amount, (e) payments, prepayments, repurchases and
redemptions of (and optional or voluntary defeasements of) indebtedness set
forth in the definition of “Existing Company Debt Refinancing”, “Target
Refinancing” and any Indebtedness of the Target and its Subsidiaries existing as
of the Acquisition Closing Date or that was incurred after the Acquisition
Closing Date and prior to the Domination Agreement Effective Date and permitted
under the terms of the Acquisition Documentation and (f) repayments of
intercompany debt.
6.27    Amendments to Organizational Documents
The Company will not, and will not permit any Restricted Subsidiary to amend,
supplement, terminate, replace or waive or otherwise modify any Organizational
Document of the Company or any Restricted Subsidiary in a manner that is
materially adverse to the interests of the Lenders.
6.28    Additional Covenants
If at any time after the date hereof the Company or any Guarantor shall become
party to any instrument or agreement (including all such instruments or
agreements in existence as of the date hereof) in respect of the Senior Notes,
the Existing Credit Agreement (including any backstop facilities in replacement
thereof and the documentation in respect thereof), the New Senior Unsecured
Notes (and the documentation in respect thereof), and/or other material
indebtedness for borrowed money with an outstanding individual principal or
outstanding committed amount in excess of $125 million, and in each case any
Permitted Refinancing Indebtedness in respect thereof, that includes any
guarantee, security or financial covenants or defaults (in each case solely to
the extent then in effect) not substantially provided for in this Agreement or
more favorable in any material manner to the lenders or holders thereunder than
those provided for in this Agreement, then the Company shall promptly so advise
the Administrative Agent at least five Business Days prior (or such later date
as is acceptable to the Administrative Agent) to entering into any such
instrument or agreement and provide the Administrative Agent with true and
complete copies of such instrument or agreement after the execution thereof.
Thereupon, if the Administrative Agent or the Required Lenders shall request,
the Borrowers


134




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





shall enter into an amendment to this Agreement or an additional agreement (as
the Administrative Agent may request), providing for substantially the same such
guarantee, security or financial covenants or defaults as provided for in such
instrument or agreement to the extent required and as may be selected by the
Administrative Agent.
6.29    The Offer, the Acquisition and Related Matters
The Company shall and shall cause its Subsidiaries to:
(a)    Conduct the Offer in accordance with, and otherwise comply in all
material respects with, the German Takeover Code and all other applicable laws
and regulations relating to the Offer.
(b)    Except as consented to by the Arrangers in writing (such consent not to
be unreasonably withheld, conditioned or delayed), ensure that the Offer
Document corresponds in all material respects to the terms and conditions of the
Offer as set out, and to the extent set out, in the Business Combination
Agreement.
(c)    Promptly deliver to the Administrative Agent (i) at least 3 Business Days
prior to the first submission to BaFin (and as soon as reasonably practicable
prior to each other submission to BaFin, if any), a copy of the draft Offer
Document to be submitted to BaFin; and (ii) promptly after its publication, a
copy of any amendment, supplement or modification to the Offer Document.
(d)    Ensure that the Offer Document contains all the Key Offer Terms.
(e)    Upon request of the Administrative Agent, inform the Administrative Agent
as to the status and progress of the Offer, and any material post-Acquisition
transactions related thereto, including without limitation (i) any event or
circumstance which may reasonably be expected to cause the Offer to lapse and,
promptly upon request, details of the current level of acceptances of the Offer
of which the Company is aware, (ii) a running tally (reported to the
Administrative Agent from time to time after the initial Advance on the
Acquisition Closing Date hereunder, on the number of shares of the Target
acquired by AcquisitionCo, (iii) the status of AcquisitionCo’s efforts to enter
into a Domination Agreement and (iv) the status of any squeeze out of minority
Shareholders of Target.
(f)    Unless the Target has been merged into AcquisitionCo or converted into a
limited liability company, cause AcquisitionCo to use all commercially
reasonable efforts to enter into the Domination Agreement as soon as practicable
after the Final Settlement Date and shall cause AcquisitionCo and Target not to
terminate such Domination Agreement.
(g)    Except as consented to by the Arrangers in writing (such consent not to
be unreasonably withheld, conditioned or delayed), not amend, waive, consent to
or otherwise modify any term of the Acquisition Documentation and/or Non-Tender
Documents in a manner materially adverse to the interests of the Lenders or
Arrangers (it being understood that any amendments, waivers in respect of the
Key Offer Terms or the provisions of the Business Combination Agreement limiting
recourse against financing sources shall be material and adverse to the interest
of the Lenders and Arrangers).
(h)    As promptly as reasonably practicable after AcquisitionCo holds (or
otherwise controls or is attributed) a number of Target Shares which permit the
squeeze-out of any minority


135




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





shareholders of Target, ensure that squeeze-out procedures pursuant to Sections
39a sub. seq. of the German Takeover Code, 327a of the German Stock Corporation
Act (Aktiengesetz) or Section 62 of the German Transformation Act
(Umwandlungsgesetz) (whatever the Company considers more appropriate to achieve
timely squeeze-out of any remaining shareholders of the Target) are initiated.
(i)    Unless consented to by the Arrangers, not permit AcquisitionCo to take
any action or step (or permit the taking of any action or step) which may result
in AcquisitionCo, the Company or any of its Subsidiaries being or becoming
obliged to make a mandatory offer pursuant to Section 35 of the German Takeover
Code.
(j)    On or prior to the date that is 90 days after the Domination Agreement
Effective Date (or such later date as the Administrative Agent shall agree in
its sole discretion) the Target Refinancing shall have occurred; provided that
if the proceeds of Indebtedness are utilized to effect the Target Refinancing,
such Indebtedness shall be incurred and guaranteed only by the Company and the
Guarantors.


6.30    Designation of Certain Subsidiaries
The Company may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by delivering to the Administrative Agent a certificate of the
Company specifying such designation and certifying that the conditions to such
designation set forth below are satisfied; provided that:
(i) both immediately before and immediately after any such designation, no
Unmatured Default or Default shall have occurred and be continuing;
(ii) on a Pro Forma Basis, the Company shall be in compliance with the financial
covenants set forth in Sections 6.22 and 6.23 immediately after giving effect to
such designation;
(iii) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Unrestricted Subsidiary shall be an “unrestricted subsidiary”
or otherwise not subject to the covenants under any agreements governing the
Material Indebtedness for borrowed money subject to the covenant in Section
6.28; and
(iv) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such designated Subsidiary has been, or
concurrently therewith will be, designated as an Unrestricted Subsidiary in
accordance with this Section 6.30.
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Company in such designated Subsidiary on the
date of designation in an amount equal to the fair market value of the Company
and its Restricted Subsidiaries’ Investment therein, as estimated in good faith
at such time by the Company. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such previously
Unrestricted Subsidiary existing at such time. and (ii) a return on any
Investment by the applicable Loan Party (or its relevant Subsidiaries) in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of such Loan Party’s
(or its relevant Subsidiaries’) Investment in such Subsidiary.


136




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





6.31    Security On the Acquisition Closing Date
On the Acquisition Closing Date, the Administrative Agent shall have received
(i) executed copies of the Security Documents signed by the Loan Parties party
thereto, and all other actions necessary to establish that the Administrative
Agent will have a perfected first priority security interest in the Collateral
(subject to Liens permitted under Section 6.16) shall have been taken and (ii)
to the extent requested by the Administrative Agent, a customary written opinion
or opinions of the Company’s and Guarantors’ counsel, addressed to the
Administrative Agent and Lenders, in form and substance customary for
transactions of this type covering matters relating to the Security Documents
and the creation and perfection of security interests.
Notwithstanding anything herein to the contrary, to the extent any Collateral
(including the grant or perfection of any security interest) is not provided on
the Acquisition Closing Date (other than the grant and perfection of security
interests (i) in material assets located in any state of the United States or
the District of Columbia with respect to which a Lien may be perfected solely by
the filing of a financing statement under the UCC and (ii) in capital stock of
the Company’s material Domestic Restricted Subsidiaries with respect to which a
Lien may be perfected by the delivery of a stock certificate) after the
Company’s use of commercially reasonable efforts to do so without undue burden
or expense, then (a) the provision of such Collateral may be provided after the
Acquisition Closing Date pursuant to arrangements to be mutually agreed between
the Company and the Administrative Agent) and (b) all provisions of this
Agreement and the Security Agreement (including, without limitation, all
conditions precedent, representations, warranties, covenants, events of default
and other agreements herein and therein) shall be deemed modified to the extent
necessary to permit the foregoing.




Article XIX.ARTICLE VII
Article XX.

Article XXI.DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default (provided that prior to the Domination Agreement Effective Date such
provisions shall not apply to the Target or its Subsidiaries):
7.1     Any representation or warranty made, including without limitation those
deemed made pursuant to Section 4.4 or 4.5, by or on behalf of the Company or
its Subsidiaries to the Lenders or the Administrative Agent in any Loan
Document, in connection with any Loan or Facility Letter of Credit, or in any
certificate or information delivered in writing in connection with any Loan
Document, shall be false in any material respect on the date as of which made.
7.2     Nonpayment of principal of any Loan when due, or nonpayment of interest
on any Loan or of any commitment or ticking fee within five Business Days after
written notice from the Administrative Agent that the same has become due, or
nonpayment of any other obligations under any of the Loan Documents within five
Business Days after written notice from the Administrative Agent that the same
has become due.
7.3     Subject to Section 17.5, the breach by any Loan Party of any of the
terms or provisions in Sections 6.2, 6.3, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17,
6.18, 6.19, 6.20, 6.21, 6.22, 6.23, 6.24, 6.25, 6.26, 6.27, 6.28, 6.29, 6.31
and/or 10.4(b); provided that the breach of the terms or provisions in Sections


137




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





6.22 and/or 6.23 (a “Financial Covenant Default”) shall not constitute a Default
with respect to any Loans or Commitments hereunder, other than the Revolving
Credit Loans, Term A Loans, Revolving Credit Commitments and Term A Commitments,
until the date on which the Revolving Credit Loans and Term A Loans (if any)
have been accelerated, and the Revolving Credit Commitments and Term A
Commitments (if any) have been terminated, in each case, by the Required TLA/RC
Lenders.
7.4     The breach by any Loan Party of, or other default by any Loan Party
under, any of the terms or provisions of this Agreement or any other Loan
Document (other than a breach or default which constitutes a Default under
Section 7.1, 7.2 or 7.3) which is not remedied within 30 days after written
notice from the Administrative Agent.
7.5     Failure of the Company or any of its Restricted Subsidiaries to pay when
due any principal of, or premium or interest on (beyond any applicable grace
period therefor) any Indebtedness or net Hedging Obligations to the extent such
Indebtedness and/or net Hedging Obligations aggregate in excess of $50,000,000
(“Material Indebtedness”); or the default by the Company or any of its
Restricted Subsidiaries in the performance of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of the Company or any of its
Restricted Subsidiaries shall be declared to be due and payable or required to
be prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; provided that any breach of the covenants set forth
in Section 6.22 and 6.23 giving rise to an event described in this Section 7.5
above shall not, by itself, constitute Default under any Term Facility (other
than the Term A Facilities) unless the Required TLA/RC Lenders have accelerated
any Term A Loans and Revolving Credit Loans then outstanding as a result of such
breach and such declaration has not been rescinded on or before the date on
which the Term Loan Lenders (other than the Lenders under the Term A Facilities)
declare a Default in connection therewith.
7.6     The Company or any of its Restricted Subsidiaries (other than an
Immaterial Subsidiary), shall (i) voluntarily have an order for relief entered
with respect to it under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts or seeking similar relief under any law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency or
reorganization or relief of debtors or similar proceeding or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate, company or other action to authorize
or effect any of the foregoing actions set forth in this Section 7.6, (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7,
(vii) not pay, or admit in writing its inability to pay, its debts generally as
they become due, or (viii) with respect to any Restricted Subsidiary (other than
an Immaterial Subsidiary) incorporated in Germany is over indebted within the
meaning of section 19 of the Insolvency Code (Insolvenzordnung).


138




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





7.7     Without its application, approval or consent, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Company or
any of its Restricted Subsidiaries (other than an Immaterial Subsidiary) or any
Substantial Portion of their respective Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Company or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.
7.8     Any court, government or governmental agency shall without appropriate
compensation condemn, seize or otherwise appropriate, or take custody or control
of (each a “Condemnation”), all or any portion of the Property of the Company or
any of its Restricted Subsidiaries which, when taken together with all other
Property of the Company and its Restricted Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve‑month period
ending with the month in which any such Condemnation occurs, constitutes a
Substantial Portion and is reasonably likely to have a Material Adverse Effect.
7.9     One or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (other than judgments covered by insurance issued by an
insurer that has accepted coverage and has the ability to pay such judgments)
shall be rendered against the Company, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
90 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Restricted Subsidiary to enforce any such
judgment which is not effectively stayed for a period of 30 consecutive days;
7.10     Any member of the Controlled Group shall fail to pay when due an amount
or amounts aggregating in excess of $50,000,000 which it shall have become
liable to pay under Title IV of ERISA or Sections 412, 431 or 432 of the Code;
or notice of intent to terminate a Single Employer Plan with Unfunded
Liabilities in excess of $50,000,000 (a “Material Plan”) shall be filed under
Section 4041(c) of ERISA by any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in excess of $50,000,000 in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition shall exist that could reasonably be expected to result in
PBGC obtaining a decree adjudicating that any Material Plan must be terminated;
or the determination by the PBGC of liability in excess of $50,000,000 on any
member of the Controlled Group pursuant to Section 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA; there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to one or more Multiemployer Plans which
causes one or more members of the Controlled Group to incur a current payment
obligation in excess of $50,000,000; or there shall occur a Foreign Plan Event
which causes one or more members of the Controlled Group to incur liability in
excess of $50,000,000.
7.11     The Company or any of its Subsidiaries shall be the subject of any
proceeding or investigation pertaining to the Release by the Company or any of
its Subsidiaries or any other Person of any Hazardous Substance, or any
violation of any applicable Environmental Law, which, in either case, could
reasonably be expected to have a Material Adverse Effect.
7.12     The occurrence of any Change of Control.


139




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





7.13     On and after the Acquisition Closing Date, any Lien purported to be
created on any material portion of the Collateral under any Security Document
shall cease to be, or shall be asserted in writing by any Loan Party not to be,
a valid and perfected Lien on such Collateral (subject to Liens Permitted under
Section 6.16), except in connection with a release of such Collateral in
accordance with the terms of this Agreement.
7.14     This Agreement, any Guaranty or any Security Document (after
effectiveness thereof) or, after the Domination Agreement Effective Date and
prior to the date the Target has merged into AcquisitionCo or been converted
into a limited liability company, the Domination Agreement, shall for any reason
cease to be in full force and effect and valid, binding and enforceable in
accordance with its terms after its date of execution, or any Loan Party shall
so state in writing, in each case other than in connection with a release of any
Guaranty or security interest in accordance with the terms of this Agreement.
Article XXII.ARTICLE VIII
Article XXIII.

Article XXIV.ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration
.
(a)    If any Default described in Section 7.6 or 7.7 occurs, (i) the
obligations of the Lenders to make Loans hereunder, the Commitments and the
obligations of the Issuers to issue Facility Letters of Credit shall
automatically terminate and the Obligations shall immediately become due and
payable without presentment, demand, protest or notice of any kind, all of which
the Borrowers hereby expressly waive and without any election or action on the
part of the Administrative Agent or any Lender and (ii) each Borrower will be
and become thereby unconditionally obligated, without the need for demand or the
necessity of any act or evidence, to deliver to the Administrative Agent, at its
address specified pursuant to Article XIV, for deposit into the Letter of Credit
Collateral Account, an amount (the “Collateral Shortfall Amount”) equal to the
excess, if any, of:
(A)    100% of the sum of the aggregate maximum amount remaining available to be
drawn under the Facility Letters of Credit requested by such Borrower (assuming
compliance with all conditions for drawing thereunder) issued by an Issuer and
outstanding as of such time, over
(B)    the amount on deposit for such Borrower in the Letter of Credit
Collateral Account at such time that is free and clear of all rights and claims
of third parties (other than the Administrative Agent and the Lenders) and that
has not been applied by the Lenders against the Obligations of such Borrower.
(b)    If any Default occurs and is continuing (other than a Default described
in Section 7.6 or 7.7, and subject to Section 4.6), (i) the Required Lenders may
terminate or suspend the obligations of the Lenders to make Loans, the
Commitments and the obligation of the Issuers to issue Facility Letters of
Credit hereunder, or declare the Obligations to be due and payable, or both,
whereupon (if so declared) the Obligations shall become immediately due and
payable, without presentment, demand,


140




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





protest or notice of any kind, all of which the Borrowers hereby expressly waive
and (ii) the Required Lenders may, upon notice delivered to the Borrowers with
outstanding Facility Letters of Credit and in addition to the continuing right
to demand payment of all amounts payable under this Agreement, make demand on
each such Borrower to deliver (and each such Borrower will, forthwith upon
demand by the Required Lenders and without necessity of further act or evidence,
be and become thereby unconditionally obligated to deliver), to the
Administrative Agent, at its address specified pursuant to Article XIV, for
deposit into the Letter of Credit Collateral Account an amount equal to the
Collateral Shortfall Amount payable by such Borrower.
(c)    If at any time while any Default is continuing or the Revolving
Termination Date has occurred, the Administrative Agent determines that the
Collateral Shortfall Amount at such time is greater than zero, the
Administrative Agent may make demand on the Borrowers with outstanding Facility
Letters of Credit to deliver (and each such Borrower will, forthwith upon demand
by the Administrative Agent and without necessity of further act or evidence, be
and become thereby unconditionally obligated to deliver), to the Administrative
Agent as additional funds to be deposited and held in the Letter of Credit
Collateral Account an amount equal to such Collateral Shortfall Amount payable
by such Borrower at such time.
(d)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Letter of Credit Collateral Account, apply such funds to
the payment of the Obligations of the relevant Borrowers and any other amounts
as shall from time to time have become due and payable by the relevant Borrowers
to the Lenders under the Loan Documents.
(e)    Neither the Borrowers nor any Person claiming on behalf of or through the
Borrowers shall have any right to withdraw any of the funds held in the Letter
of Credit Collateral Account. After all of the Obligations have been
indefeasibly paid in full (other than contingent indemnification obligations in
respect of which no claim has been made, Hedging Obligations and Obligations in
respect of Cash Management Agreements) or upon the request of the Company if no
Default has occurred and is continuing, any funds remaining in the Letter of
Credit Collateral Account shall be returned by the Administrative Agent to the
applicable Borrower(s) or paid to whoever may be legally entitled thereto at
such time.
(f)    The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords its own property, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any Persons with respect to any such funds.
Notwithstanding the foregoing, during any period during which solely a Financial
Covenant Default has occurred and is continuing, the Administrative Agent may
with the consent of, and shall at the request of, the Required TLA/RC Lenders
(but subject to Section 4.6) take any of the foregoing actions described in
paragraphs (a), (b), (c) and (d) above, solely as they relate to the Revolving
Credit Lenders and Term A Lenders (versus the Lenders), the Revolving Credit
Commitments and Term A Commitments (versus the Commitments), the Revolving
Credit Loans, the Swing Loans and the Term A Loans (versus the Loans), and the
Letters of Credit.


141




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





8.2    Amendments
.
8.2.1    Subject to the provisions of this Article VIII, the Required Lenders
(or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Unmatured Default or Default hereunder; provided, however, no such
supplemental agreement shall, (i) without the consent of the Administrative
Agent, modify any rights or obligations of any kind of the Administrative Agent,
(ii) without the consent of the Swing Lender, modify any rights or obligations
of any kind of the Swing Lender, and (iii) without the consent of the Issuer,
modify any rights or obligations of any kind of the Issuer, and provided
further, that no such supplemental agreement shall,
(a)    without the consent of each Lender directly and adversely affected
thereby:
(i)    increase any Commitment of any Lender without the written consent of such
Lender;
(ii)    extend the final maturity of any Loan, Commitment, Note or Reimbursement
Obligation or forgive all or any portion of the principal amount thereof (it
being understood that a waiver of any condition precedent or the waiver of any
default, event of default or mandatory prepayment shall not constitute a
reduction in principal), or reduce the stated rate of interest (it being
understood a waiver of default interest is not a reduction in the stated rate of
interest) or fees or extend the time of payment of interest or fees thereon
(other than, with respect to Swing Loans only, any reduction of the rate or
extension of the time of payment of principal, interest or fees thereon (if such
extension is not beyond the Revolving Termination Date) or forgiveness of all or
any portion of the principal amount thereof, which shall require the consent of
the Swing Lender only);
(iii)    reduce or extend the scheduled amortization of any Loans or
Commitments;
(iv)    change the currency in which any Revolving Credit Loan or Revolving
Credit Commitment of any Revolving Credit Lender is denominated (it being
understood that designations of additional Eligible Currencies in accordance
with the definition thereof shall not constitute a change of currency for
purposes of this clause (iv) and that any change described in this clause (iv)
will be deemed to affect only each Revolving Credit Lender); or
(v)    change the currency in which any Term B Loan or Term B Commitment is
denominated.
(b)    without the consent of Lenders holding more than 50% of the aggregate
amount of the extensions of credit and unused Commitments under any Class of the
Credit Facilities, adversely affect the rights of such Class in respect of
payments in a manner different than such supplemental agreement affects the
rights of any other Class in respect of payments (it being understood and agreed
that (A) any amendments or other modifications permitted by Section 2.19 or
8.2.4 shall not be deemed to alter the manner in which payments are shared or
alter any other pro rata sharing of payments and


142




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(B) any “amend-and-extend” transaction that extends an applicable Credit
Facility’s termination date only for those Lenders that agree to such an
extension shall not be deemed to alter the manner in which payments are shared
or alter any other pro rata sharing of payments).
(c)    without the consent of all Lenders:
(i)    Amend this Section 8.2.1 or reduce the percentage specified in the
definitions of Required Lenders, Required Revolving Credit Lenders, Required
Term A Lenders, Required TLA/RC Lenders or Required Term B Lenders.
(ii)    Release all or substantially all of the Liens on the Collateral securing
the Obligations or the Guarantors from the Guaranty, provided that for the
avoidance of doubt releases pursuant to Section 11.9 will not require any
amendment or waiver of this Agreement (it being understood that the
determination that any assets acquired after the Execution Date shall not
constitute or be required to constitute Collateral shall not be deemed a release
of Collateral).
(iii) Permit any Borrower to assign its rights under this Agreement (it being
understood that with respect to a Subsidiary Borrower, such consent shall only
be required with respect to each Revolving Credit Lender).


8.2.2    In addition to amendments effected pursuant to the foregoing, Schedule
1.1(a) and Schedule 1.1(c) may be amended as follows:
(i)    Schedule 1.1(a) will be automatically amended to add the Replacement
Facilities Commitments of the Lenders who become party to this Agreement
pursuant to the Replacement Facilities Effective Date Documentation.
(ii)    Schedule 1.1(c) will be automatically amended to add Wholly Owned
Restricted Subsidiaries of the Company as additional Subsidiary Borrowers upon
the satisfaction of each of the following conditions: (a) the execution and
delivery by the Company, any such Subsidiary Borrower and the Administrative
Agent, of a Subsidiary Joinder Agreement providing for any such Restricted
Subsidiary to become a Subsidiary Borrower, (b) the delivery to the
Administrative Agent of (A) a Domestic Subsidiary Opinion or Foreign Subsidiary
Opinion, as the case may be, in respect of such additional Subsidiary Borrower
and (B) such other documents and information with respect thereto as the
Administrative Agent shall reasonably request (including without limitation
organizational documents, resolutions (if applicable), incumbency certificates
and any other documents and information required by the Act (as defined in
Section 10.11)), (c) the making of Loans by the applicable Lenders to, and the
issuance of Facility Letters of Credit by the applicable Issuer for the benefit
of, such additional Subsidiary Borrower would not violate any applicable law,
rule, regulation, or directive, whether or not having the force of law and will
not require the Administrative Agent or any applicable Lender or Issuer to do
business in or be qualified to do business in such Subsidiary Borrower’s
jurisdiction or be subject to any unreimbursed or unindemnified Taxes or other
material expenses (other than, for the avoidance of doubt, such Taxes the
Company or the applicable Subsidiary Borrower agree to indemnify pursuant to
Section 3.4 or otherwise) as reasonably determined


143




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





by the Administrative Agent in consultation with the applicable Lenders, and (d)
the written approval of the Administrative Agent in its sole discretion.
(iii)    Schedule 1.1(c) will be automatically amended to remove any Subsidiary
as a Subsidiary Borrower upon (A) written notice by the Company to the
Administrative Agent to such effect and (B) repayment in full of all outstanding
Loans, and all other Obligations (other than contingent indemnification
obligations in respect of which no claim has been made, Hedging Obligations and
Obligations in respect of Cash Management Agreements) pursuant to any Loan
Document, of such Subsidiary Borrower.
(iv)    It is acknowledged and agreed that there may be more than one Foreign
Subsidiary Borrower, provided that there may not be a number thereof more than
reasonably allowed by the Administrative Agent. In addition, no Foreign
Subsidiary may become a Foreign Subsidiary Borrower if any Lender that as a
result thereof would be obligated to lend to it may not at such time legally
lend to such Foreign Subsidiary unless other arrangements in respect thereof
have been made that are acceptable to such Lender.
8.2.3    Notwithstanding anything herein to the contrary, Defaulting Lenders
shall not be entitled to vote (whether to consent or to withhold its consent)
with respect to any amendment, modification, termination or waiver and, for
purposes of determining the Required Lenders, the Required Revolving Credit
Lenders, the Required Term A Lenders, the Required TLA/RC Lenders and the
Required Term B Lenders, the Commitments and the Aggregate Outstandings of such
Defaulting Lender shall be disregarded, in each case except as provided in
Section 2.17(b).
8.2.4    Notwithstanding anything to the contrary herein or in any other Loan
Document, (a) this Agreement and any other Loan Document may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers to each relevant Loan Document (i) to add
one or more credit facilities (in addition to the Incremental Term Loans
pursuant to Section 2.19) to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Credit Loans, the Term A Loans, the Term B
Loans and the Incremental Term Loans and the accrued interest and fees in
respect thereof and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Lenders; (b)
Incremental Amendments may be executed and shall be effective in accordance with
the terms of Section 2.19 when signed by the parties required under Section
2.19; (c) only the consent of the Required TLA/RC Lenders shall be necessary to
(and only the Required TLA/RC Lenders shall have the ability to) amend or waive
any covenant set forth in Section 6.22 or 6.23 hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest or fees on any Loan or Facility Letter of Credit or to reduce any
fee payable hereunder or permit an Advance to be made; (d) only the consent of
the Lenders holding more than 50% of the aggregate amount of the extensions of
credit and unused Commitments under any Class of the Credit Facilities shall be
necessary to amend or waive any condition to funding such Class of Credit
Facilities set forth herein; and (f) any amendment, waiver or other modification
of this Agreement or any other Loan Document that by its terms affects the
rights or duties under this Agreement of the Lenders of one or more Classes (but
not the Lenders of any other Class), may be effected by an agreement or
agreements in writing entered into by the Borrowers and the requisite number or
percentage in interest


144




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





of each affected Class of Lenders that would be required to consent thereto
under this Section if such Class of Lenders were the only Class of Lenders
hereunder at the time.
8.2.5    Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any error, ambiguity, omission,
defect or inconsistency in order to more accurately reflect the intent of the
parties, provided that (x) prior written notice of such proposed cure shall be
given to the Lenders and (y) the Required Lenders do not object to such cure in
writing to the Administrative Agent within five Business Days of such notice. In
connection with the addition of any Agreed Currency, the Administrative Agent
and the Company may, without the consent of any other party hereto, make such
changes to this agreement as they deem necessary to reflect the addition of such
Agreed Currency. In connection with any amendments required by or appropriate to
effectuate Sections 6.28, 17.1, 17.2, 17.3 and/or 17.5, the Administrative Agent
and the Company may, without the consent of any other party hereto, make such
changes to this Agreement as they deem necessary to reflect the changes required
by such Sections.
8.2.6    Notwithstanding anything to the contrary herein or in any other Loan
Document, (a) no modification or waiver of any provision of this Agreement
relating to the Administrative Agent shall be effective without the written
consent of the Administrative Agent; (b) no modification or waiver of any
provision of this Agreement relating to the Swing Lender shall be effective
without the written consent of the Swing Lender; (c) no modification or waiver
of any provision of this Agreement relating to any Issuer shall be effective
without the written consent of such Issuer; and (d) the Administrative Agent may
waive payment of the fee required under Section 13.1 without obtaining the
consent of any other party to this Agreement.
8.2.7    Notwithstanding anything to the contrary herein or in any other Loan
Document, guarantees, collateral documents and related documents executed by
Loan Parties in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other Loan
Document, entered into, amended, supplemented or waived, without the consent of
any other person, by the applicable Loan Party or Loan Parties and the
Administrative Agent in its sole discretion, to (A) effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, (B) as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable requirements of law,
or (C) to cure ambiguities, omissions, mistakes or defects or to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.
8.3    Preservation of Rights
. No delay or omission of the Lenders or the Administrative Agent to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any Default or an acquiescence therein, and the making of a Loan
notwithstanding the existence of a Default or the inability of the Borrowers to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms,


145




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Obligations
(other than contingent indemnification obligations in respect of which no claim
has been made, Hedging Obligations and Obligations in respect of Cash Management
Agreements) have been paid in full.
ARTICLE IX
GUARANTEE
9.1    Guarantee
.
(a)    The Company hereby unconditionally and irrevocably guarantees to the
Secured Parties and their respective successors, endorsees, transferees and
assigns, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Obligations (for the
avoidance of doubt, other than Obligations for which the Company is already the
direct obligor); and
(b)    The Company further agrees to pay any and all reasonable expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which are paid or incurred by the Administrative Agent, or any Lender
in enforcing any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
the Company under this Section 9.1 or, in the case of the Administrative Agent,
obtaining advice of counsel in respect thereof. This Section shall remain in
full force and effect until the Obligations (other than contingent
indemnification obligations in respect of which no claim has been made, Hedging
Obligations and Obligations in respect of Cash Management Agreements) are paid
in full and the Commitments are terminated, notwithstanding that from time to
time prior thereto the Borrowers may be free from any Obligations.
(c)    No payment or payments made by any Borrower or any other Person or
received or collected by any Secured Party from any Borrower or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Company hereunder, which shall, notwithstanding any such
payment or payments, remain liable hereunder for the Obligations until all
Obligations (other than contingent indemnification obligations in respect of
which no claim has been made, Hedging Obligations and Obligations in respect of
Cash Management Agreements) are paid in full and the Commitments are terminated.
(d)    The Company agrees that whenever, at any time, or from time to time, it
shall make any payment to a Secured Party on account of its liability under this
Section 9.1, it will notify the Administrative Agent and such Secured Party in
writing that such payment is made under this Section 9.1 for such purpose.
9.2    No Subrogation


146




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





. Notwithstanding any payment or payments made by the Company hereunder, or any
set-off or application of funds of the Company by the Administrative Agent or
any Lender, the Company shall not be entitled to be subrogated to any of the
rights of any Secured Party against the Borrowers or against any guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Obligations, nor shall the Company seek or be entitled to seek any
contribution or reimbursement from the Borrowers in respect of payments made by
the Company hereunder, until all amounts owing to the Secured Parties by the
Borrowers on account of the Obligations (other than contingent indemnification
obligations in respect of which no claim has been made, Hedging Obligations and
Obligations in respect of Cash Management Agreements) are paid in full and the
Commitments are terminated. If any amount shall be paid to the Company on
account of such subrogation rights at any time when all of the Obligations
(other than contingent indemnification obligations in respect of which no claim
has been made, Hedging Obligations and Obligations in respect of Cash Management
Agreements) shall not have been paid in full, such amount shall be held by the
Company in trust for the Administrative Agent and the Lenders, segregated from
other funds of the Company, and shall, forthwith upon receipt by the Company, be
turned over to the Administrative Agent in the exact form received by the
Company (duly endorsed by the Company to the Administrative Agent, if required),
to be applied against the Obligations, whether matured or unmatured, in such
order as Administrative Agent may determine. The provisions of this paragraph
shall survive the termination of this Agreement and the payment in full of the
Obligations (other than contingent indemnification obligations in respect of
which no claim has been made, Hedging Obligations and Obligations in respect of
Cash Management Agreements) and the termination of the Commitments.
9.3    Amendments, etc. with respect to the Obligations; Waiver of Rights
. The Company shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Company, and without notice to or further
assent by the Company, any demand for payment of any of the Obligations made by
the Administrative Agent, the Required Lenders or as applicable another Secured
Party may be rescinded by the Administrative Agent or the Required Lenders or as
applicable another Secured Party, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any guarantee therefor or right of offset with respect thereto, may, from
time to time, in whole or in part be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent, the Required Lenders or as applicable another Secured Party, and any Loan
Documents and any other documents executed and delivered in connection with the
Obligations may be amended, modified, supplemented or terminated, in whole or in
part, in accordance with the provisions thereof as the Administrative Agent (or
the Required Lenders, as the case may be) may deem advisable from time to time,
and any guarantee or right of offset at any time held by the Administrative
Agent, any Lender or as applicable another Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. None of the
Administrative Agent, any Lender or as applicable another Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for this Agreement or any property
subject thereto. When making any demand hereunder against the Company, the
Administrative Agent, any Lender or as applicable another Secured Party may, but
shall be under no obligation to, make a similar demand on any other guarantor,
and any failure by the Administrative Agent, any Lender or as applicable another
Secured Party to make any such demand or to collect any payments from any other
guarantor or any release of the Borrowers or such other guarantor shall not
relieve the Company of its obligations or liabilities hereunder, and


147




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Administrative Agent, any Lender or as applicable another
Secured Party against the Company. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
9.4    Guarantee Absolute and Unconditional
. The Company waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by any
Secured Party upon this Agreement or acceptance of this Agreement; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement; and all dealings among the Borrowers, on the one hand, and
the Secured Parties, on the other, shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Agreement. The Company waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Subsidiary Borrowers and the Company with respect to
the Obligations. This Article IX shall be construed as a continuing, absolute
and unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of this Agreement, any other Loan Document, any of
the Obligations or any guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender or as
applicable another Secured Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance by any Borrower) which may at
any time be available to or be asserted by any Borrower against the
Administrative Agent, any Lender or as applicable another Secured Party, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of any
Borrower) that constitutes, or might be construed to constitute, an equitable or
legal discharge of the Borrowers for the Obligations, or of the Company under
this Section 9.4, in bankruptcy or in any other instance (other than a defense
of payment or performance by the Borrowers). When pursuing its rights and
remedies hereunder against the Company, the Administrative Agent and any Lender
may, but shall be under no obligation to, pursue such rights and remedies as it
may have against any Borrower or any other Person or against any guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent, any Lender or as applicable another Secured Party to
pursue such other rights or remedies or to collect any payments from the
Borrowers or any such other Person or to realize upon any such guarantee or to
exercise any such right of offset, or any release of the Borrowers or any such
other Person or of any such guarantee or right of offset, shall not relieve the
Company of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent, any Lender or as applicable another Secured Party against
the Company. This Article IX shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Company and
its successors and assigns, and shall inure to the benefit of the Secured
Parties, and their respective successors, indorsees, transferees and assigns,
until all the Obligations (other than contingent indemnification obligations in
respect of which no claim has been made, Hedging Obligations and Obligations in
respect of Cash Management Agreements) have been satisfied by payment in full
and the Commitments shall be terminated, notwithstanding that from time to time
during the term of this Agreement the Borrowers may be free from any
Obligations. The obligations of the Company under this Article IX shall be joint
and several with all obligations of all other Guarantors under any Guaranty at
any time (provided that, for the avoidance of doubt, any Guarantor that is an
Excluded Subsidiary shall not be liable under any Guaranty for the Obligations
of the Company or any other Domestic Loan Party, and provided further that no
Guarantor shall have joint and several liability with respect to any Excluded
Swap Obligation of such Guarantor), and the


148




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Administrative Agent shall have the right, in its sole discretion to pursue its
remedies against any Guarantor without the need to pursue its remedies against
any other Guarantor, whether now or hereafter in existence, or against any one
or more Guarantors separately or against any two or more jointly, or against
some separately and some jointly.
9.5    Reinstatement
. This Article IX shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored or returned by the Administrative
Agent, any Lender or as applicable another Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, any Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
9.6    Payments
. The Company hereby agrees that all payments required to be made by it
hereunder will be made to the Administrative Agent without set-off or
counterclaim in accordance with the terms of the Obligations, including, without
limitation, in the currency in which payment is due.
Article XXV.ARTICLE X
Article XXVI.

Article XXVII.GENERAL PROVISIONS
10.1    Survival of Representations
. All representations and warranties of the Borrowers contained in this
Agreement shall survive delivery of the Loan Documents and the making of the
Loans herein contemplated.
10.2    Governmental Regulation
. Anything contained in this Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to a Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.
10.3    Headings
. Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.
10.4    Entire Agreement; Integration
. (a) The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent and the Lenders and supersede all prior
agreements and understandings among the Borrowers, the Administrative Agent and
the Lenders relating to the subject matter thereof other than any separate
letter agreements among any Borrower and any Arrangers and/or the Administrative
Agent which survive the execution of the Loan Documents.


149




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(b) Notwithstanding any other provision of this Agreement to the contrary
(including Section 8.2), upon the Administrative Agent’s request, the Company
agrees to promptly execute and deliver such amendments to this Agreement as
shall be necessary to implement any modifications pursuant to any separate
letter agreements referenced in Section 10.4(a), and such amendments shall only
require the consent of the Administrative Agent (acting at the direction of the
Arranger(s) required to effect such change under such letter agreements) and the
Company.


10.5    Several Obligations; Benefits of this Agreement
. The respective obligations of the Lenders and Issuers hereunder are several
and not joint and no Lender or Issuer shall be the partner or agent of any other
(except to the extent to which the Administrative Agent is authorized to act as
such). The failure of any Lender or Issuer to perform any of its obligations
hereunder shall not relieve any other Lender or Issuer from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.
10.6    Expenses; Indemnification
.
(a)    The Company shall reimburse the Administrative Agent, the Arrangers and
their respective Affiliates for any reasonable out-of-pocket costs and expenses
documented in reasonable detail (limited in the case of legal fees and expenses,
to the reasonable fees, charges and disbursements of one firm of counsel and a
single firm of local counsel in each relevant jurisdiction, in each case acting
for the foregoing collectively), upon presentation of a reasonably detailed
statement of all such costs and expenses, paid or incurred by the Administrative
Agent, the Arrangers and their respective Affiliates in connection with the
preparation, negotiation, execution, delivery, syndication, review, amendment,
modification, and administration (including, without limitation, preparation of
the reports described below) of the Loan Documents (which, in the case of
preparation, negotiation, execution, delivery and administration of the Loan
Documents shall be limited to a single counsel and a single local counsel in
each relevant jurisdiction), as well as all reasonable out-of-pocket costs and
expenses incurred by the Issuers in connection with the issuance, amendment,
renewal or extension of Facility Letters of Credit or any demand for payment
thereunder. The Company also agrees to reimburse the Administrative Agent, the
Issuers and the Lenders for any reasonable out-of-pocket costs and expenses
(limited in the case of legal fees and expenses, to the fees, charges and
disbursements of one firm of counsel and a single firm of local counsel in each
relevant jurisdiction, in each case acting for the foregoing collectively, plus
in the case of an actual or perceived conflict of interest where the person
affected by such conflict informs the Company of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected person
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected person) paid or incurred by the
Administrative Agent, any Issuer or any Lender in connection with the collection
and enforcement of the Loan Documents.
(b)    The Company hereby further agrees to indemnify the Administrative Agent,
the Arrangers, the Issuers, each Lender and the respective Related Parties of
each of the foregoing (each such party, an “Indemnitee”) and hold them harmless
from and against all losses, claims, damages, liabilities and related expenses,
including without limitation, any reasonable and documented (in


150




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





reasonable detail) legal fees and expenses (but limited in the case of legal
fees and expenses, to a single firm of counsel for all such Indemnitees, taken
as a whole, and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Company of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for such affected Indemnitee)) of any such
Indemnitee to the extent arising out of, in connection with or as a result of
the Transactions, including, without limitation, the financings contemplated
thereby, or any transactions connected therewith or any claim, litigation,
investigation or proceeding (regardless of whether any such Indemnitee is a
party thereto and regardless of whether such claim, litigation, investigation or
proceeding is brought by a third party or by the Company or any of its
Subsidiaries) to the extent related to any of the foregoing; provided that the
foregoing indemnity will not, as to any Indemnitee, apply to losses, claims,
damages, liabilities and related expenses to the extent they (a) are found in a
final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnitee or
any of its Related Parties, (b) result from a claim brought by the Company or
any of its Subsidiaries against such Indemnitee or any of its Related Parties
for material breach of such Indemnitee’s or any of its Related Parties’
obligations hereunder if the Company or such Subsidiary has obtained a final and
non-appealable judgment in its or its Subsidiary’s favor on such claim as
determined by a court of competent jurisdiction or (c) any dispute solely among
Indemnitees or their respective Related Parties other than claims against any
agent or arranger in its capacity or in fulfilling its role as agent or arranger
or any similar role under the Credit Facilities and other than claims to the
extent arising out of any act or omission on the part of the Company or its
Affiliates. This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.
The obligations of the Company under this Section 10.6 shall survive the
termination of this Agreement.




10.7    Severability of Provisions
Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.
10.8    Nonliability of Lenders
The relationship between the Borrowers and the Lenders, Issuers and the
Administrative Agent shall be solely that of borrower and lender. Neither the
Administrative Agent, Issuers nor any Lender shall have any fiduciary
responsibilities to any Borrower. Neither the Administrative Agent, Issuers nor
any Lender undertakes any responsibility to any Borrower to review or inform any
Borrower of any matter in connection with any phase of such Borrower’s business
or operations. Each Borrower agrees that


151




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





neither the Administrative Agent, Issuers nor any Lender shall have liability to
any Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by any Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, except to the extent it is determined by a court of competent
jurisdiction in a final and non-appealable order that such losses resulted from
the gross negligence or willful misconduct of, or material breach of any of the
Loan Documents by, the party from which recovery is sought. Neither the
Administrative Agent Issuers nor any Lender shall have any liability with
respect to, and each Borrower hereby waives, releases and agrees not to sue for,
any special, punitive, indirect or consequential damages suffered by the
Borrowers in connection with, arising out of, or in any way related to the Loan
Documents, the Transactions or the other transactions contemplated thereby.
10.9    Confidentiality
.
(a)    Each of the Administrative Agent, the Issuers and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and be instructed and
agree to keep such Information confidential), (ii) to the extent requested by
any regulatory authority or by applicable laws or regulations, (iii) to the
extent required by any subpoena or similar legal process, provided, however, to
the extent permitted by applicable law and if practical to do so under the
circumstances, that the Person relying on this clause (iii) shall provide the
Company with prompt notice of any such required disclosure so that the Company
may seek a protective order or other appropriate remedy, and in the event that
such protective order or other remedy is not obtained, such Person will furnish
only that portion of the Information which is legally required, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (vii) as permitted by Section
13.2 hereof, (viii) with the consent of the Company or (ix) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or any agreement contemplated by this Section or (2) becomes
available to the Administrative Agent, the Issuers or any Lender on a
nonconfidential basis from a source other than the Company (and not in breach of
this Section or any agreement contemplated by this Section). For the purposes of
this Section, “Information” means all information received from the Company or
any Subsidiary relating to the Company or any Subsidiary or their business,
other than any such information that is available to the Administrative Agent,
any Issuer or any Lender on a nonconfidential basis prior to disclosure by the
Company or any Subsidiary and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


152




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.9(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EACH OF THE
ADMINISTRATIVE AGENT, THE ISSUERS AND THE LENDERS ACKNOWLEDGES THAT SOME OR ALL
OF THE INFORMATION AS DEFINED IN SECTION 10.9(a) IS OR MAY BE PRICE SENSITIVE
INFORMATION AND THAT THE USE OF SUCH INFORMATION MAY BE REGULATED OR PROHIBITED
BY APPLICABLE LEGISLATION INCLUDING SECURITIES LAWS RELATING TO INSIDER TRADING
(UNDER THE GERMAN SECURITIES TRADING ACT (Wertpapierhandelsgesetz - WpHG) OR
OTHERWISE) AND EACH OF THE ADMINISTRATIVE AGENT, THE ISSUERS AND THE LENDERS
UNDERTAKES NOT TO USE ANY INFORMATION FOR ANY UNLAWFUL PURPOSE.
(d)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
10.10    Nonreliance
. Each Lender hereby represents that it is not relying on or looking to any
Margin Stock for the repayment of the Loans provided for herein.
10.11    USA PATRIOT Act
. Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it may be required to obtain, verify and record information that identifies the
Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender to identify the Loan
Parties in accordance with the Patriot Act.
10.12    Interest Rate Limitation


153




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





. Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or Facility Letter of Credit, together with all
fees, charges and other amounts which are treated as interest on such Loan or
Facility Letter of Credit under appli-cable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan or Facility Letter of Credit in accordance with applicable law, the rate of
interest payable in respect of such Loan or Facility Letter of Credit hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or Facility Letter of Credit but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender or Issuer in respect of
other Loans or Facility Letter of Credit shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender or Issuer.
Article XXVIII.ARTICLE XI
Article XXIX.

Article XXX.THE ADMINISTRATIVE AGENT
11.1    Appointment
. Each of the Lenders and the Issuers hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
11.2    Rights as a Lender
. The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
11.3    Limitation of Duties and Immunities
. The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Unmatured Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as required hereunder), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be


154




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





necessary under the circumstances as provided in Section 8.2.1) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or Unmatured Default
unless and until written notice thereof is given to the Administrative Agent by
a Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
11.4    Reliance on Third Parties
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for a Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
11.5    Sub-Agents
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Without limiting the
foregoing, J.P. Morgan Europe Limited, an Affiliate of the Administrative Agent,
or any successor-in-interest-thereto, may perform the Administrative Agent’s
functions with respect to Loans denominated in any Available Foreign Currency,
including Swing Loans.
11.6    Successor Agent
. The Administrative Agent may resign upon 30 days’ notice by notifying the
Lenders, the Issuers and the Company. Upon any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor from among the Lenders that is a bank with an office in New
York, New York, or an Affiliate of any such bank. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuers, appoint a successor Administrative Agent which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall


155




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent. Whether or not a successor has been
appointed such resignation shall become effective in accordance with the notice
given by the Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.6 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
11.7    Independent Credit Decisions
. Each Lender and Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuer and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuer further represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and each Lender and
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or Issuer and based on such
documents and informa-tion as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder. Each Lender and Issuer acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.
11.8    Other Agents
. Neither any of the Lenders identified in this Agreement as a Syndication
Agent, Arranger, documentation agent and/or co-agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as a Lender. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.
11.9    Permitted Release of Collateral and Guarantors
.
(a)    Automatic Release. If any Collateral is the subject of a Disposition
(other than to another Domestic Loan Party) which is permitted under Section
6.14, the Liens in such Collateral granted under the Loan Documents shall
automatically terminate with respect to such Collateral, and such Collateral
will be disposed of free and clear of all such Liens.
(b)    Written Release. The Administrative Agent is authorized to release of
record, and shall release of record, any Liens encumbering any Collateral that
is the subject of a Disposition described in clause (a) above upon an authorized
officer of the Company certifying in writing to the Administrative Agent that
the proposed Disposition of Collateral is not to a Domestic Loan Party and is
permitted under Section 6.14. To the extent the Administrative Agent is required
to execute any release documents in accordance with the immediately preceding
sentence, the Administrative Agent


156




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





shall do so promptly upon request of the Company without the consent or further
agreement of any Secured Party. If the Disposition of Collateral is not
permitted under or pursuant to the Loan Documents, the Liens encumbering the
Collateral may only be released in accordance with the other provisions of this
Section 11.9 or the provisions of Section 8.2.
(c)    Other Authorized Release and Subordination. The Administrative Agent is
irrevocably authorized by the Secured Parties, without any consent or further
agreement of any Secured Party to: (i) subordinate or release the Liens granted
to the Administrative Agent to secure the Obligations with respect to any
Property which is permitted to be subject to a Lien of the type described in
clauses (a), (b), (c), (d) and (f) of the definition of Permitted Encumbrances
and clauses (ii) and (vii) of Section 6.16, (ii) release the Administrative
Agent’s Liens upon the termination in full of the Commitments and the repayment
in full of all Obligations (other than contingent indemnification obligations
not then due, Hedging Obligations and Obligations in respect of Cash Management
Agreements); provided, that if as of the date of the requested release under
clause (i): (A) any Borrower is subject to a proceeding of the type described in
Section 7.6 or 7.7, or (B) the Administrative Agent is applying the proceeds of
Collateral in accordance with Section 2.10(b), then the Administrative Agent
shall not release its Liens until the termination in full of the Commitments and
the repayment in full of all Obligations (other than contingent indemnification
obligations not then due, Hedging Obligations and Obligations in respect of Cash
Management Agreements).
(d)    Authorized Release of Guarantors. If the Administrative Agent shall have
received a certificate of an Authorized Officer of the Company requesting the
release of a Guarantor, certifying that the Administrative Agent is authorized
to release such Guarantor because (x) the Capital Stock issued by such Guarantor
have been disposed of to a Person other than a Domestic Loan Party in a
transaction permitted by Section 6.14 (or with the consent of the Required
Lenders pursuant to Section 8.2)) or (y) such Guarantor is no longer required to
provide a guaranty pursuant to Section 2.18 (including, but not limited to, the
release upon or after the Acquisition Closing Date of any Guarantor that is an
Excluded Subsidiary) then the Administrative Agent is irrevocably authorized by
the Secured Parties, without any consent or further agreement of any Secured
Party to release the Liens granted to the Administrative Agent to secure the
Obligations in the assets of such Guarantor and release such Guarantor from all
obligations under the Loan Documents; provided that no such release shall occur
if such Guarantor continues to be a guarantor in respect of any Senior Notes,
New Senior Unsecured Notes, if applicable, the Existing Loan Agreement (or any
backstop facilities in replacement thereof) or any Indebtedness Refinancing of
any of the foregoing. To the extent the Administrative Agent is required to
execute any release documents in accordance with the immediately preceding
sentence, the Administrative Agent shall do so promptly upon request of the
Company without the consent or further agreement of any Secured Party.
(e)    Intercreditor Arrangements. The Administrative Agent is authorized to
enter into any intercreditor or subordination agreement with respect to
Indebtedness that is (i) required or permitted to be subordinated hereunder
and/or (ii) secured by Liens and which Indebtedness contemplates or would
necessitate an intercreditor, subordination or collateral trust agreement (any
such agreement, an “Additional Agreement”), and the Secured Parties acknowledge
that any Additional Agreement is binding upon them. Each Secured Party (a)
agrees that it will be bound by, and will not take any action contrary to, the
provisions of any Additional Agreement and (b) hereby authorizes and instructs
the Administrative Agent to enter into any Additional Agreement and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.


157




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





11.10    Perfection by Possession and Control
. The Administrative Agent hereby appoints each of the other Lenders to serve as
bailee to perfect the Administrative Agent’s Liens in any Collateral (other than
deposit, securities or commodity accounts) in the possession of any such other
Lender and each Lender possessing any such Collateral agrees to so act as bailee
for the Administrative Agent in accordance with the terms and provisions hereof.
11.11    Lender Affiliates Rights
. By accepting the benefits of the Loan Documents, any Person (other than a
party hereto) (a “non-Party Secured Party”) that is owed any Obligation is bound
by the terms of the Loan Documents. But notwithstanding the foregoing: (a)
neither the Administrative Agent, any Lender, any Issuer nor any Loan Party
shall be obligated to deliver any notice or communication required to be
delivered to any Lender or Issuer under any Loan Documents to any non-Party
Secured Party; and (b) no non-Party Secured Party that is owed any Obligation
shall be included in any voting determinations under the Loan Documents or
entitled to consent to, reject, or participate in any manner in any amendment,
waiver or other modification of any Loan Document. The Administrative Agent
shall not have any liabilities, obligations or responsibilities of any kind
whatsoever to any non-Party Secured Party who is owed any Obligation. The
Administrative Agent shall deal solely and directly with the parties to the Loan
Documents in connection with all matters relating to the Loan Documents. The
Obligation owed to any non-Party Secured Party that is an Affiliate of a Lender
(or a Person that was a Lender at the time of designation of any such obligation
as an Obligation) shall be considered the Obligation of its related Lender for
all purposes under the Loan Documents and such Lender shall be solely
responsible to the other parties hereto for all the obligations of such
Affiliate under any Loan Document.
11.12    Actions in Concert
. Notwithstanding anything contained in any of the Loan Documents, each
Borrower, the Administrative Agent and each Lender and Issuer hereby agree that
(A) no Secured Party shall have any right individually to realize upon any of
the Collateral under any Security Documents or to enforce the guarantee set
forth in any Guaranty, it being understood and agreed that all powers, rights
and remedies under any Guaranty and the Security Documents may be exercised
solely by the Administrative Agent for the benefit of the Secured Parties in
accordance with the terms thereof and (B) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent or any Lender or Issuer may be the purchaser of
any or all of such Collateral at any such sale and the Administrative Agent, as
agent for and representative of the Secured Parties (but not any Secured Party
in its or their respective individual capacities unless the Required Lenders
shall otherwise agree in writing), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold in any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Administrative Agent at such sale.
ARTICLE XII
SETOFF; ADJUSTMENTS AMONG LENDERS
12.1    Setoff


158




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





. In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Default occurs and is continuing, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender to or for the credit or account of any Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender by such
Borrower; provided, that if any Defaulting Lender shall exercise such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuers and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
12.2    Ratable Payments
. If any Lender, whether by setoff or otherwise, has payment made to it upon its
Obligations owing from a Borrower (other than payments received pursuant to
Section 3.2, 3.3, 3.4, 10.6 or as otherwise expressly set forth in this
Agreement) in a greater proportion than that received by any other Lender on its
Obligations owing from such Borrower, such Lender agrees, promptly upon demand,
to purchase a portion of the Advances to such Borrower held by the other Lenders
so that after such purchase each Lender will hold its ratable proportion of
Advances to such Borrower. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives any protection
for its Obligations or such amounts which may be subject to setoff from or with
respect to any Borrower, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such protection
ratably in proportion to their Obligations owing by such Borrower; provided,
however, that no amount received from or with respect to any Borrower shall be
applied to any Excluded Swap Obligation of such Borrower. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.
Article XXXI.ARTICLE XIII
Article XXXII.

Article XXXIII.BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1    Successors and Assigns
.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this


159




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees, other than an Ineligible Person or a
Disqualified Lender, all or a portion of its rights and obligations under this
Agreement (including all or a portion of any of its Commitments and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A)    the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default under Sections 7.2, 7.6 or 7.7 has occurred and is continuing, any
other assignee, and provided, further, that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof.
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund.
(C)    the Issuers and the Swing Lender, provided that no consent of the Issuers
or Swing Lender shall be required for (x) an assignment of any Commitment to an
assignee that is a Lender with a Commitment of the same Class immediately prior
to giving effect to such assignment or (y) an assignment of a Loan or a
Commitment under a Term Facility.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of such Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than the Dollar Equivalent Amount of
$5,000,000 or in the case of the Term B Facility, the Dollar Equivalent Amount
of $1,000,000, as applicable, unless each of the Company and the Administrative
Agent otherwise consent, provided that no such consent of the Company shall be
required if a Default under Sections 7.2, 7.6 or 7.7 has occurred and is
continuing or if the assignment is to another Lender or an Affiliate of a
Lender;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to any Class of Commitments or Loans;


160




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it has not already done so, shall deliver to the
Administrative Agent any tax forms required by Section 3.4(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
For the purposes of this Section 13.1, the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Notwithstanding anything to the contrary herein, a Term B Lender may
assign all or any portion of its Term B Loans hereunder to the Company or any of
its Subsidiaries, but only if (a) any such proposed purchase of Term B Loans
shall be made pursuant to customary Dutch auction procedures open to all Term B
Lenders on a pro rata basis to terms to be agreed by the Administrative Agent
(such agreement not to be unreasonably withheld, conditioned or delayed), (b) no
Default or Unmatured Default has occurred and is continuing at the time of such
assignment, (c) no proceeds of the Revolving Credit Facility (or Existing Loan
Agreement) are used to acquire such Term B Loans and (d) such Term B Loans are
automatically and permanently cancelled immediately upon the effectiveness of
such assignment and are thereafter no longer be outstanding for any purpose
hereunder.
(iv)    Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, subject to paragraph
(d) of this Section, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obliga-tions under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.2, 3.3, 3.4 (subject to the
requirements and limitations of Section 3.4) and 10.6 and the obligations of
Section 10.9 with respect to Information (as defined in such Section) received
by it while a Lender). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


161




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(v)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the


162




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





names and addresses of the Lenders, and the Commitment of, and principal amount
of and stated interest on the Loans and Reimbursement Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuer and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers,
the Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(vi)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 3.4(f) (unless the assignee
shall already have provided such forms), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee is a Defaulting Lender, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuer or the Swing Lender, sell participations to one or more banks
or other entities, other than an Ineligible Person or, to the extent a list
thereof has been posted by the Administrative Agent to all the Lenders,
Disqualified Lenders (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second proviso to Section
8.2.1 that affects such Participant. Subject to paragraph (d) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.2, 3.3 and 3.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.4(f) (it being understood that the
documentation required under Section 3.4(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
except as provided under Section 13.1(d). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.1 as though it
were a Lender, provided such Participant agrees to be subject to Section


163




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





12.2 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of and stated interest on each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    No Participant shall be entitled to receive any greater payment under
Section 3.2 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


13.2    Dissemination of Information
. Each Borrower authorizes each Lender to disclose, solely in compliance with
applicable laws, to any Participant or potential assignee or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the Loan Documents and the creditworthiness of
the Company and its Subsidiaries, provided that each Transferee and prospective
Transferee agrees to be bound by Section 10.9.
ARTICLE XIV
NOTICES
14.1    Notices
. Except as otherwise permitted by Section 2.11 with respect to Borrowing
Notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party:
(x) in the case of any Borrower to:


164




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







Diebold Nixdorf, Incorporated (f/k/a Diebold, Incorporated)
5995 Mayfair Road
North Canton, Ohio 44720-1507
Attention: Vice President & Assistant Treasurer
Telecopy No.: 330-490-6823
Telephone: 330-490-6713
E-mail: steve.wolgamott@diebold.com
with a copy to:
Jones Day
222 East 41st Street
New York, New York 10017
Attention: Charles N. Bensinger III
Telecopy No.: 212-755-7306
Telephone: 212-326-3797
E-mail: cnbensinger@jonesday.com


(y) in the case of the Administrative Agent to:
For matters other than Foreign Currency Advances:


JPMorgan Chase Bank, N.A.
Address: 10 South Dearborn, Floor L2
Chicago, IL, 60603-2300, United States
Attention: Joyce King
Client Processing Specialist
Telecopy No.: 1-888-303-9732
Telephone: 312-385-7025
Email: jpm.agency.servicing.1@jpmorgan.com    


For matters relating to Foreign Currency Advances:


JPMorgan Chase Bank, London Branch
Attn: Loan and Agency


165




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





25 Bank Street,
Canary Wharf,
London, E14 5JP
U.K.
Telecopy: +44 (0) 207-777-2360
Email: loan_and_agency_london@jpmorgan.com


with a copy to:


JPMorgan Chase Bank, N.A.
Address: 10 South Dearborn, Floor L2
Chicago, IL, 60603-2300, United States
Attention: Joyce King
Client Processing Specialist
Telecopy No.: 1-888-303-9732
Telephone: 312-385-7025
Email: jpm.agency.servicing.1@jpmorgan.com


(z) in the case of any Lender, at its address, facsimile number or e-mail
address set forth in its Administrative Questionnaire or as otherwise
established pursuant to an Assignment and Assumption (and the related
Administrative Questionnaire); or
(aa) in the case of any party, at such other address, facsimile number or e-mail
address as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrowers in accordance with the provisions of this
Section 14.1.
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received and during normal business
hours, (ii) if given by mail, 72 hours after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid, (iii) if
given by electronic transmission, when transmitted and received (with an
appropriate confirmation of receipt of delivery and during normal business
hours), all pursuant to procedures approved by the Administrative Agent,
provided that the approval of such procedures may be modified or revoked by the
Administrative Agent from time to time with reasonable prior notice to the
Company and may be limited to particular notices or other communications, or
(iv) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
shall not be effective until received.
14.2    Change of Address
. Any Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.
Article XXXIV.ARTICLE XV
Article XXXV.

Article XXXVI.COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing


166




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





any such counterpart. Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
message shall be effective as delivery of a manually executed counterpart of
this Agreement.
ARTICLE XVI
CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL, JUDGMENT CURRENCY
16.1    Choice of Law
. This Agreement shall be construed in accordance with and governed by the law
of the State of New York; provided that the laws of the Federal Republic of
Germany shall govern in determining whether the Acquisition has been consummated
in accordance with the terms of the Acquisition Documents.
16.2    WAIVER OF JURY TRIAL
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREE-MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
16.3    Submission to Jurisdiction; Waivers
(a) Each party hereto hereby irrevocably and unconditionally:
(i)    submits, for itself and its property, to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such


167




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Federal court; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender, Issuer or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Security Documents or against any Collateral or any other property of any
Loan Party in any other forum in which jurisdiction can be established;
(ii)    waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or here-after have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (i) of this Section;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address specified
in Section 14.1, or (in the case of the Borrowers) at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction in which the defendant is domiciled; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
(b)    Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement
against any other party or the property thereof in the courts of any
jurisdiction where such party is domiciled. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each Subsidiary Borrower hereby irrevocably appoints the Company as its
agent for service of process in any proceeding referred to in Section 16.3(i)
and agrees that service of process in any such proceeding may be made by mailing
or delivering a copy thereof to it care of the Company at its address for
notices set forth in Section 14.1.
16.4    Acknowledgments
. Each Borrower hereby acknowledges and agrees that (a) no fiduciary, advisory
or agency relationship between the Loan Parties and the Administrative Agent,
Issuers or Lenders is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Administrative Agent, Issuers or Lenders have
advised or are advising the Loan Parties on other matters, and the relationship
between the Administrative Agent, Issuers and Lenders, on the one hand, and the
Loan Parties, on the other hand, in connection herewith and therewith is solely
that of creditor and debtor, (b) the Administrative Agent,


168




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Issuers and Lenders, on the one hand, and the Loan Parties, on the other hand,
have an arm’s length business relationship that does not directly or indirectly
give rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan
Parties or their Affiliates on the part of the Administrative Agent, Issuers and
Lenders, (c) the Loan Parties are capable of evaluating and understanding, and
the Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents, (d)
the Loan Parties have been advised that the Administrative Agent, Issuers and
Lenders are engaged in a broad range of transactions that may involve interests
that differ from the Loan Parties’ interests and that the Administrative Agent,
Issuers and Lenders have no obligation to disclose such interests and
transactions to the Loan Parties, (e) the Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent the Loan Parties
have deemed appropriate in the negotiation, execution and delivery of this
Agreement and the other Loan Documents, (f) each Administrative Agent, Issuer
and Lender has been, is, and will be acting solely as a principal and, except as
otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their Affiliates or any other Person, (g) none of the
Administrative Agent, Issuers or Lenders has any obligation to the Loan Parties
or their Affiliates with respect to the transactions contemplated by this
Agreement or the other Loan Documents except those obligations expressly set
forth herein or therein or in any other express writing executed and delivered
by such Administrative Agent, Issuer or Lender and the Loan Parties or any such
Affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Administrative Agent, Issuers or Lenders or among the Loan Parties and
the Administrative Agent, Issuers or Lenders.
16.5    Power of Attorney
. Each Subsidiary Borrower hereby grants to the Company an irrevocable power of
attorney to act as its attorney-in-fact with regard to matters relating to this
Agreement and each other Loan Document, including, without limitation, execution
and delivery of any amendments, supplements, waivers or other modifications
hereto or thereto, receipt of any notices hereunder or thereunder and receipt of
service of process in connection herewith or therewith. Each Subsidiary Borrower
hereby explicitly acknowledges that the Administrative Agent and each Lender
have executed and delivered this Agreement and each other Loan Document to which
it is a party, and has performed its obligations under this Agreement and each
other Loan Document to which it is a party, in reliance upon the irrevocable
grant of such power of attorney pursuant to this subsection. The power of
attorney granted by each Subsidiary Borrower hereunder is coupled with an
interest.
16.6    Judgment
.
(a)    If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, under
applicable law that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency in the city in which it
normally conducts its foreign exchange operation for the first currency on the
Business Day preceding the day on which final judgment is given.


169




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





(b)    The obligation of each Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, such Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to such Borrower such excess.
ARTICLE XVII
CERTAIN ADDITIONAL MATTERS
17.1    Replacement Facilities
It is intended that the Replacement Facilities will be implemented hereunder
prior to the Acquisition Closing Date by means of the Replacement Facilities
Effective Date Documentation. Notwithstanding anything herein to the contrary,
including Section 8.2, the Replacement Facilities Effective Date Documentation
may make any amendments or modifications to the Loan Documents in connection
with the establishment of the Replacement Facilities with only the consent of
the Company and the Administrative Agent (and no other Lender or Issuer) to the
extent such amendments or modifications (x) only relate to the Replacement
Facilities or (y) are not materially adverse to the interests of the other
Lenders hereunder, as determined by the Administrative Agent in its sole
discretion.
17.2    Escrow
Notwithstanding anything herein to the contrary, to the extent agreed among the
Company and the Arrangers, the Term B Loans may be funded into escrow (the
“Escrow Funding”) prior to the Acquisition Closing Date (while in escrow, the
“Escrow Term Loans”) and the following terms shall apply to the Escrow Funding:
(i)    The Company shall be the borrower of the Term B Loans funded into escrow.
(ii)    Term B Loans shall be required to be repaid in full to the extent
release from escrow does not occur on or prior to the Mandatory Cancellation
Date.
(iii)    Interest on the Term B Loans shall accrue while such Term B Loans are
in escrow in accordance with the terms of this Agreement and the Term B Loans
shall otherwise be governed by the terms set out for such Term B Loans in this
Agreement, mutatis mutandis.
(iv)    The Dollar Term B Commitments shall be reduced dollar for dollar by the
gross principal amount of Dollar Term B Loans upon any funding thereof into
escrow.


170




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





The Euro Term B Commitments shall be reduced euro for euro by the gross
principal amount of Euro Term B Loans upon any funding thereof into escrow
(v)    Any upfront fees (or original issue discount) in respect of the Term B
Loans shall apply as of the date the Term B Loans are funded into escrow;
provided that while in escrow such Term B Loans shall be prepayable at the issue
price (i.e. less any upfront fees (or original issue discount)) thereof.
(vi)    The maturity date of the Term B Loans will be as set for in the proviso
to the definition of Term B Loan Maturity Date, which for the avoidance of
doubt, will be 7.5 years from the date of such funding into escrow, subject to
the terms of this Agreement.


171




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------







(vii)     Amortization payments on the Term B Loans set forth in Section
2.2.3(a) shall only apply upon the release of the Term B Loans from escrow.
(viii)    Substantially simultaneous with the satisfaction or waiver of the
conditions set forth in Section 4.3, the Term B Loans shall be released from
escrow to the Company.
(ix)     Interest in respect of Term B Loans funded into escrow will not be
required to be pre-funded (but for the avoidance of doubt the Term B Loans
funded into escrow and interest, fees and other amounts owing in respect thereof
shall constitute Obligations hereunder).
(x)    The call-protection set forth in Section 2.6.3 will apply from the date
the Term B Loans are funded into escrow and not the Acquisition Closing Date.
(xi)    The proceeds of the Term B Loans will be placed into an escrow account
or accounts pending release on the Acquisition Closing Date pursuant to an
escrow agreement among the Company, the Administrative Agent and an escrow
agent, in each case, in form and substance reasonably satisfactory to the
Company and the Arrangers; provided that in any event the conditions for release
of the proceeds from escrow shall not be more restrictive than the conditions
set forth in Section 4.3 for the funding of the Term B Loans on the Acquisition
Closing Date (it being understood that such agreement may require a certificate
from the Company to the escrow agent confirming such release conditions have
been met). The Lenders and Issuers hereby authorize the Administrative Agent to
enter into such escrow agreement.
(xii)    While in escrow, the Indebtedness represented by the Term B Loans and
the proceeds thereof shall not be included in calculating the financial
covenants in Sections 6.22 and 6.23 or any other financial ratios or incurrence
tests hereunder and any applicable Indebtedness represented by the Term B Loans,
any Liens on the escrow account and any proceeds therein and any Investments
thereof shall be permitted under Article VI hereof. For the avoidance of doubt,
to the extent any New Senior Unsecured Notes are funded into escrow (or funded
subject to a limitation on use of proceeds prior to the Acquisition Closing Date
reasonably satisfactory to the Arrangers and subject to a mandatory redemption
requirement in the event the Acquisition is terminated prior to the Acquisition
Closing Date or does not occur before a given date) prior to the Acquisition
Closing Date as separately agreed between the Company and the Arrangers, the
exclusions set forth in this clause (xii) shall also apply to the New Senior
Unsecured Notes while the proceeds thereof remain in such escrow or remain
subject to such use of proceeds limitations and mandatory redemption
requirements.
(xiii)    The only conditions to funding the Term B Loans into escrow shall be
that (a) the Execution Date shall have occurred, (b) the applicable proceeds of


172




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





the Term B Loans will substantially contemporaneously therewith be deposited
into an escrow account or accounts subject to an escrow agreement as set forth
in clause (xi) and (c) the Company has delivered of a borrowing notice in
accordance with the procedures set forth in Section 2.3 (or such other
procedures reasonably acceptable to the Administrative Agent). The
Administrative Agent will notify the Term B Lenders of such borrowing notice and
each Term B Lender shall be required to make the proceeds of their Term B Loans
available to the Administrative Agent on such Borrowing Date as set forth in
Section 2.3.
(xiv)    Each Lender and Issuer consents to the terms of this Section 17.2 and
agrees to fund its Term B Loans into escrow as set forth herein. Notwithstanding
anything herein to the contrary, including Section 8.2, the Company and the
Administrative Agent may make any changes to the Loan Documents with only the
consent of the Company and the Administrative Agent (and no other Lender or
Issuer) to ensure this Agreement adequately reflects the nature of the Term B
Loans while in escrow and adequately reflects such Term B Loans after release
from escrow on the Acquisition Closing Date, to the extent such amendments or
modifications (y) only relate to the Term B Facility or (x) are not materially
adverse to the interests of the other Lenders hereunder, as determined by the
Administrative Agent in its sole discretion.
17.3    Facility Sizing
In connection with the syndication of the Replacement Facilities, the Delayed
Draw Term A Facility and/or the Term B Facility, if agreed among the Arrangers
and the Company, the amount of any such facility under this Agreement (each a
“Facility”) may be increased in an aggregate amount for all such Facility
increases not in excess of $100,000,000. Such increased amount shall be on the
same terms as the remaining portion of the Facility and shall be documented
pursuant to documentation in form and substance reasonably acceptable to the
Company and the Arrangers, executed by the Company and the Administrative Agent,
without the consent of any other party hereto.
17.4    Bifurcation
For the avoidance of doubt, the parties hereto acknowledge and agree that,
notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, the Foreign Obligations shall be separate and distinct from the
Domestic Obligations, and shall be expressly limited to the Foreign Obligations.
In furtherance of the foregoing, each of the parties hereto acknowledges and
agrees that (a) the liability of any Foreign Loan Party for the payment and
performance of its covenants, representations and warranties set forth in this
Agreement and the other Loan Documents shall be several from but not joint with
the Domestic Obligations, (b) no Foreign Loan Party shall guarantee the Domestic
Obligations, and (c) no Collateral, if any, of any Foreign Loan Party shall
secure or be applied in satisfaction, by way of payment, prepayment, or
otherwise, of all or any portion of the Domestic Obligations.
17.5    Acquisition Cancellation
If a Mandatory Cancellation Event occurs prior to the Acquisition Closing Date
(a) the covenant set forth in Section 6.18 shall automatically be deemed
modified so that it only limits Indebtedness of


173




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





Restricted Subsidiaries that are not Guarantors and the covenants in Sections
6.9, 6.10, 6.19, 6.25, 6.26, 6.27, 6.29 and 6.31 shall automatically cease to
apply, (b) the covenant in Section 6.22 shall automatically be modified to
prohibit the Total Net Leverage Ratio to exceed 3.5: 1.0 with no step downs in
such ratio and on


174




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





the terms otherwise set forth in such Section 6.22, (c) the covenant in Section
6.23 shall automatically be modified to prohibit the Interest Coverage Ratio to
be less than 5.0: 1.0 on the terms otherwise set forth in such Section 6.23 and
(d) the mandatory prepayment requirements set forth in Section 2.6.5 shall
automatically cease to apply.
17.6    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signatures on the following pages]


 








175




509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
DIEBOLD, INCORPORATED
By:________________________________
Print Name:_________________________
Title:______________________________
DIEBOLD Self-Service Solutions S.ar.l., as a Subsidiary Borrower
By:________________________________
Print Name:_________________________
Title: Authorized[Signatourye Pages Removed]




Signature Page to Credit Agreement
509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By:                        
Print Name:                     
Title:                        




Signature Page to Credit Agreement
509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Syndication Agent and as a
LenderBy:                        
Print Name:                    
Title:                        




Signature Page to Credit Agreement
509265-1946-Active.21307007.121307007.7



--------------------------------------------------------------------------------










Incremental Commitments
Annex B
Incremental Lender
“New Dollar Incremental Term B Loan Commitment”
“New Euro Incremental Term B Loan Commitment”
JPMorgan Chase Bank, N.A
$169,557,065.80
€73,736,685.89





--------------------------------------------------------------------------------







Annex C
[Schedule of New Term B Lenders and New Term B Loans held with Administrative
Agent]




